Exhibit 10.02
 
 
 
 
ASSET PURCHASE AGREEMENT
 
by and between
 
CHATTANOOGA AUTO AUCTION
LIMITED LIABILITY COMPANY
 
and
 
ACACIA AUTOMOTIVE, INC.
 
 
 
 
August 31, 2009
 
 
 



 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

     
Page
       
BACKGROUND INFORMATION
1
PROVISIONS
 
1
       
1.
Definitions.
1
       
2.
Basic Transaction.
1
 
a.
Purchase and Sale of Assets.
1
 
b.
Excluded Assets.
1
 
c.
Method of Conveyance.
1
 
d.
Purchase Price.
1
 
e.
The Closing.
2
 
f.
Allocation.
2
       
3.
Representations and Warranties of the Seller.
2
 
a.
Organization, Qualification and Corporate Power.
2
 
b.
Authorization of Transaction.
2
 
c.
Noncontravention.
2
 
d.
Title to Assets; Condition.
2
       
4.
Representations and Warranties of the Buyer.
2
 
a.
Organization of the Buyer.
2
 
b.
Authorization of Transaction.
2
 
c.
Non-contravention.
3
       
5.
 
Pre-Closing Covenants.
3
 
a.
General.
3
 
b.
Due Diligence.
3
 
c.
Employees.
3
 
d.
Termination of Ground Lease
3
 
e.
Lease.
3
 
f.
Credit Line.
3
 
g.
Non-Competition Agreement.
3
 
h.
Management Agreement.
3
 
i.
Impositions
3
       
6.
Post-Closing Covenants.
4
       
7.
Closing Covenants.
4
 
a.
Buyer Covenants.
4
 
b.
Seller Covenants.
4
       
8.
Conditions to Obligation to Close.
4
 
a.
Conditions to Obligation of the Buyer.
4
 
b.
Conditions to Obligation of the Seller.
5
       
9.
Remedies for Breaches of this Agreement.
5
 
a.
Survival of Representations and Warranties.
5
 
b.
Indemnification Provisions for Benefit of the Buyer.
5
 
c.
Indemnification Provisions for Benefit of the Seller.
5
 
d.
Claims; Assumption of Defense.
5
 
e.
Other Indemnification Provisions.
5
       
10.
Termination.
5
 
a.
Termination of Agreement.
5
 
b.
Effect of Termination.
6
       
11.
Miscellaneous.
6
 
a.
Entire Agreement.
6
 
b.
Assignment.
6
 
c.
Applicable Law; Venue.
6
 
d.
Waiver.
6
 
e.
Captions.
6
 
f.
Counterparts.
6
 
g.
Further Acts.
6
 
h.
Third Party Beneficiaries.
7
 
i.
Severability.
7
 
j.
Confidentiality.
7
 
k.
Notices.
7

 
Exhibits
   
Exhibit A
-
Definitions
Exhibit B
-
Form of Bill of Sale
Exhibit C
-
Form of Lease
Exhibit D
-
Lease Guaranty
Exhibit E
-
Credit Line Documents
Exhibit F
-
Form of Non-Competition Agreement
Exhibit G
-
Form of Management Agreement
     
Disclosure Schedule
 
Section 2(a)(i)
-
Assets
Section 2(f)
-
Purchase Price Allocation
Section 3(d)
-
Security Interests

 
 
 

--------------------------------------------------------------------------------

 

 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made and entered into on
August 31, 2009 (the "Effective Date"), by and between Acacia Automotive, Inc.,
a Texas corporation (the "Buyer"), and Chattanooga Auto Auction Limited
Liability Company, an Ohio limited liability company (the "Seller").  The Buyer
and the Seller are referred to collectively herein as the "Parties," and
individually as a "Party."
 
BACKGROUND INFORMATION
 
A.           The Seller owns certain assets relating to the operation of an
automobile auction business (the "Business") operated from a facility located at
2120 Stein Drive, Chattanooga, Tennessee  37421 (the "Property").
 
B.           The Seller owns and desires to sell certain assets of the Business
to the Buyer.
 
C.           This Agreement contemplates a transaction in which the Buyer will
purchase from the Seller, and the Seller will sell to the Buyer, certain assets
on the terms and conditions contained herein.
 
PROVISIONS
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:
 
1.  
Definitions.

 
Certain terms used in this Agreement shall have the meanings set forth in
Exhibit A.  For ease of identification only, such terms are identified by
initial capitals; provided, however, the inadvertent absence of such identifying
characteristic shall be ignored in the construction of this Agreement.
 
2.  
Basic Transaction.

 
a.  
Purchase and Sale of Assets.

 
On and subject to the terms and conditions of this Agreement, at the Closing,
the Seller shall sell, convey, assign, transfer, and deliver to the Buyer’s
wholly-owned subsidiary, Acacia Chattanooga Vehicle Auction, Inc., a Tennessee
corporation (hereinafter "Acacia Chattanooga"), and the Buyer shall purchase,
acquire, and accept delivery of, all right, title, and interest in and to Acacia
Chattanooga, the following assets of the Business:
 
(i)  
those items of personal property set forth in Section 2(a)(i) of the Disclosure
Schedule (less normal wear and tear and depletion through Closing)
(collectively, the "Assets") and the prepaid assets of Seller as of the
Effective Date, including, but not limited to prepayments made as of the
Effective Date for taxes, insurance, and other services;

 
(ii)  
Seller's interest in the name "Chattanooga Auto Auction" (the "Trade Name");

 
(iii)  
Seller's interest in all data and operating history of the Business (the
"Data"); provided, however, that the auction operating program developed by
Auction Software, Inc. and licensed by Seller shall not be included in the
Assets; and

 
(iv)  
to the extent assignable, Seller's license to operate the Business as an auto
auction (the "License").

 
b.  
Excluded Assets.

 
The assets to be acquired by the Buyer from the Seller shall only include the
assets described in Section 2(a) above and shall exclude all other assets of the
Seller, including, without limitation, Seller's cash, cash equivalents,
deposits, accounts and notes receivable, any assets, books, records or data not
used in the Business, or Seller's leasehold improvements.
 
c.  
Method of Conveyance.

 
The sale, conveyance, assignment, transfer, and delivery by the Seller of the
Assets to the Buyer in accordance with Section 2(a) shall be effected at the
Closing by the Seller's execution and delivery to the Buyer of a Bill of Sale
and Assignment of Intangible Assets in the form of Exhibit B (the "Bill of
Sale").  The Assets to be conveyed at Closing shall be substantially as listed
in Section 2(a)(i) hereof as on the Effective Date of this Agreement, less
normal wear and tear and depletion through Closing.  The assignment of the
License, to the extent assignable and to the extent not accomplished by the
execution and delivery of the Bill of Sale, shall be accomplished by the
execution at or following Closing of any reasonable necessary consent or
assignment documents.  The assignment of Seller's interest in the Trade Name, to
the extent not accomplished by the execution and delivery of the Bill of Sale,
shall be accomplished by the execution at or following Closing of any reasonable
necessary consent or assignment documents.
 
d.  
Purchase Price.

 
At Closing, the Buyer shall pay to the Seller Five Thousand Dollars ($5,000)
(the "Purchase Price"), payable by wire transfer of immediately available funds.
 
 
1

--------------------------------------------------------------------------------

 
 
e.  
The Closing.

 
Subject to Section 10, the closing of the transactions provided for in this
Agreement (the "Closing") shall occur on or before December 26, 2009, or such
other date as may be agreed to by the Parties and shall take place at such
location as is agreed upon by the Parties; provided, however, the Management
Agreement shall become effective on or before August 31, 2009, in accordance
with its terms.  Except with respect to the Management Agreement, the Closing
shall be deemed effective for all purposes as of 12:01 A.M. on December 26,
2009.
 
f.  
Allocation.

 
The Parties agree to allocate the Purchase Price (and all other capitalizable
costs) among the Assets, the Trade Name and the License for all purposes
(including financial accounting and tax purposes) in accordance with the
allocation schedule attached hereto as Schedule 2(f) of the Disclosure Schedule.
 
3.  
Representations and Warranties of the Seller.

 
The Seller represents and warrants to the Buyer that the statements contained in
this Section 3 are correct and complete as of the Effective Date, except as set
forth in the disclosure schedule delivered by the Seller to the Buyer on the
date hereof and as may be updated as of the Closing (the "Disclosure
Schedule").  The Seller will give prompt written notice to the Buyer of any
development causing a breach of any of the representations and warranties in
Section 3.
 
a.  
Organization, Qualification and Corporate Power.

 
The Seller is a limited liability company duly organized, validly existing, and
in full force and effect under the laws of the State of Ohio.  The Seller has
full entity power and authority necessary to own the Assets.  The Seller is not
in default under or in violation of any provision of its Articles of
Organization or Operating Agreement, as amended.
 
b.  
Authorization of Transaction.

 
The Seller has full power and authority (including full entity power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder.  Without limiting the generality of the foregoing, the managers of
the Seller have duly authorized the execution, delivery, and performance of this
Agreement by the Seller.  This Agreement constitutes the valid and legally
binding obligation of the Seller, enforceable in accordance with its terms and
conditions.
 
c.  
Noncontravention.

 
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which the Seller
is subject or any provision of its Articles of Organization or Operating
Agreement, as amended.  The Seller does not need to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement.
 
d.  
Title to Assets; Condition.

 
The Seller has good and transferable title to and unrestricted possession of,
the Assets, free and clear of all Security Interests, except for the Security
Interests listed in Section 3(d) of the Disclosure Schedule, which Security
Interests shall be released at Closing.  Except as expressly set forth in this
Agreement, the Assets are being transferred to the Buyer "as-is" in their
entirety. SELLER MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, THE WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR THAT THE ASSETS SOLD HEREUNDER DO NOT INFRINGE UPON ANY INTELLECTUAL
PROPERTY RIGHTS HELD BY THIRD PARTIES.


 
4.  
Representations and Warranties of the Buyer.

 
The Buyer represents and warrants to the Seller that the statements contained in
this Section 4 are correct and complete as of the Effective Date and will be
correct and complete as of the Closing (as though the Closing were substituted
for the date of this Agreement throughout this Section 4).
 
a.  
Organization of the Buyer.

 
The Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Texas.
 
b.  
Authorization of Transaction.

 
The Buyer has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of the Buyer, enforceable in accordance with its terms and conditions.  The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by the Buyer.
 
 
2

--------------------------------------------------------------------------------

 
 
c.  
Non-contravention.

 
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which the Buyer
is subject or any provision of its Certificate of Incorporation or Bylaws, as
amended.  The Buyer does not need to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement.


5.  
Pre-Closing Covenants.

 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:
 
a.  
General.

 
Each of the Parties will use its commercially reasonable efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 8).
 
b.  
Due Diligence.

 
Immediately following execution of this Agreement and continuing through August
31, 2009, the Seller will allow the Buyer access, upon reasonable notice to the
Seller, during normal business hours, to the Property and the facilities located
thereon in order that the Buyer may have a full opportunity to conduct a
reasonable investigation of such Property and facilities including, but not
limited to, conducting a phase I environmental assessment.  The Buyer shall bear
all costs associated with the due diligence process described in this Section
(the "Due Diligence Process").  As part of the Due Diligence Process, the Buyer
shall not contact any of the Business' vendors, suppliers, distributors, or
customers without the prior written consent of the Seller.

 
c.  
Employees.

 
The Seller will cooperate with the Buyer in its efforts to hire employees of the
Business as of the Closing.  The Buyer shall interview each employee of the
Business, but shall not be obligated to hire any employees.  The Seller shall be
responsible for all severance obligations (including obligations to provide
health or retirement benefits), if any, related to the Seller’s employees that
arise (i) as a result of Seller's actions on or before the Effective Date or
(ii) as a result of the termination of employment in connection with Closing.


d.  
Termination of Ground Lease

 
Prior to Closing, the Seller and Auction Venture Limited Liability Company (the
"Landlord") will terminate the Amended and Restated General Lease dated August
23, 2004 (the "Ground Lease").


e.  
Lease.

 
At Closing, Acacia Chattanooga and the Landlord will enter into a Lease
Agreement (the "Lease") for the premises currently occupied by the Seller,
together with all improvements, in the form attached hereto as Exhibit C, which
Lease shall include, without limitation, an exclusive option for Acacia
Chattanooga to acquire the Property.  The Buyer shall execute and deliver to
Landlord a guaranty (the "Lease Guaranty") in the form attached hereto as
Exhibit D.


f.  
Credit Line.

 
At Closing, the Seller will make available to the Buyer, for period not to
exceed thirty-six (36) months following the Closing, a line of credit in an
amount up to One Million Five Hundred Thousand Dollars ($1,500,000) (the "Credit
Line").  At Closing, the Buyer and the Seller will enter into a Loan and
Security Agreement, and the Buyer shall execute a Note, each in the form
attached hereto as Exhibit E (collectively, the "Credit Line Documents").  The
Buyer shall also execute such other documents as are reasonably necessary to
document the Credit Line.  The Credit Line Documents shall provide for an
interest rate per annum equal to the greater of (i) six percent (6%) or (ii) the
LIBOR Rate plus five hundred (500) basis points.


g.  
Non-Competition Agreement.

 
The Buyer and the Seller will enter into a non-competition agreement (the
"Non-Competition Agreement") in the form attached hereto as Exhibit F, which
will prohibit the Seller from, directly or indirectly, engage in the Business
within 150 miles of Chattanooga, Tennessee for a period of three (3) years
commencing from the Closing.  Notwithstanding the foregoing, the Non-Competition
Agreement will not preclude the Seller or any of its affiliates or related
entities from operating the Columbus Fair Auto Auction at its current location.


h.  
Management Agreement.

 
As of the Effective Date, the Buyer and the Seller shall enter into a management
agreement (the "Management Agreement") in the form attached hereto as Exhibit G,
which shall provide for the operation of the Business by the Buyer for the
period from the Effective Date to the Closing or the earlier termination of this
Agreement.
 
i.  
Impositions

 
All taxes and assessments, general and special, and all other impositions,
ordinary and extraordinary, of every kind and nature whatsoever, which may be
levied, assessed, charged or imposed for periods that extend from prior to
Closing until after the Closing shall be prorated between the Parties as of the
Closing.
 
 
3

--------------------------------------------------------------------------------

 

 
6.  
Post-Closing Covenants.

 
Within thirty (30) days following the Closing, the Seller shall change its name
to CAA Liquidation, LLC or such other name so as not to utilize "Chattanooga
Auto Auction" or any confusingly similar name.  Seller shall provide to Buyer no
later than March 12, 2010, audited financial statements for its fiscal years
2008 and 2009 as required by Item 9.01 of Form 8-K promulgated by the United
States Securities and Exchange Commission, and Seller shall cooperate with
Buyer’s independent accountant and internal accounting personnel to develop pro
forma information pursuant to said requirements.


7.  
Closing Covenants.

 
a.  
Buyer Covenants.

 
At Closing, the Buyer shall be required to take the following actions:
 
(i)  
deliver the Purchase Price;

 
(ii)  
cause Acacia Chattanooga to execute and deliver Lease to the Landlord;

 
(iii)  
execute and deliver the Lease Guaranty to the Landlord;

 
(iv)  
execute and deliver the Credit Line Documents;

 
(v)  
execute and deliver the Non-Competition Agreement;

 
(vi)  
accept the Bill of Sale;

 
(vii)  
accept the assignment of the Seller's interest in the Trade Name to the extent
not accomplished by the Bill of Sale; and

 
(viii)  
accept the assignment of the Seller's interest in the License, to the extent
assignable and to the extent not accomplished by the Bill of Sale.

 
b.  
Seller Covenants.

 
At Closing, the Seller or its Affiliates shall be required to take the following
actions:
 
(i)  
accept the delivery of the Purchase Price;

 
(ii)  
the Seller and the Landlord shall terminate the Ground Lease;

 
(iii)  
the Landlord shall execute and deliver the Lease;

 
(iv)  
execute and deliver the Credit Line Documents;

 
(v)  
execute and deliver the Bill of Sale;

 
(vi)  
execute and deliver the Non-Competition Agreement;

 
(vii)  
execute and deliver any reasonable necessary consent or assignment documents
related to the Seller's interest in the Trade Name, to the extent not
accomplished by the execution and delivery of the Bill of Sale; and

 
(viii)  
execute and deliver any reasonable necessary consent or assignment documents
related to the Seller's interest in the License, to the extent assignable and to
the extent not accomplished by the execution and delivery of the Bill of Sale.

 
8.  
Conditions to Obligation to Close.

 
a.  
Conditions to Obligation of the Buyer.

 
The obligation of the Buyer to consummate the transactions to be performed by it
in connection with the Closing is subject to satisfaction of the following
conditions:
 
(i)  
the representations and warranties set forth in Section 3 shall be true and
correct in all material respects at and as of the Closing;

 
(ii)  
the Seller's covenants set forth in Section 7(b) shall have been performed; and

 
(iii)  
no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would: (A) prevent consummation of
any of the transactions contemplated by this Agreement; (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation; or (C) materially and adversely affect the right of the Buyer to
own the Assets (and no such injunction, judgment, order, decree, ruling, or
charge shall be in effect).

 
The Buyer may waive any condition specified in this Section 8(a) if it executes
a writing so stating at or prior to the Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
b.  
Conditions to Obligation of the Seller.

 
The obligation of the Seller to consummate the transactions to be performed by
it in connection with the Closing is subject to satisfaction of the following
conditions:
 
(i)  
the representations and warranties set forth in Section 4 shall be true and
correct in all material respects at and as of the Closing;

 
(ii)  
the Buyer's covenants set forth in Section 7(a) shall have been performed;

 
(iii)  
the Buyer shall not have breached the Management Agreement; and

 
(iv)  
no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would:  (A) prevent consummation of
any of the transactions contemplated by this Agreement; or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect).

 
The Seller may waive any condition specified in this Section 8(b) if it executes
a writing so stating at or prior to the Closing.
 
9.  
Remedies for Breaches of this Agreement.

 
a.  
Survival of Representations and Warranties.

 
All of the representations and warranties of the Parties contained in this
Agreement, and the rights to indemnity for any breach thereof, shall survive the
Closing and continue in full force and effect for a period of six (6) months
following Closing.
 
b.  
Indemnification Provisions for Benefit of the Buyer.

 
The Seller shall indemnify and defend the Buyer and its officers, directors,
shareholders, employees, agents and Affiliates (collectively, the "Buyer
Indemnified Parties") against, and hold the Buyer Indemnified Parties harmless
from, any and all Adverse Consequences incurred or suffered by any of them
resulting from: (i) any breach of any representation or warranty of the Seller
in this Agreement; (ii) any breach of any covenant or obligation of the Seller
in this Agreement; and (iii) any third party claims asserted against the Buyer
Indemnified Parties arising out of the ownership of the Assets or the operation
of the Business by the Seller prior to the Effective Date.  Any claim for
indemnification against the Seller shall be brought within six (6) months
following the Closing.
 
c.  
Indemnification Provisions for Benefit of the Seller.

 
The Buyer shall indemnify and defend the Seller and its officers, managers,
members, employees, agents and Affiliates (collectively, the "Seller Indemnified
Parties") against, and hold the Seller Indemnified Parties harmless from, any
and all Adverse Consequences incurred or suffered by any of them resulting from:
(i) any breach of any representation or warranty made by the Buyer in this
Agreement; (ii) any breach of any covenant or obligation of the Buyer in this
Agreement; and (iii) any third party claims asserted against the Seller
Indemnified Parties arising out of the ownership of the Assets or the operation
of the Business by the Buyer following the Closing.
 
d.  
Claims; Assumption of Defense.

 
As soon as is reasonably practicable after becoming aware of a claim for
indemnification under this Agreement (including a claim or suit by a third
party), the Indemnified Party shall promptly give written notice to the
Indemnifying Party of such claim, which notice shall specify in reasonable
detail the facts relating to the claim.  The Indemnifying Party may, at its own
expense, (i) participate in the defense of any claim, suit, action or proceeding
and (ii) upon notice to the Indemnified Party at any time during the course of
any such claim, suit, action or proceeding, assume the defense thereof,
including selecting counsel for the matter; provided, however, that counsel
selected by the Indemnifying Party is reasonably satisfactory to the Indemnified
Party.  If the Indemnifying Party assumes such defense, the Indemnified Party
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party.  Counsel selected by the Indemnifying Party shall have the
lead role in any subsequent litigation.  Whether or not the Indemnifying Party
chooses to assume the defense of any such claim, suit, action or proceeding, all
of the Parties hereto shall cooperate in the defense or prosecution thereof.
 
e.  
Other Indemnification Provisions.

 
The foregoing indemnification provisions are the exclusive remedy for a breach
of any representation, warranty, or covenant contained in this Agreement or
otherwise relating to the transactions contemplated by this Agreement.
 
10.  
Termination.

 
a.  
Termination of Agreement.

 
Certain of the Parties may terminate this Agreement as provided below:
 
(i)  
the Buyer and the Seller may terminate this Agreement by mutual written consent
at any time prior to the Closing;

 
(ii)  
the Buyer may terminate this Agreement by giving written notice to the Seller at
any time prior to the Closing:  (A) in the event the Seller has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, the Buyer has notified the Seller in writing of the breach,
and the breach has continued without cure for a period of thirty (30) days after
the notice of breach or (B) if the Closing shall not have occurred on or before
December 26, 2009, by reason of the failure of any condition precedent under
Section 8(a) (unless the failure results primarily from the Buyer itself
breaching any of its representations, warranties, or covenants contained in this
Agreement);

 
 
5

--------------------------------------------------------------------------------

 
 
(iii)  
the Seller may terminate this Agreement by giving written notice to the Buyer at
any time prior to the Closing:  (A) in the event the Buyer has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, the Seller has notified the Buyer in writing of the breach,
and the breach has continued without cure for a period of thirty (30) days after
the notice of breach or (B) if the Closing shall not have occurred on or before
December 26, 2009, by reason of the failure of any condition precedent under
Section 8(b) (unless the failure results primarily from the Seller breaching any
of its representations, warranties, or covenants contained in this Agreement);

 
(iv)  
the Seller may terminate this Agreement if the Buyer has breached the Management
Agreement;

 
(v)  
the Seller may terminate this Agreement if the Buyer or any Affiliate shall (A)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (B) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (C) make a general assignment for the benefit of its creditors or any
one of them, (D) be dissolved or liquidated, (E) become insolvent (as such term
may be defined or interpreted under any applicable statute), (F) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (G) take any
action for the purpose of effecting any of the foregoing; and

 
(vi)  
the Seller may terminate this Agreement upon the commencement of any proceedings
for the appointment of a receiver, trustee, liquidator or custodian of Buyer
and/or an Affiliate of Buyer of all or a substantial part of the property of the
foregoing, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to Buyer and/or an Affiliate or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within thirty (30) days of
commencement.

 
b.  
Effect of Termination.

 
If any Party terminates this Agreement pursuant to Section 10(a), all rights and
obligations of the Parties shall terminate without any Liability of any Party to
any other Party (except for any Liability of any Party then in breach).
 
11.  
Miscellaneous.

 
a.  
Entire Agreement.

 
This Agreement, together with the attached exhibits and the Disclosure Schedule,
constitute the entire understanding of the Parties with respect to the subject
matter hereof and supersedes all prior negotiations, discussions, undertakings,
and agreements between the Parties.  This Agreement may be amended or modified
only by a writing executed by the Parties.
 
b.  
Assignment.

 
This Agreement and any of its rights, interests, and obligations hereunder may
not be assigned or transferred in whole or in part by any Party.  Any purported
assignment without the express written consent of the other Party is void.
 
c.  
Applicable Law; Venue.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio (regardless of the laws that might be applicable under
principles of conflicts of law) as to all matters, including, but not limited
to, matters of validity, construction, effect, and performance.  The Parties
hereby consent to the exclusive jurisdiction of the courts of the State of Ohio
in Franklin County, and the United States District Court for the Southern
District of Ohio, Eastern Division, and waive any contention that any such court
is an improper venue for enforcement of this Agreement.
 
d.  
Waiver.

 
Any waiver under this Agreement must be in writing.  Any waiver of a particular
default shall constitute a waiver of such default only and not of any other
default by the non-waiving Party.  Any waiver of a specific right or remedy
under this Agreement shall constitute a waiver of such right or remedy only and
not of any other right or remedy of the waiving Party.
 
e.  
Captions.

 
The subject headings of the various sections of this Agreement are included for
purposes of convenience only and shall not affect the construction or
interpretation of any of its provisions.
 
f.  
Counterparts.

 
This Agreement may be executed in one or more counterparts, including by
facsimile, all of which shall be considered one and the same agreement, binding
on all Parties, notwithstanding that all Parties are not signatories to the same
counterpart.
 
g.  
Further Acts.

 
Consistent with the terms and conditions hereof, each Party shall execute and
deliver all instruments, certificates, and other documents and shall perform all
other acts which any other Party may reasonably request in order to carry out
this Agreement and the transactions contemplated hereby.
 
 
6

--------------------------------------------------------------------------------

 
 
h.  
Third Party Beneficiaries.

 
Nothing herein expressed or implied is intended or shall be construed to confer
upon or give any Person other than the Parties, and their permitted successors
and assigns, any rights or remedies under or by reason of this
Agreement.  Notwithstanding the foregoing, the Parties acknowledge and agree
that the Landlord is a third-party beneficiary of this Agreement.
 
i.  
Severability.

 
The Parties agree that if any part, term, or provision of this Agreement shall
be found illegal and unenforceable by any court of law, the remaining provisions
shall be severable, valid, and enforceable in accordance with their terms.
 
j.  
Confidentiality.

 
Except as otherwise required by law including, without exception, Federal
Securities laws, the Parties agree to keep the existence and content of this
Agreement and the transactions contemplated herein confidential.
 
k.  
Notices.

 
Notice from one Party to another relating to this Agreement shall be deemed
effective if made in writing and delivered to the recipient's address or
facsimile number set forth below by any of the following means:  (i) hand
delivery, (ii) registered or certified mail, postage prepaid, with return
receipt requested, (iii) Fed Ex or like overnight courier service, or
(iv) facsimile or other wire transmission with request for assurance of receipt
in a manner typical with respect to communications of that type.  Notice made in
accordance with this Section shall be deemed delivered on receipt if delivered
by hand or wire transmission, on the third business day after mailing if mailed
by registered or certified mail, or the next business day after deposit with an
overnight courier service if delivered for next day delivery.  The Parties agree
that electronic mail shall not constitute a permitted form of notice under this
Section.
 
(i)            
If to the Buyer, addressed to:

 

 
Acacia Automotive, Inc.
 
2806 SE 29th Street
 
Ocala, Florida 34471
 
Attention: Steven L. Sample, CEO
 
Fax: (352) 502-4783



 
With a copy to:




 
Robert A. Forrester, Esquire
     
1215 Executive Drive West, Suite 102
     
Richardson, TX  75081
     
  Fax:  (972) 480-8406
 



(ii)            
If to the Seller, addressed to:

 

 
Chattanooga Auto Auction Limited Liability Company
   
c/o Columbus Fair Auto Auction
   
4700 Groveport Road
   
Obetz, Ohio 43207
   
Attention: Keith Whann
     
Fax:  (614) 497-4534
 



 
With a copy to:

 

 
Schottenstein, Zox & Dunn Co., LPA
   
250 West Street
   
Columbus, Ohio 43215
   
Attention: Jay R. Dingledy
   
Fax: (614) 222-3429
 



 
Any Party may, from time to time, by written notice to the other Party,
designate a different address, which shall be substituted for the one specified
above for such Party.
 


 
[signatures appear on the following page]
 


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement on
the date first above written.
 
BUYER:
 
Acacia Automotive, Inc.,
   a Texas corporation
 
 
By: /s/ Steven L. Sample                                          
 
Its: CEO                                                                      
 
SELLER:
 
Chattanooga Auto Auction Limited Liability
 Company, an Ohio limited liability company
 
 
By: /s/ Keith Whann                                                
 
Its: Vice President                                                    
 



By executing below, the Landlord acknowledges and agrees to execute and deliver
the Lease and to terminate the Ground Lease in accordance with this Agreement.




LANDLORD:


Auction Venture Limited Liability Company,
   an Ohio limited liability company


By: /s/ Keith
Whann                                                                                                                


Its: Vice
President                                                                 
 
Signature Page to
Asset Purchase Agreement
                                                   


 
8

--------------------------------------------------------------------------------

 


EXHIBIT A
DEFINITIONS


"Acacia Chattanooga" has the meaning set forth in Section 2(a) of the Agreement.
 
"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, Security Interests, obligations, Taxes, liens,
losses, expenses, and fees, including court costs and reasonable attorneys' fees
and expenses.
 
"Affiliate" means, with respect to any Person, any other Person controlling,
controlled by, or under common control with the first Person, or, with regard to
a Person who is an individual, a member of such Person's family, whether by
blood or marriage.  As used in this definition, the term "control" means
(a) with respect to any corporation or other entity having voting shares or the
equivalent and elected directors, managers, or Persons performing similar
functions, the ownership or power to vote more than 50% of shares or the
equivalent having the power to vote in the election of such directors, managers,
or Persons performing similar functions, and (b) with respect to any other
entity, the ability to direct its business and affairs.
 
"Agreement" has the meaning set forth in the preface to the Agreement.
 
"Assets" has the meaning set forth in Section 2(a)(i) of the Agreement.
 
"Bill of Sale" has the meaning set forth in Section 2(c) of the Agreement.
 
"Business" has the meaning set forth in the background information of the
Agreement.
 
"Buyer" has the meaning set forth in the preface of the Agreement.
 
"Buyer Indemnified Parties" has the meaning set forth in Section 9(b) of the
Agreement.
 
"Closing" has the meaning set forth in Section 2(e) of the Agreement.
 
"Credit Line" has the meaning set forth in Section 5(f) of the Agreement.
 
"Credit Line Documents" has the meaning set forth in Section 5(f) of the
Agreement.
 
"Data" has the meaning set forth in Section 2(a)(iii) of the Agreement.
 
"Disclosure Schedule" has the meaning set forth in Section 3 of the Agreement.
 
"Due Diligence Process" has the meaning set forth in Section 5(b) of the
Agreement.
 
"Effective Date" has the meaning set forth in the preface of the Agreement.
 
"Ground Lease" has the meaning set forth in Section 5(d) of the Agreement.
 
"Indemnified Party" means the Person entitled to, or claiming a right to,
indemnification under Section 9(d) of the Agreement.
 
"Indemnifying Party" means the Person claimed by the Indemnified Person to be
obligated to provide indemnification under Section 9(d) of the Agreement.
 
"Landlord" has the meaning set forth in Section 5(d) of the Agreement.
 
"Lease" has the meaning set forth in Section 5(e) of the Agreement.
 
"Lease Guaranty" has the meaning set forth in Section 5(e) of the Agreement.
 
"Liability" means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
 
"LIBOR Rate" means the rate per annum equal to the London Interbank Offered Rate
for one (1) month interbank interest settlements, based upon information which
appears on page LIBOR01, captioned British Bankers Assoc.  Interest Settlement
Rates, of Reuters America Network, a service of Reuters America Inc. (or such
other page that may replace that page on that service for the purpose of
displaying such rates; or, if such service ceases to be available, such other
reasonably comparable money rate service as the Buyer may select).


"License" has the meaning set forth in Section 2(a)(iv) of the Agreement.
 
"Management Agreement" has the meaning set forth in Section 5(h) of the
Agreement.
 
"Non-Competition Agreement" has the meaning set forth in Section 5(g) of the
Agreement.
 
 
A-1

--------------------------------------------------------------------------------

 
 
"Party" and "Parties" have the meanings set forth in the preface of the
Agreement.
 
"Person" means an individual, a proprietorship, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, or any other business enterprise
or any governmental entity (or any department, agency or political subdivision
thereof).
 
"Property" has the meaning set forth in the background information of the
Agreement.
 
"Purchase Price" has the meaning set forth in Section 2(d) of the Agreement.
 
"Security Interests" means any mortgage, pledge, lien, encumbrance, charge,
hypothecation, claim, restriction on use, or other security interest of any
kind, or any rights of others, however evidenced or created (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of any
agreement to give any financing statement under the lien notice records or other
similar legislation of any jurisdiction).
 
"Seller" has the meaning set forth in the preface of the Agreement.
 
"Seller Indemnified Parties" has the meaning set forth in Section 9(c) of the
Agreement.
 
"Trade Name" has the meaning set forth in Section 2(a)(ii) of the Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B


BILL OF SALE AND ASSIGNMENT OF INTANGIBLE ASSETS
 


Chattanooga Auto Auction Limited Liability Company, an Ohio limited liability
company (the "Seller"), does hereby sell, transfer, assign and convey unto
Acacia Chattanooga Vehicle Auction, Inc., a Tennessee corporation and
wholly-owned subsidiary of Acacia Automotive, Inc., a Texas corporation (the
"Buyer"), the Assets, Seller's interest in the Trade Name and, to the extent
assignable, the License, each as defined in a certain Asset Purchase Agreement
entered into by and between the Buyer and the Seller dated August 31, 2009 (the
"Agreement"), in consideration of payment by the Buyer of the Purchase Price (as
defined in the Agreement), the receipt and sufficiency of which the Seller does
hereby acknowledge.


The terms of the Agreement, including, but not limited to, the Seller's
representations, warranties, covenants, agreements and indemnities relating to
the Assets, are incorporated herein by this reference.


The Seller hereby covenants that the Seller will do such further acts and
execute and deliver all such transfers, assignments, conveyances, powers of
attorney, and assurances requested by the Buyer, from time to time, for better
conveying and confirming unto the Buyer the entire right, title and interest of
the Seller in the Assets, the License and Seller's interest in the Trade Name
hereby sold, transferred, assigned and conveyed to the Buyer.


It is understood that the Seller, contemporaneously with the execution and
delivery of this Bill of Sale and Assignment of Intangible Assets, may be
further executing other instruments of transfer, the purpose of which is to
supplement, facilitate, or otherwise implement the transfers intended hereby.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Bill of Sale
and Assignment of Intangible Assets effective the _____ day of ________, 2009.




SELLER:




CHATTANOOGA AUTO AUCTION LIMITED LIABILITY COMPANY,
  an Ohio limited liability company


By: ___________________________


Its:  ___________________________




 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C


LEASE


[see attached]
 
 
C-1

--------------------------------------------------------------------------------

 
 
 
LEASE







 
LANDLORD:
Auction Venture Limited Liability Company,

 
an Ohio limited liability company


 
 
TENANT:
Acacia Chattanooga Vehicle Auction, Inc.,

 
a Tennessee corporation


 
 
LEASED PREMISES:
Approximately 56 acres and all improvements located thereon at 2120 Stein Drive,
Hamilton County, Chattanooga, Tennessee



 
 

--------------------------------------------------------------------------------

 


LEASE
TABLE OF CONTENTS
 

   
Page
     
I.
GRANT, TERM, DEFINITIONS AND BASIC LEASE PROVISIONS
1
     
II.
POSSESSION
2
     
III.
PURPOSE
2
     
IV.
RENT
2
     
V.
IMPOSITIONS
3
     
VI.
RISK ALLOCATION AND INSURANCE
3
     
VII.
DAMAGE OR DESTRUCTION
5
     
VIII.
CONDEMNATION
5
     
IX.
MAINTENANCE AND ALTERATIONS
5
     
X.
ASSIGNMENT AND SUBLETTING
6
     
XI.
LIENS AND ENCUMBRANCES
7
     
XII.
UTILITIES
7
     
XIII.
INDEMNITY
7
     
XIV.
RIGHTS RESERVED TO LANDLORD
7
     
XV.
QUIET ENJOYMENT
8
     
XVI.
SUBORDINATION OR SUPERIORITY
8
     
XVII.
SURRENDER
8
     
XVIII.
ENVIRONMENTAL CONDITIONS
9
     
XIX.
REMEDIES
9
     
XX.
SECURITY DEPOSIT
11
     
XXI.
MISCELLANEOUS
11

  
Exhibit A - Legal Description
Exhibit B - Site Plan
 
 
i

--------------------------------------------------------------------------------

 
 
LEASE




THIS LEASE ("Lease") is made this 26th day of December, 2009, by and between
Auction Venture Limited Liability Company, an Ohio limited liability company
(hereinafter sometimes referred to as "Landlord"), with offices at c/o Alexis
Ann Jacobs, 4700 Groveport Road, Obetz, Ohio 43207 and Acacia Chattanooga
Vehicle Auction, Inc., with offices at 2120 Stein Drive, Chattanooga, Tennessee
(hereinafter sometimes referred to as "Tenant") a Tennessee corporation and
wholly-owned subsidiary of Acacia Automotive, Inc., a Texas corporation, with
offices at 2806 SE 29th Street, Ocala, Florida 34471, who hereby mutually
covenant and agree as follows:


I.  
GRANT, TERM, DEFINITIONS AND BASIC LEASE PROVISIONS

 
1.01  
Grant.

 
Landlord, for and in consideration of the rents herein reserved and of the
covenants and agreements herein contained on the part of Tenant to be performed,
hereby leases to Tenant, and Tenant hereby lets from Landlord, the real property
comprising approximately 56 acres, more or less, located in the City of
Chattanooga, County of Hamilton and State of Tennessee (the "Real Property"), as
legally described on Exhibit "A", attached hereto and made a part hereof.  The
Real Property, together with all buildings and improvements thereon including
but not limited to the test track, all paving, asphalt, concrete, gravel or
other ground cover, fencing and the following improvements: (i)
administration/office building, (ii) auction arena, (iii) mechanical shop and
(iv) vehicle registration pavilion (collectively the "Leased Premises"), which
are commonly known as 2120 Stein Drive, Chattanooga, Tennessee.  The Leased
Premises are depicted on the site plan attached hereto as Exhibit "B" and made a
part hereof (the "Site Plan").  This lease is entered into in connection with a
transaction in which the Tenant has acquired from Chattanooga Auto Auction
Limited Liability Company certain assets.


1.02  
Term.

 
The term of this Lease shall commence on December 26, 2009 (hereinafter
sometimes referred to as "Commencement Date") and shall end on December 31,
2019, unless earlier terminated or extended as herein set forth.


1.03  
Option to Purchase.

 
So long as Tenant is not in default hereunder beyond any applicable notice and
cure period, Tenant shall have the one time option, exercisable by Tenant
anytime prior to December 31, 2012, to purchase the Leased Premises ("Purchase
Option") by sending written notice thereof to Landlord.  The purchase price
shall be equal to the greater of: (i) Five Million Dollars ($5,000,000.00), or
(ii) the appraised value of the Leased Premises as an auto auction facility as
established by a current commercial appraisal reasonably suitable to both
parties at the time Tenant exercises such Purchase Option.  If Tenant fails to
exercise the Purchase Option within the option period described above, then
Tenant's Purchaser Option shall terminate unless Landlord, its sole discretion,
grants Tenant an extension to the Purchase Option.  In the event Tenant
exercises such Purchase Option, the parties shall use commercially reasonable
efforts to close the purchase and sale of the Leased Premises within ninety (90)
days after Tenant exercises its Purchase Option.  From the date Tenant exercises
the Purchase Option until the date of closing, the parties shall operate
according to the terms and conditions set forth herein.  In the event Tenant
timely exercises the Purchase Option and is not in default thereunder, but the
transaction does not close within the ninety (90) day period referenced above,
this Lease, shall continue under the terms and conditions set forth herein until
the expiration of the term.  Immediately upon the closing of the sale of the
Real Property to Tenant, this Lease shall terminate and both parties shall be
released from any and all liabilities thereafter accruing.


1.04  
Basic Lease Provisions.

 
These basic lease provisions are intended for convenience only, and any conflict
between these provisions and the body of the Lease shall be resolved in favor of
the body of the Lease.


(a)  
Purpose (See Article III):  The Leased Premises shall be used as an automotive,
truck, and equipment related auction services but not limited to reconditioning,
marshalling inspections, and for all ancillary uses directly in connection
therewith, and for no other purpose whatsoever without the prior written consent
of Landlord.

 
(b)  
Annual Rent (See Section 4.01):

 
 

 
Monthly
Period:
Annual Rental Rate:
Installments:
     
December 26, 2009 – December 31, 2009
            --
$         1
January 1, 2010 - December 31, 2010
$252,000
$21,000
January 1, 2011 - December 31, 2012
$300,000
$25,000
January 1, 2013 - December 31, 2014
$360,000
$30,000
January 1, 2015 - December 31, 2016
$420,000
$35,000
January 1, 2017 - December 31, 2018
$480,000
$40,000
January 1, 2019 - December 31, 2019
$540,000
$45,000



 
 
1

--------------------------------------------------------------------------------

 

 
(c)  
Tenant's Address (for notices) (See Section 21.07):

 
Steven L. Sample, CEO
Acacia Chattanooga Vehicle Auction, Inc.
2120 Stein Drive
Chattanooga, TN  37421


With a copy to:


Robert A. Forrester, Esquire
1215 Executive Dr W # 102
Richardson, TX 75081


(d)  
Landlord's Address (for notices) (See Section 21.07):

 
Auction Venture Limited Liability Company
c/o Alexis Ann Jacobs
4700 Groveport Road
Obetz, Ohio 43207


with a copy to:

 
Jay R. Dingledy
Schottenstein, Zox & Dunn Co., LPA
250 West Street
Columbus, Ohio 43215


(e)  
Security Deposit (See Article XX):  $60,000.

 
II.  
POSSESSION

 
Tenant acknowledges that it is in full and complete possession of the Leased
Premises.


III.  
PURPOSE

 
The Leased Premises shall be used and occupied only for the Purpose set forth in
Section 1.04(a) hereof, except that no such use shall (a) violate any
certificate of occupancy or law, ordinance or other governmental regulation in
effect from time to time affecting the Leased Premises or the use thereof,
including all recorded instruments of record, (b) cause injury to the
improvements, (c) cause the value or usefulness of the Real Estate or Leased
Premises to diminish, (d) constitute a public or private nuisance or waste, (e)
authorize Tenant to use, treat, store or dispose of hazardous or toxic materials
on the Real Estate except when done so in compliance with all Environmental Laws
and in the ordinary course of reconditioning and similar services currently
performed on the premises, or (f) render the insurance on the Leased Premises
void or the insurance risk more hazardous, provided, however, that if Tenant's
use of the Leased Premises does make the insurance risk more hazardous then,
without prejudice to any other remedy of Landlord for such breach, Tenant shall
pay to Landlord, on demand, the amount by which Landlord's insurance premiums
are increased as a result of such use, which payment shall be in addition to the
payment by Tenant for premiums as provided in Section 6.3 hereof.  Tenant shall
not use or occupy the Leased Premises contrary to any statute, rule, order,
ordinance, requirement or regulation applicable thereto. Tenant shall not be
obligated to continuously operate from the Leased Premises provided that Tenant
performs any and all of its obligations set forth hereunder including but not
limited to Tenant's payment of rent and its maintenance of the Leased Premises
as required hereunder.


IV.  
RENT

 
4.01  
Annual Rent.

 
Beginning with the Commencement Date and on each first day of the month
thereafter, Tenant shall pay, without demand, annual rent as set forth in
Section 1.04(b) hereof payable monthly in advance in installments as set forth
in Section 1.04(b).  Monthly installments of annual rent shall be paid to
Landlord at the Landlord's Address.  Landlord shall have the right to change the
Landlord's Address by giving written notice thereof to Tenant.  All monthly
installments of annual rent shall be made without notice or demand and without
any deduction, set off, discount or abatement whatsoever, in lawful money of the
United States.


4.02  
Late Fees.

 
Each and every installment of rent and each and every payment of other charges
hereunder which shall not be paid within five (5) days after Tenant's receipt of
notice that the same is due shall be subject to an automatic five percent (5%)
late fee.  Additionally, all sums not paid within thirty (30) days of the due
date thereof shall bear interest at a rate per annum equal to four percent (4%)
in excess of the announced prime rate of interest of JPMorgan Chase Bank, N.A.,
in effect on the due date of such installment(s), from the date when the same is
payable under the terms of this Lease until the same shall be paid; provided
that payment of such late fees and interest shall not excuse default in the
payment of rent or other sums due hereunder.  All such amounts shall be due and
payable without notice or demand.
 
 
2

--------------------------------------------------------------------------------

 

 
4.03  
Additional Rent.

 
Tenant shall also pay to Landlord as additional rent all Impositions (defined in
Section 5.01), and all other amounts required to be paid by Tenant to Landlord
hereunder.  The amounts payable pursuant to the preceding sentence shall be paid
to Landlord at the place specified for the payment of monthly installments of
annual rent, unless Landlord notifies Tenant in writing of a different address
therefor.  For purposes hereof "annual rent" and "additional rent" shall be
collectively referred to as "rent" throughout the terms and conditions of this
Lease.


V.  
IMPOSITIONS

 
5.01  
Payment by Tenant.

 
Tenant shall pay to Landlord as additional rent for the Leased Premises all
taxes and assessments, general and special, water rates and all other
impositions, ordinary and extraordinary, of every kind and nature whatsoever,
which may be levied, assessed, charged or imposed during the term of the Lease
upon the Real Estate, the Leased Premises or any part thereof or upon any
improvements at any time situated thereon, including, without limitation, any
assessment (collectively the "Impositions"), provided, however, that such
Impositions shall be prorated between Landlord and Tenant as of the end date of
the Lease term for the last year of the Lease term (on the basis of Landlord's
reasonable estimate thereof).  Impositions shall also include fees and costs
incurred by Landlord during the Lease term for the purpose of contesting or
protesting tax assessments or rates.  Landlord may take the benefit of the
provisions of any statute or ordinance permitting any assessment to be paid over
a period of years, in which event Tenant shall be obligated to pay only those
installments applicable to the term of this Lease and any extensions
thereof.  All such Impositions shall be paid by Tenant to Landlord within ten
(10) days after Landlord bills Tenant therefor or, at Landlord's election, in
monthly installments in amounts estimated by Landlord.  Landlord may adjust the
amount of the monthly installments at any time and from time to time by notice
to Tenant.  Landlord shall furnish to Tenant a statement showing in reasonable
detail the actual Impositions incurred during such accounting year.  To the
extent such costs are greater than the sums paid by Tenant for such year, the
difference shall be billed to and paid by Tenant within thirty (30) days after
Tenant's receipt of said bill.  Any shortfall shall be credited against future
installments of rent.  Tenant's estimated monthly Impositions may be adjusted by
written notice from Landlord.  All of such Impositions described in this Section
5 that relate to periods prior to the Commencement Date shall be prorated and
such prorated portions shall be allocated to the Landlord.


5.02  
Alternative Taxes.

 
If at any time during the term of this Lease the method of taxation prevailing
at the commencement of the term hereof shall be altered so that any new tax,
assessment, levy, imposition, or charge, or any part thereof, shall be measured
by or be based in whole or in part upon the Lease, or the Leased Premises, or
the Real Estate, or the rent, additional rent or other income therefrom and
shall be imposed upon Landlord, then all such taxes, assessments, levies,
impositions or charges, or the part thereof, to the extent that they are so
measured or based, shall be deemed to be included within the term "Impositions"
for the purpose hereof, to the extent that such Impositions would be payable if
the Leased Premises were the only property of Landlord subject to such
Impositions, and Tenant shall pay such Impositions as so defined.  There shall
be excluded from Impositions all federal income taxes, state and local net
income taxes, federal excess profit taxes, franchise, capital stock and federal
or state estate or inheritance taxes of Landlord.


5.03  
Other Taxes.

 
Tenant further covenants and agrees to pay promptly when due all taxes assessed
against Tenant's fixtures, furnishings, equipment and stock-in trade placed in
or on the Leased Premises during the term of this Lease.


VI.  
RISK ALLOCATION AND INSURANCE

 
6.01  
Allocation of Risks.

 
The parties desire, to the extent permitted by law, to allocate certain risks of
personal injury, bodily injury or property damage, and risks of loss of real or
personal property by reason of fire, explosion or other casualty, and to provide
for the responsibility for insuring those risks.  It is the intent of the
parties that, to the extent any event is required by the terms hereof to be
covered by insurance, any loss, cost, damage or expense, including, without
limitation, the expense of defense against claims or suits, be covered by
insurance, without regard to the fault of Tenant, its officers, employees or
agents ("Tenant Protected Parties"), and without regard to the fault of
Landlord, its members, officers, directors, employees and agents ("Landlord
Protected Parties").  As between Landlord Protected Parties and Tenant Protected
Parties, such risks are allocated as follows:


a.  
Tenant shall bear the risk of bodily injury, personal injury or death, or damage
to property, or to third persons, occasioned by events occurring within, on or
about the Leased Premises and the Real Estate, regardless of the party at fault,
if any.  Said risks shall be insured as provided in Section 6.02(a).

 
b.  
Tenant shall bear the risk of damage to contents, trade fixtures, machinery,
equipment, furniture, furnishings and property of Tenant and Tenant's Protected
Parties in the Leased Premises arising out of loss by all events.

 
c.  
Tenant shall bear the risk of damage to the buildings and improvements on the
Real Estate arising out of loss by events required to be insured against
pursuant to Section 6.02(b).

 
 
3

--------------------------------------------------------------------------------

 
 
6.02  
Tenant's Insurance.

 
Tenant shall procure and maintain policies of insurance, at its own cost and
expense, insuring:


(a)  
The Landlord Protected Parties as "named additional insureds", and Landlord's
mortgagee, if any, of which Tenant is given written notice, and Tenant Protected
Parties, from all claims, demands or actions made by or on behalf of any person
or persons, firm, corporation or entity and arising from, related to or
connected with the Leased Premises, Tenant's use thereof or operations therein,
or for bodily injury to or personal injury to or death of any person, or more
than one (1) person, or for damage to property in the following amounts:  (i)
not less than One Million Dollars ($1,000,000) General Liability; (ii) not less
than One Million Dollars ($1,000,000) Auto; (iii) not less than One Million
Dollars ($1,000,000) Other than Auto; and (iv) not less than Two Million Dollars
($2,000,000) Other than Auto Liability Aggregate.  Said insurance shall be
written on an "occurrence" basis and not on a "claims made" basis, and such
liability policies shall include products and completed operations liability
insurance.  Landlord shall have the right, exercisable by giving written notice
thereof to Tenant, to require Tenant to increase such limit if, in Landlord's
reasonable judgment, the amount thereof is insufficient to protect the Landlord
Protected Parties and Tenant Protected Parties from judgments which might result
from such claims, demands or actions.  If Tenant is unable, despite reasonable
efforts in good faith, to cause its liability insurer to insure the Landlord
Protected Parties as "named additional insureds", Tenant shall nevertheless
cause the Landlord Protected Parties to be insured as "additional insureds" and
in such event, Tenant will protect, indemnify and save harmless the Landlord
Protected Parties from and against any and all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including without
limitation reasonable attorney's fees and expenses) imposed upon or incurred by
or asserted against the Landlord Protected Parties, or any of them, by reason of
any bodily injury to or personal injury to or death of any person or more than
one person or for damage to property, occurring on or about the Leased Premises,
caused by any party including, without limitation, any Landlord Protected Party,
to the extent of the amount of the insurance required to be carried under this
Section 6.02(a) or such greater amount of insurance as is actually carried. 
Tenant shall cause its liability insurance to include contractual liability
coverage fully covering the indemnity set forth above and in Article XIII below.

 
(b)  
All buildings and improvements against loss or damage by fire, lightning, wind
storm, hail storm, vehicles, smoke, explosion, riot or civil commotion as
provided by the Standard Fire and Extended Coverage Policy and all other risks
of direct physical loss as insured against under Special Form ("all risk"
coverage).  The insurance coverage shall be for an agreed amount between
Landlord and the insurance carrier, with sufficient limits to replace the Leased
Premises of similar utility purpose.  Landlord shall be named as the insured and
all proceeds of insurance shall be payable to Landlord.  Said insurance shall
contain an endorsement waiving the insurer's right of subrogation against any
Landlord Protected Parties.

 
(c)  
All contents and Tenant's trade fixtures, machinery, equipment, furniture and
furnishings and leasehold improvements in the Leased Premises to the extent of
at least ninety percent (90%) of their replacement cost under Standard Fire and
Extended Coverage Policy and all other risks of direct physical loss as insured
against under Special Form ("all risk" coverage).  Said insurance shall contain
an endorsement waiving the insurer's right of subrogation against any Landlord
Protected Party.

 
(d)  
Tenant Protected Parties from all workers’ compensation claims, including
employers’ liability with minimum limits of Five Hundred Thousand Dollars
($500,000.00) per occurrence.

 
(e)  
Landlord and Tenant against breakage of all plate glass utilized in the
improvements on the Leased Premises.

 
(f)  
Tenant agrees to maintain, at its own expense, for the benefit of itself,
Tenant's Protected Parties and Landlord's Protected Parties, excess and/or
umbrella liability insurance of such types and with limits not less than Five
Million Dollars ($5,000,000.00) as may be approved by Landlord, insuring against
liability for damage or loss to property, and against liability for person
injury or death, arising from acts or omissions of Tenant, its agents, employees
or invitees.  Said excess and/or umbrella policies shall include all liability
policies in Section 6.02(a) and employer's liability in Section 6.02(d) as
underlying policies.

 
(g)  
Automobile liability naming Landlord as additional insured with minimum of One
Million Dollars ($1,000,000) limits for property damage, death or bodily
injury.  This policy shall be for the benefit of Tenant and Landlord for any
claims, demands or actions made by or on behalf of any person or persons, firm,
corporation, or entity arising from the control, operation or use of any vehicle
by Tenant or Tenant's agents, contractors, employees, etc. on or about the
Leased Premises.  The automobile policy shall be listed as an underlying policy
on the umbrella policy referred to in Section 6.02(f).

 
6.03  
Landlord's Insurance.

 
Landlord may procure and maintain policies of insurance insuring:


(a)  
Landlord's business income, protecting Landlord from loss of rents and other
charges during the period while the Leased Premises are untenantable due to fire
or other casualty (for the period reasonably determined by Landlord).

 
(b)  
Flood or earthquake insurance whenever, in the reasonable judgment of Landlord,
such protection is necessary and it is available at commercially reasonable
cost.

 
6.04  
Form of Insurance.

 
All of the aforesaid insurance shall be in responsible companies licensed to do
business in the State of Tennessee.  The cost of deductible and retained losses
shall be part of the additional rent charges hereunder.  As to Tenant's
insurance, the insurer and the form, substance and amount (where not stated
above) shall be satisfactory from time to time to Landlord and any mortgagee of
Landlord, and shall unconditionally provide that it is not subject to
cancellation or non-renewal except after at least thirty (30) days prior written
notice to Landlord and any mortgagee of Landlord.  Originals of Tenant's
insurance policies (or certificates thereof satisfactory to Landlord), together
with satisfactory evidence of payment of the premiums thereon, shall be
deposited with Landlord at the Commencement Date and renewals thereof not less
than thirty (30) days prior to the end of the term of such coverage.  Landlord
shall have the right, from time to time, to increase the occurrence limits
and/or policy limits of Landlord and/or Tenant hereunder, as Landlord may
reasonably determine.  The insurance which Tenant is required to carry hereunder
may be covered through the use of a blanket insurance policy with other
locations of Tenant's business operations provided that the use of such blanket
insurance policy does not diminish the protections afforded to Landlord or any
mortgagee of the Leased Premises.
 
 
4

--------------------------------------------------------------------------------

 
 
6.05  
Insurance Premiums.

 
Tenant shall pay to Landlord, as additional rent for the Leased Premises, the
premiums for any and all property, business income and liability insurance (with
all endorsements) paid annually by Landlord with respect to the Leased
Premises.  Such premiums shall be paid by Tenant to Landlord within ten (10)
days after Landlord bills Tenant therefor, or at Landlord's election, in monthly
installments in amounts estimated by Landlord.  Landlord may adjust the amount
of the monthly installments at any time and from time to time by notice to
Tenant.  Tenant's insurance costs shall be computed by Landlord within ninety
(90) days after the end of each accounting year (which Landlord may change from
time to time).  Landlord shall furnish to Tenant a statement showing in
reasonable detail the actual insurance costs incurred during such accounting
year.  To the extent such costs are greater than the sums paid by Tenant for
such year, the difference shall be billed to and paid by Tenant within thirty
(30) days after Tenant's receipt of said bill.  Any shortfall shall be credited
against future installments of rent.  Tenant's estimated monthly insurance costs
may be adjusted by written notice from Landlord.


6.06  
Waiver of Subrogation.

 
Landlord and Tenant, and all parties claiming under each of them, mutually
release and discharge each other from all claims and liabilities arising from or
caused by any casualty or hazard covered or required hereunder to be covered by
insurance coverage required to be maintained by the terms of this Lease on the
Leased Premises or the Real Estate in connection with activities conducted
thereon or therewith, and waive any right of subrogation which might otherwise
exist in or accrue to any person on account thereof.  All policies of insurance
required to be maintained by the parties hereunder shall contain waiver of
subrogation provisions in accordance with the foregoing so long as the same are
available.


6.07  
Disclaimer of Liability.

 
Tenant hereby disclaims, and releases Landlord and Landlord's Protected Parties
from any and all liability, whether in contract or tort (including strict
liability and negligence), for any loss, damage, or injury of any nature
whatsoever sustained by Tenant and Tenant's Protected Parties, during the term
of this Lease, including but not limited to loss, damage or injury to the
property of Tenant that may be located or stored in the building.  The parties
hereby agree that under no circumstances shall Landlord be liable for indirect,
consequential, special, or exemplary damages, whether in contract or tort
(including strict liability and negligence), such as, but not limited to, loss
of revenue or anticipated profits or other damage related to the leasing of the
Leased Premises under this Lease.


VII.  
DAMAGE OR DESTRUCTION

 
In the event the Leased Premises are damaged by fire, explosion or other
casualty, Tenant shall commence the repair, restoration or rebuilding thereof
within sixty (60) days after such damage and shall complete such restoration,
repair or rebuilding within one hundred fifty (150) days after the commencement
thereof.  If the casualty or the repair, restoration or rebuilding caused
thereby shall render the Leased Premises untenantable, in whole or in part, rent
shall not be abated during the period of untenantability and Tenant shall
continue to pay all rent due hereunder; provided, however, that Tenant shall not
be required to pay rent hereunder to the extent that Landlord receives insurance
on the Leased Premises in accordance with Section 6.03(a) above.


VIII.  
CONDEMNATION

 
8.01  
Taking of Whole.

 
If the whole of the Leased Premises shall be taken or condemned for a public or
quasi-public use or purpose by a competent authority, or if such a portion of
the Leased Premises shall be so taken that as a result thereof the balance
cannot be used for the same purpose and with substantially the same utility to
Tenant as immediately prior to such taking, then in either of such events, the
Lease term shall terminate upon delivery of possession to the condemning
authority, and any award, compensation or damages (hereinafter sometimes called
the "Award") shall be paid to and be the sole property of Landlord whether the
Award shall be made as compensation for diminution of the value of the leasehold
estate or the fee of the Real Estate or otherwise and Tenant hereby assigns to
Landlord all of Tenant's right, title and interest in and to any and all of the
Award.  Tenant shall continue to pay rent and other charges hereunder until the
Lease term is terminated and any Impositions and premiums prepaid by Tenant, or
which accrue prior to the termination, shall be adjusted between the parties.


8.02  
Partial Taking.

 
If only a part of the Leased Premises shall be so taken or condemned, but the
Lease is not terminated pursuant to Section 8.01 hereof, Tenant shall repair and
restore the Leased Premises and all improvements thereon, to the extent
reasonably practicable.  If any portion of the building shall be so taken or
condemned in a material or substantial way, Tenant may terminate this Lease by
giving written notice thereof to Landlord within sixty (60) days after such
taking.  In any such event, the Award shall be paid to and be the sole property
of Landlord.


8.03  
Temporary Taking.

 
If the whole or a part of the Leased Premises shall be taken or condemned for a
public or quasi-public use or purpose by a competent authority, but only on a
temporary basis, then in such event this Lease shall continue in full force and
effect, without any abatement of rent whatsoever, but the Award paid on account
of such temporary taking shall be paid to Tenant in full satisfaction of all
claims of Tenant on account thereof.
 
IX.  
MAINTENANCE AND ALTERATIONS

 
9.01  
Tenant's Maintenance.

 
(a)  
Tenant shall keep, maintain, repair and replace, as necessary, the entire Leased
Premises, including all buildings, paved areas and improvements, in good
condition and repair, and in a clean and attractive condition.  As used herein,
each and every obligation of Tenant to keep, maintain and repair shall include,
without limitation, all ordinary and extraordinary structural and non-structural
repairs and replacements.  Tenant shall keep the Leased Premises from falling
out of repair or deteriorating and shall keep the same safe, secure and clean
and in full compliance with all health and safety regulations in force.  Tenant
shall promptly remove any debris left by Tenant, its employees, agents,
contractors or invitees in the parking area or other exterior areas of the Real
Estate or otherwise at the Leased Premises.

 
(b)  
Without limiting Tenant's obligations under Section 9.01(a) hereof, Tenant
shall, at all times during the term of this Lease, have and keep in force a
maintenance contract in form and with a contractor satisfactory to Landlord,
providing for inspection at least once each calendar quarter of the heating, air
conditioning and ventilating equipment serving the buildings, and providing for
necessary repairs thereto.  Said contract shall provide that it will not be
cancelable by either party thereto except upon thirty (30) days' prior written
notice to Landlord.

 
 
5

--------------------------------------------------------------------------------

 
 
9.02  
Alterations.

 
(a)  
Tenant shall make all additions, improvements and alterations on the Leased
Premises, and on and to the appurtenances and equipment thereof, required by any
governmental authority or which may be made necessary by the act or neglect of
Tenant, its employees, agents or contractors, or any persons, firm or
corporation claiming by, through or under Tenant.  Except as provided in the
immediately preceding sentence, Tenant shall not create any openings in the roof
or exterior walls, or make any other exterior or structural alterations to the
Leased Premises (hereinafter "Alterations") without Landlord's prior written
consent, which consent Landlord may, in its discretion,
withhold.  Notwithstanding the foregoing, any alterations or improvements by
Tenant which alter the location of partition walls, fire walls, ceilings or
other fire protection shall require the prior written consent of the Landlord,
which consent shall not be unreasonably withheld.

 
(b)  
As to any Alterations which Tenant is required hereunder to perform or to which
Landlord consents, and as to all additions, improvements and alterations
required by any governmental authority or which may be made necessary by the act
or neglect of Tenant, and as to any repairs costing in excess of Ten Thousand
Dollars ($10,000), and as to any replacements of the foregoing, or as to work
performed pursuant to Section 9.02(a) and/or Section 18.04 hereof, such work
shall be performed with new materials, in a workmanlike manner, strictly in
accordance with plans and specifications therefor first approved in writing by
Landlord and in accordance with all applicable laws and ordinances.  Tenant
shall, prior to the commencement of such work, deliver to Landlord copies of all
required permits, and builders risk (or installation floater) insurance coverage
to the extent of the cost of the Alterations.  Tenant shall permit Landlord to
monitor construction operations in connection with such work, and to restrict,
as may reasonably be required, the passage of manpower and materials, and the
conducting of construction activity in order to avoid unreasonable disruption,
hazard or damage to the Real Estate or the Leased Premises.  Upon completion of
any such work by or on behalf of Tenant, Tenant shall provide Landlord with such
documents as Landlord may require (including, without limitation, sworn
contractors' statements and supporting lien waivers) evidencing payment in full
for such work, and "as built" working drawings.  In the event Tenant performs
any work not in compliance with the provisions of this Section 9.02(b), Tenant
shall, upon written notice from Landlord, immediately remove such work and
restore the Leased Premises to their condition immediately prior to the
performance thereof.  If Tenant fails so to remove such work and restore the
Leased Premises as aforesaid, Landlord may, at its option, and in addition to
all other rights or remedies of Landlord under this Lease, at law or in equity,
enter the Leased Premises and perform said obligation of Tenant and Tenant shall
reimburse Landlord for the cost to the Landlord thereof, immediately upon being
billed therefor by Landlord.  Such entry by Landlord shall not be deemed an
eviction or disturbance of Tenant's use or possession of the Leased Premises nor
render Landlord liable in any manner to Tenant.

 
(c)  
In no event shall Tenant be entitled to use any roof on any building on the Real
Estate without the prior written consent of Landlord, which consent may be
granted or withheld in Landlord's sole discretion.  In the event Tenant obtains
Landlord's consent to utilize the roof of any building on the Real Estate,
Tenant shall only use a roofing contractor for all purposes for which Landlord
has consented.

 
(d)  
All improvements and Alterations made to the Leased Premises by Tenant shall,
immediately upon attachment to the Leased Premises or installation thereof, be
deemed the property of Landlord and Tenant shall have no further right or claim
to the title thereof.

 
X.  
ASSIGNMENT AND SUBLETTING

 
10.01  
Consent Required.

 
(a)  
Tenant shall not, without Landlord's prior written consent, (i) assign, convey
or mortgage this Lease or any interest therein; (ii) allow any transfer thereof
or any lien upon Tenant's interest by operation of law; (iii) sublet the Leased
Premises or any part thereof; (iv) amend any sublease previously consented to by
the Landlord; or (v) permit the use or occupancy of the Leased Premises or any
part thereof by anyone other than Tenant.  If Tenant proposes to assign the
Lease or enter into any sublease of the Leased Premises, Tenant shall deliver
written notice thereof to Landlord, together with the proposed terms of such
assignment or sublease agreement at least thirty (30) days prior to the
effective date thereof.  Any proposed assignment or sublease shall be expressly
subject to the terms, conditions and covenants of this Lease.  Any proposed
assignment shall contain a written assumption by assignee of all of Tenant's
obligations under this Lease.

 
(b)  
Landlord's consent to any assignment or subletting shall be granted or withheld,
in Landlord's sole discretion; in making its determination as to whether to
consent to any proposed assignment or sublease, Landlord may consider, among
other things, the creditworthiness and business reputation of the proposed
assignee or subtenant, the compatibility of the proposed use of the Leased
Premises with the general character of the Real Estate, and any other factors
which Landlord may reasonably deem relevant. Tenant's remedy, in the event that
Landlord shall unreasonably withhold its consent to an assignment or subletting,
shall be limited to injunctive relief or declaratory judgment and in no event
shall Landlord be liable for damages resulting therefrom.  No consent by
Landlord to any assignment or subletting shall be deemed to be a consent to any
further assignment or subletting or to any sub-subletting.

 
(c)  
In the event that Tenant proposes to assign the Lease or enter into a sublease
of all or substantially all of the Leased Premises, Landlord shall have the
right, in lieu of consenting thereto, to terminate this Lease.  Landlord may
exercise said right by giving Tenant written notice thereof within thirty (30)
days after receipt by Landlord of Tenant's notice, given in compliance with
Section 10.1(a) hereof, of the proposed assignment or sublease.  In the event
that Landlord exercises such right, Tenant shall surrender the Leased Premises
on the date set forth in Landlord's notice to Tenant as the termination date, in
which event Tenant shall vacate and surrender the Leased Premises as required
herein, and this Lease shall thereupon terminate.  Landlord may, in the event of
such termination, enter into a lease with any proposed assignee or subtenant for
the Leased Premises.

 
(d)  
No permitted assignment shall be effective and no permitted sublease shall
commence unless and until any default by Tenant hereunder shall have been cured.
No permitted assignment or subletting shall relieve Tenant from Tenant's
obligations and agreements hereunder and Tenant shall continue to be liable as a
principal and not as a guarantor or surety to the same extent as though no
assignment or subletting had been made.

 
 
6

--------------------------------------------------------------------------------

 
 
10.02  
Other Transfer of Lease.

 
Tenant shall not allow or permit any transfer of this Lease, or any interest
hereunder, by operation of law, or convey, mortgage, pledge, or encumber this
Lease or any interest therein.


XI.  
LIENS AND ENCUMBRANCES

 
11.01  
Encumbering Title.

 
Tenant shall not do any act which shall in any way encumber the title of
Landlord in and to the Leased Premises or the Real Estate, nor shall the
interest or estate of Landlord in the Leased Premises or the Real Estate be in
any way subject to any claim by way of lien or encumbrance, whether by operation
of law or by virtue of any express or implied contract by Tenant.  Any claim to,
or lien upon, the Leased Premises or the Real Estate arising from any act or
omission of Tenant shall accrue only against the leasehold estate of Tenant and
shall be subject and subordinate to the paramount title and rights of Landlord
in and to the Leased Premises and the Real Estate.


11.02  
Liens and Right to Contest.

 
Tenant shall not permit the Leased Premises or the Real Estate to become subject
to any mechanics', laborers' or materialmen's lien on account of labor or
material furnished to Tenant or claimed to have been furnished to Tenant in
connection with work of any character performed or claimed to have been
performed on the Leased Premises by, or at the direction or sufferance of
Tenant; provided, however, that Tenant shall have the right to contest, in good
faith and with reasonable diligence, the validity of any such lien or claimed
lien if Tenant shall give to Landlord such security as may be deemed
satisfactory to Landlord to assure payment thereof and to prevent any sale,
foreclosure, or forfeiture of the Leased Premises or the Real Estate by reason
of nonpayment thereof; provided further, that on final determination of the lien
or claim for lien, Tenant shall immediately pay any judgment rendered, with all
proper costs and charges, and shall have the lien released and any judgment
satisfied.  Tenant hereby agrees to indemnify and hold Landlord harmless for any
liability, cost, damage and expense occasioned by any mechanic's lien filed
against the Leased Premises or the Real Estate on account of labor or material
furnished to Tenant or claimed to have been furnished to Tenant in connection
with the Leased Premises or the Real Estate.


XII.  
UTILITIES

 
Tenant shall be responsible for all costs and expenses associated with all
utility services to the Leased Premises.  Landlord shall not be liable for the
quality or quantity of or interference involving any such utilities.  During the
term hereof, whether the Leased Premises are occupied or unoccupied, Tenant
agrees to maintain heat sufficient to heat all buildings on the Leased Premises
so as to avert any damage to such buildings on account of cold weather.


XIII.  
INDEMNITY

 
Subject to the waivers set forth in Section 6.06, Tenant will protect, indemnify
and save harmless Landlord and Landlord Protected Parties (as defined in Section
6.01) from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including without limitation, reasonable
attorneys' fees and expenses) imposed upon or incurred by or asserted against
Landlord by reason of (i) any failure on the part of Tenant to perform or comply
with any of the terms of this Lease; and (ii) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Leased Premises or any part thereof.  In case any action, suit or proceeding is
brought against Landlord by reason of any occurrence described in this Article
XIII, Tenant will, at Tenant's expense, by counsel approved by Landlord, resist
and defend such action, suit or proceeding, or cause the same to be resisted and
defended.  The obligations of the parties under this Article XIII shall survive
the expiration or earlier termination of this Lease.
 
XIV.  
RIGHTS RESERVED TO LANDLORD

 
Without limiting any other rights reserved or available to Landlord under this
Lease, at law or in equity, Landlord, on behalf of itself and Agent reserves the
following rights to be exercised at Landlord's election:


(a)  
To change the street address of the Leased Premises or the name of the project
which includes the Leased Premises;

 
(b)  
To inspect the Leased Premises and to make repairs, additions or alterations to
the Leased Premises or the buildings thereon;

 
(c)  
To show the Leased Premises to prospective purchasers, mortgagees, or other
persons having a legitimate interest in viewing the same, and, at any time
within one (1) year prior to the expiration of the Lease term to persons wishing
to rent the Leased Premises;

 
(d)  
During the last year of the Lease term, to place and maintain the usual "For
Rent" sign in or on the Leased Premises or the Real Estate, and at any time
during the Lease term to place and maintain "For Sale" signs on the Real Estate;
and

 
(e)  
If Tenant shall theretofore have vacated the Leased Premises (but not earlier
than during the last ninety (90) days of the Lease term), to decorate, remodel,
repair, alter or otherwise prepare the Leased Premises for new occupancy.

 
Landlord may enter upon the Leased Premises for any and all of said purposes and
may exercise any and all of the foregoing rights hereby reserved, during normal
business hours unless an emergency exists, without being deemed guilty of any
eviction or disturbance of Tenant's use or possession of the Leased Premises,
and without being liable in any manner to Tenant.
 
 
7

--------------------------------------------------------------------------------

 

 
XV.  
QUIET ENJOYMENT

 
So long as Tenant is not in default under the covenants and agreements of this
Lease, Tenant's quiet and peaceable enjoyment of the Leased Premises shall not
be disturbed or interfered with by Landlord or by any person claiming by,
through or under Landlord.


XVI.  
SUBORDINATION OR SUPERIORITY

 
(a)  
This Lease is subject and subordinate to the lien of any deed of trust, mortgage
or mortgages now placed upon Landlord's interest in the Real Estate and the
Leased Premises.  In the event the holder thereof so desires, Tenant shall
execute any document necessary to subordinate the lien of such deed of trust,
mortgage or mortgages to this Lease and this Lease shall thereafter be superior
to such lien, until such time as the Landlord shall request Tenant to
subordinate the Lease thereto.

 
(b)  
Landlord reserves the right to subject and subordinate this Lease at all times
to the lien of any deed of trust, mortgage or mortgages hereafter placed upon
Landlord's interest in the Leased Premises; provided, however, that no default
by Landlord, under any deed of trust, mortgage or mortgages, shall affect
Tenant's rights under this Lease, so long as Tenant performs the obligations
imposed upon it hereunder and is not in default hereunder, and Tenant attorns to
the holder of such deed of trust or mortgage, its assignee or the purchaser at
any foreclosure sale.  Tenant shall execute any commercially reasonable
instrument presented to Tenant for the purpose of effecting such subordination
so long as the subordination.  If Tenant, within thirty (30) days after
submission of such instrument, fails to execute same, Landlord is hereby
authorized to execute same as attorney-in-fact for Tenant.  It is a condition,
however, to the subordination and lien provisions herein provided, that Landlord
shall procure from any such mortgagee an agreement in writing, which shall be
delivered to Tenant or contained in the aforesaid subordination agreement,
providing in substance that so long as Tenant shall faithfully discharge the
obligations on its part to be kept and performed under the terms of this Lease
and is not in default under the terms hereof, its tenancy will not be disturbed
nor its leasehold estate diminished in any material respect by any default under
such mortgage.

 
(c)  
Wherever notice is required to be given to Landlord pursuant to the terms of
this Lease, Tenant will likewise give such notice to any mortgagee of Landlord's
interest in the Leased Premises upon notice of such mortgagee's name and address
from Landlord.  Furthermore, such mortgagee shall have the same rights to cure
any default on the part of Landlord that Landlord would have had.

 
XVII.  
SURRENDER

 
17.01  
Surrender.

 
Upon the termination of this Lease, whether by forfeiture, lapse of time or
otherwise, or upon termination of Tenant's right to possession of the Leased
Premises, Tenant will at once surrender and deliver up the Leased Premises,
together with all improvements thereon, to Landlord, in good condition and
repair, reasonable wear and tear and loss by fire or other casualty excepted;
conditions existing because of Tenant's failure to perform maintenance, repairs
or replacements as required herein, or because of Tenant's particular use of the
Leased Premises (even if permitted pursuant to Section 1.04(a) hereof), or
because of Tenant's failure to have in force a maintenance contract as required
by Section 9.01(b) hereof, shall not be deemed "reasonable wear and
tear."  Tenant shall deliver to Landlord all keys to all doors therein.  As used
herein, the term "improvements" shall include, without limitation, all plumbing,
lighting, electrical, heating, cooling and ventilating fixtures and equipment,
and all Alterations (as said term is defined in Section 9.02 hereof) whether or
not permitted under said Section 9.02.  All alterations, including the
Alterations, improvements and additions, temporary or permanent, made in or upon
the Leased Premises by Tenant, or made by Landlord on Tenant's behalf, shall
become Landlord's property immediately upon installation thereof and shall
remain upon the Leased Premises on any such termination without compensation,
allowance or credit to Tenant; provided, however, that Landlord shall have the
right to require Tenant to remove any alterations and to restore the Leased
Premises to their condition prior to the making of any such alterations,
repairing any damage occasioned by such removal and restoration.  Said right
shall be exercised by Landlord giving written notice thereof to Tenant on or
before ten (10) days after any such termination.  If Landlord requires removal
of any alterations and Tenant does not make such removal in accordance with this
Section at the time of such termination, or within thirty (30) days after such
request, whichever is later, Landlord may remove the same (and repair any damage
occasioned thereby), and dispose thereof or, at its election, deliver the same
to any other place of business of Tenant or warehouse the same.  Tenant shall
pay the costs of such removal, repair, delivery and warehousing to Landlord on
demand.


17.02  
Removal of Tenant's Property.

 
Upon the termination of this Lease by lapse of time, Tenant shall remove
Tenant's articles of personal property incident to Tenant's business ("Trade
Fixtures"); provided, however, that Tenant shall repair any damage to the Leased
Premises which may result from such removal, and shall restore the Leased
Premises to the same condition as prior to the installation thereof.  If Tenant
does not remove Tenant's Trade Fixtures from the Leased Premises prior to the
expiration or earlier termination of the Lease Term, Landlord, may, at its
option, remove the same (and repair any damage occasioned thereby) and dispose
thereof or deliver the same to any other place of business of Tenant or
warehouse the same, and Tenant shall pay the cost of such removal, repair,
delivery and warehousing to Landlord on demand, or Landlord may treat such Trade
Fixtures as having been conveyed to Landlord with this Lease as a bill of sale,
without further payment or credit by Landlord to Tenant.
 
17.03  
Holding Over.

 
Tenant shall have no right to occupy the Leased Premises or any portion thereof
after the expiration of the Lease or after termination of the Lease or of
Tenant's right to possession pursuant to Section 19.02 hereof.  In the event
Tenant or any party claiming by, through or under Tenant holds over, Landlord
may exercise any and all remedies available to it at law or in equity to recover
possession of the Leased Premises, and for damages.  For each and every month or
partial month that Tenant or any party claiming by, through or under Tenant
remains in occupancy of all or any portion of the Leased Premises after the
expiration of the Lease or after termination of the Lease or Tenant's right to
possession, Tenant shall pay, as minimum damages and not as a penalty, monthly
rental at a rate equal to double the rate of rent and other charges payable by
Tenant hereunder immediately prior to the expiration or other termination of the
Lease or of Tenant's right to possession.  The acceptance by Landlord of any
lesser sum shall be construed as a payment on account and not in satisfaction of
damages for such holding over.  If the holding over occurs at the expiration of
the Lease term, or by reason of a termination by mutual agreement of the
parties, Landlord may, as an alternative remedy, elect that such holding over
shall constitute a renewal of this Lease for one (1) year at a rental equal to
two hundred percent (200%) of the rate of rent payable hereunder immediately
prior to the expiration of the Lease, and upon all of the other covenants and
agreements contained in this Lease.
 
 
8

--------------------------------------------------------------------------------

 

 
XVIII.  
ENVIRONMENTAL CONDITIONS

 
18.01  
"Environmental Condition" Defined.

 
As used in this Lease, the phrase "Environmental Condition" shall mean: (a) any
adverse condition relating to surface water, ground water, drinking water
supply, land, surface or subsurface strata or the ambient air, and includes,
without limitation, air, land and water pollutants, noise, vibration, light and
odors, or (b) any condition which may result in a claim of liability under the
Comprehensive Environment Response Compensation and Liability Act, as amended
("CERCLA"), or the Resource Conservation and Recovery Act ("RCRA"), or any claim
of violation of the Clean Air Act, the Clean Water Act, the Toxic Substance
Control Act ("TOSCA"), or any claim of liability or of violation under any
federal statute hereafter enacted dealing with the protection of the environment
or with the health and safety of employees or members of the general public, or
under any rule, regulation, permit or plan under any of the foregoing, or under
any law, rule or regulation now or hereafter promulgated by the state in which
the Leased Premises are located, or any political subdivision thereof, relating
to such matters (collectively "Environmental Laws").


18.02  
Compliance by Tenant.

 
Tenant shall, at all times during the Lease term, comply with all Environmental
Laws applicable to the Leased Premises and shall not, in the use and occupancy
of the Leased Premises, cause or contribute to, or permit or suffer any other
party to cause or contribute to any Environmental Condition on or about the
Leased Premises.  Tenant shall not, however, be responsible for environmental
conditions existing prior to Tenant's possession of the Leased Premises except
for Tenant's acts or omissions that worsen, in any way, said
conditions.  Without limiting the generality of the foregoing, Tenant shall not,
without the prior written consent of Landlord, receive, keep, maintain or use on
or about Leased Premises any substance as to which a filing with a local
emergency planning committee, the State Emergency Response Commission or the
fire department having jurisdiction over the Leased Premises is required
pursuant to §311 and/or §312 of the Comprehensive Environmental Response,
Compensation or Liability Act of 1980, as amended by the Superfund Amendment and
Reauthorization Act of 1986 ("SARA") (which latter Act includes the Emergency
Planning and Community Right-To-Know Act of 1986); in the event Tenant makes a
filing pursuant to SARA or maintains substances as to which a filing would be
required, Tenant shall simultaneously deliver copies thereof to Agent, or notify
Agent in writing of the presence of those substances.


18.03  
Environmental Indemnity.

 
Tenant shall protect, indemnify and save harmless Landlord, and all of its
members, directors, officers, employees and agents from and against all
liabilities, obligations, claims damages, penalties, causes of action, costs and
expenses (including, without limitation, reasonable attorneys' fees and
expenses) of whatever kind or nature, contingent or otherwise, known or unknown,
incurred or imposed, based upon any Environmental Laws or resulting from any
Environmental Condition on or about the Leased Premises which occurs due to the
acts or omissions of Tenant, Tenant's occupancy of the Leased Premises or is
contributed to by Tenant.  In case any action, suit or proceeding is brought
against any of the parties indemnified herein by reason of any occurrence
described in this Section 18.03, Tenant will, at Tenant's expense, by counsel
approved by Landlord, resist and defend such action, suit or proceeding, or
cause the same to be resisted and defended.  The obligations of Tenant under
this Section 18.03 shall survive the expiration or earlier termination of this
Lease, and Tenant shall, notwithstanding a termination of this Lease, continue
to pay rent for the Leased Premises in the same amount paid during the last year
of the term hereof until such time as all remediation work required to cure such
matter has been completed.


18.04  
Testing and Remedial Work.

 
Landlord may conduct tests and routine audits on or about the Leased Premises
for the purpose of determining the presence of any Environmental Condition.  If
such tests and/or audits indicate the presence of an Environmental Condition on
or about the Leased Premises which occurs due to the acts or omissions of
Tenant, the occupancy of the Leased Premises by Tenant or is contributed to by
Tenant, Tenant shall, in addition to its other obligations hereunder, reimburse
Landlord for the cost of conducting such tests.  Without limiting Tenant's
liability under Section 18.03 hereof, in the event of any such Environmental
Condition, Tenant shall promptly and at its sole cost and expense, take any and
all steps necessary to remedy the same, complying with all provisions of
applicable law and with Section 9.02(b) hereof. If Tenant fails to promptly
remedy same, then Tenant shall deposit with Landlord an amount sufficient to
cause the remediation of same, based upon Landlord's reasonable estimate of the
cost thereof, and upon completion of such work by Landlord, Tenant shall pay to
Landlord any shortfall promptly after Landlord bills Tenant therefor, or
Landlord shall promptly refund to Tenant any excess deposit, as the case may be.


XIX.  
REMEDIES

 
19.01  
Defaults.

 
Tenant agrees that any one or more of the following events shall be considered
events of default as said term is used herein:


(a)  
Tenant shall be adjudged an involuntary bankrupt, or a decree or rider
approving, as properly filed, a petition or answer filed against Tenant asking
reorganization of Tenant under the Federal bankruptcy laws as now or hereafter
amended, or under the laws of any state, shall be entered, and any such decree
or judgment or order shall not have been vacated or set aside within sixty (60)
days from the date of entry or granting thereof; or

 
(b)  
Tenant shall file or admit the jurisdiction of the court and the material
allegations contained in any petition in bankruptcy or any petition pursuant to
or purporting to be pursuant to the Federal bankruptcy laws as now or hereafter
amended, or Tenant shall institute any proceeding or shall give its consent to
the institution of any proceedings for any relief of Tenant under any bankruptcy
or insolvency laws or any laws relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangements, composition or extension; or

 
(c)  
Tenant shall make any assignment for the benefit of creditors or shall apply for
or consent to the appointment of a receiver for Tenant or any of the property of
Tenant; or

 
(d)  
The Leased Premises are levied upon by any revenue officer or similar officer;
or

 
 
9

--------------------------------------------------------------------------------

 
 
(e)  
A decree or order appointing a receiver of the property of Tenant shall be made
and such decree or order shall not have been vacated or set aside within sixty
(60) days from the date of entry or granting thereof; or

 
(f)  
Tenant shall fail to pay any payment of rent or any other payment required to be
made by Tenant hereunder within five (5) days from the date such payment is due
(all of which other payments shall be deemed "additional rent" payable
hereunder); or

 
(g)  
Tenant shall fail to contest the validity of any lien or claimed lien and give
security to Landlord to assure payment thereof, or, having commenced to contest
the same and having given such security, shall fail to prosecute such contest
with diligence, or shall fail to have the same released and satisfy any judgment
rendered thereon, and such default continues for ten (10) days after notice
thereof in writing to Tenant; or

 
(h)  
Tenant shall default in keeping, observing or performing any of the other
covenants or agreements herein contained to be kept, observed and performed by
Tenant, and such default shall continue for thirty (30) days after notice
thereof in writing to Tenant, or if such default cannot be cured within such
thirty (30) day period, Tenant fails to commence and diligently pursue the cure
of same within a reasonable period of time; or

 
(i)  
Tenant shall be late in the payment of rent or other charges required to be paid
hereunder more than two (2) times in any twelve (12) calendar month period or
shall repeatedly default in the keeping, observing or performing of any other
covenants or agreements herein contained to be kept, observed or performed by
Tenant (provided any required notice of such payment or other defaults shall
have been given to Tenant, but whether or not Tenant shall have timely cured any
such payment or other defaults of which notice was given).

 
(j)  
Tenant shall have defaulted under its obligations to Alexis A. Jacobs with
respect to those certain documents of even date herewith evidencing a line of
credit to Tenant.

 
19.02  
Remedies.

 
Upon the occurrence of any one or more of such events of default, Landlord may
at its election terminate this Lease or terminate Tenant's right to possession
only, without terminating the Lease.  Upon termination of the Lease, or upon any
termination of Tenant's right to possession without termination of the Lease,
Tenant shall surrender possession and vacate the Leased Premises immediately,
and deliver possession thereof to Landlord, and hereby grants to Landlord the
full and free right, without demand or notice of any kind to Tenant except as
hereinabove expressly provided for, to enter into and upon the Leased Premises
in such event with or without process of law and to repossess the Leased
Premises by force, self-help or otherwise without process of law as Landlord's
former estate and to expel or remove Tenant and any other who may be occupying
or within the Leased Premises without being deemed in any manner guilty of
trespass, eviction, or forcible entry or detainer, without incurring any
liability for any damages resulting therefrom and without relinquishing
Landlord's rights to rent or any other right given to Landlord hereunder or by
operation of law.  Upon termination of the Lease, Landlord shall be entitled to
recover as damages all rent and other sums due and payable by Tenant on the date
of termination, plus (a) an amount equal to the value of the rent and other sums
provided herein to be paid by Tenant for the residue of the stated term hereof,
less the fair rental value of the Leased Premises for the residue of the stated
term (taking into account the time and expenses necessary to obtain a
replacement tenant or tenants, including expenses hereinafter described relating
to recovery of the Leased Premises, preparation for reletting and for reletting
itself), and (b) the cost of performing any other covenants to be performed by
Tenant.  If Landlord elects to terminate Tenant's right to possession only
without terminating the Lease, Landlord may, at Landlord's option, enter into
the Leased Premises, remove Tenant's signs and other evidences of tenancy, and
take and hold possession thereof as hereinabove provided, without such entry and
possession terminating the Lease or releasing Tenant, in whole or in part, from
Tenant's obligations to pay the rent hereunder for the full term or from any
other of its obligations under this Lease.  Landlord may relet all or any part
of the Leased Premises for such rent and upon such terms as shall be
satisfactory to Landlord (including the right to relet the Leased Premises for a
term greater or lesser than that remaining under the Lease term, and the right
to relet the Leased Premises as a part of a larger area, and the right to change
the character or use made of the Leased Premises).  For the purpose of such
reletting, Landlord may make any repairs, changes, alterations or additions in
or to the Leased Premises that may be necessary or convenient.  If Landlord does
not relet the Leased Premises, Tenant shall pay to Landlord on demand damages
equal to the amount of the rent, and other sums provided herein to be paid by
Tenant for the remainder of the Lease term.  If the Leased Premises are relet
and a sufficient sum shall not be realized from such reletting after paying all
of the expenses of such decorations, repairs, changes, alterations, additions,
the expenses of such reletting and the collection of the rent accruing therefrom
(including, but not by way of limitation, attorneys' fees and brokers'
commissions), to satisfy the rent and other charges herein provided to be paid
for the remainder of the Lease term, Tenant shall pay to Landlord on demand any
deficiency and Tenant agrees that Landlord shall have no obligation to use
reasonable efforts to mitigate its damages arising out of Tenant's default.  If
Tenant shall default under Section 19.01(i) and if such default cannot with due
diligence be cured within said period of thirty (30) days after notice in
writing shall have been given to Tenant, and if Tenant promptly commences to
eliminate such default, and vigorously pursues such cure to completion
thereafter, then Landlord shall not have the right to declare said term ended by
reason of such default or to repossess without terminating the Lease so long as
Tenant is proceeding diligently and with reasonable dispatch to take all steps
and do all work required to cure such default, and does so cure such default,
provided, however, that the curing of any default in such manner shall not be
construed to limit or restrict the right of Landlord to declare the said term
ended or to repossess without terminating the Lease, and to enforce all of its
rights and remedies hereunder for any other default not timely cured.


19.03  
Remedies Cumulative.

 
No remedy herein or otherwise conferred upon or reserved to Landlord shall be
considered to exclude or suspend any other remedy but the same shall be
cumulative and shall be in addition to every other remedy given hereunder, or
now or hereafter existing at law or in equity or by statute, and every power and
remedy given by this Lease to Landlord may be exercised from time to time and so
often as occasion may arise or as may be deemed expedient.


19.04  
No Waiver.

 
No delay or omission of Landlord to exercise any right or power arising from any
default shall impair any such right or power to be construed to be a waiver of
any such default or any acquiescence therein.  No waiver of any breach of any of
the covenants of this Lease shall be construed, taken or held to be a waiver of
any other breach, or as a waiver, acquiescence in or consent to any further or
succeeding breach of the same covenant.  The acceptance by Landlord of any
payment of rent or other charges hereunder after the termination by Landlord of
this Lease or of Tenant's right to possession hereunder shall not, in the
absence of agreement in writing to the contrary to Landlord, be deemed to
restore this Lease or Tenant's right to possession hereunder, as the case may
be, but shall be construed as a payment on account, and not in satisfaction of
damages due from Tenant to Landlord.
 
 
10

--------------------------------------------------------------------------------

 

 
XX.  
SECURITY DEPOSIT

 
20.01 Treatment of Security Deposit.
 
To secure the faithful performance by Tenant of all the terms, covenants and
conditions in this Lease set forth and contained on the part of the Tenant to be
fulfilled, kept, observed and performed, including, but without limiting the
generality of the foregoing, such terms, covenants and conditions in this Lease
which become applicable upon the expiration or termination of the same or upon
termination of Tenant's right to possession pursuant to Section 19.02 of the
Lease, Tenant or its Parent shall deposit with the Landlord, pursuant to Section
20.02, the Security Deposit described in Section 1.04(e) on the
understanding:  (a) that the Security Deposit or any portion thereof not
previously applied, or from time to time such other portions thereof, may be
applied to the curing of any default that may then exist, without prejudice to
any other remedy or remedies which Landlord may have on account thereof, and
upon such application Tenant shall pay Landlord on demand the amount so applied
which shall be added to the Security Deposit so the same may be restored to its
original amount; (b) that should the Leased Premises be conveyed by Landlord,
the Security Deposit or any portion thereof not previously applied may be turned
over to Landlord's grantee, and if the same be turned over as aforesaid, Tenant
hereby releases Landlord from any and all liability with respect to the Security
Deposit and/or its application or return, and Tenant agrees to look to such
grantee for such application or return; (c) that Landlord or its successor shall
not be obligated to hold said Security Deposit as a separate fund, but on the
contrary may commingle the same with its other funds; (d) that if Tenant shall
faithfully fulfill, keep, perform and observe all of the covenants, conditions
and agreements in this Lease set forth and contained on the part of Tenant to be
fulfilled, kept, performed and observed, the sum deposited or the part or
portion thereof not previously applied shall be returned to Tenant without
interest no later than thirty (30) days after the expiration of the term of this
Lease or any renewal or extension thereof, provided Tenant has vacated the
Leased Premises and surrendered possession thereof to Landlord at the expiration
of said term or any extension or renewal thereof as provided herein; (e) in the
event that Landlord terminates the Lease or Tenant's right to possession
pursuant to the terms and/or provisions of this Lease, Landlord may apply the
Security Deposit against all damages suffered to the date of such termination
and/or may retain the Security Deposit to apply against such damages as may be
suffered or shall accrue thereafter by reason of Tenant's default; and (f) in
the event any bankruptcy, insolvency, reorganization or other credit-debtor
proceedings shall be instituted by or against Tenant, or its successors or
assigns, the Security Deposit shall be deemed to be applied first to the payment
of any rents and/or other charges due Landlord for all periods prior to the
institution of such proceedings, and the balance, if any, of the Security
Deposit may be retained or paid to Landlord towards Landlord's damages on
account of such default.


20.02 Accumulation of Security Deposit.
 
Tenant hereby acknowledges and agrees that it is responsible for the payment of
the Security Deposit in the amount of Sixty Thousand Dollars ($60,000) to the
Landlord.  Tenant's parent, Acacia Automotive, Inc. ("Parent"), and Chattanooga
Auto Auction Limited Liability Company ("CAA") are parties to that certain
Management Agreement dated August 31, 2009 (the "Management Agreement").  Under
the Management Agreement, the Parent is entitled to receive a Fee (as defined in
the Management Agreement) and has agreed that CAA may contribute the first Sixty
Thousands Dollars ($60,000) of the Fee to Landlord on behalf of Tenant as
payment of the Security Deposit under this Lease.  If the amount contributed on
behalf of Tenant from the Fee is less than Sixty Thousand Dollars ($60,000),
then the Tenant shall pay the difference to the Landlord by contributing fifty
percent (50%) of its Monthly EBITDA (as defined below) to the Landlord each
month until the full amount of the Security Deposit has been received by the
Landlord.  Commencing with March 2010, the payments of fifty percent (50%) of
Tenant's Monthly EBITDA shall be made within fifteen (15) days following the end
of each calendar month during the term of this Lease until the Security Deposit
has been paid in full.  For purposes of this Lease, "Monthly EBITDA" means
earnings from operations of the Tenant before interest, income taxes,
depreciation and amortization (as depreciation and amortization are deducted in
determining earnings from operations), without regard to nonrecurring or out of
the ordinary gains and losses for the relevant fiscal month, as determined
according to generally accepted accounting principles consistently applied.


XXI.  
MISCELLANEOUS

 
21.01  
Tenant's Statements.

 
Tenant shall furnish to Landlord, within ten (10) days after written request
therefor from Landlord, a copy of the then most recent audited and certified
financial statement of Tenant.  In addition to the foregoing, Tenant shall
furnish to Landlord, within ten (10) days after written request therefor from
Landlord, a copy of the then most recent unaudited interim financial statement
of Tenant for an accounting period of less than one year.  It is mutually agreed
that Landlord may deliver a copy of such statements to any mortgagee or
prospective mortgagee of Landlord, or any prospective purchaser of the Real
Estate, but otherwise Landlord shall treat such statements and information
contained therein as confidential.


21.02  
Estoppel Certificates.

 
Landlord and Tenant shall, at any time and from time to time upon not less than
ten (10) days' prior written request from the other, execute, acknowledge and
deliver to the requesting party, in form reasonably satisfactory to the
requesting party, a written statement certifying (if true) that Tenant has
accepted the Leased Premises, that this Lease is unmodified and in full force
and effect (or, if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), that the other party is
not in default hereunder, the date to which the rental and other charges have
been paid in advance, if any, whether Tenant has any rights of setoff or
self-help under this Lease, and such other accurate certifications as may
reasonably be required by the requesting party or its mortgagee, agreeing to
give copies to any mortgagee of all notices required under this Lease and
agreeing to afford the requesting party's mortgagee a reasonable opportunity to
cure any default.  It is intended that any such statement delivered pursuant to
this subsection may be relied upon by any prospective purchaser or mortgagee of
the Leased Premises or Real Estate and their respective successors and assigns.


21.03  
Landlord's Right to Cure.

 
Landlord may, but shall not be obligated to, cure any default by Tenant
(specifically including, but not by way of limitation, Tenant's failure to
obtain insurance, make repairs, or satisfy lien claims); and whenever Landlord
so elects, all costs and expenses paid by Landlord in curing such default,
including without limitation reasonable attorneys' fees, shall be so much
additional rent due on the next rent date after such payment together with
interest (except in the case of said attorneys' fees) at a rate per annum equal
to four percent (4%) in excess of the announced base rate of interest of
JPMorgan Chase Bank N.A. in effect on the date of such advance, from the date of
the advance to the date of repayment by Tenant to Landlord.
 
 
11

--------------------------------------------------------------------------------

 
 
21.04  
Amendments Must Be in Writing.

 
This document contains the entire agreement between the parties hereto with
respect to the subject matter hereof.  None of the covenants, terms or
conditions of this Lease, to be kept and performed by either party, shall in any
manner be altered, waived, modified, changed or abandoned except by a written
instrument, duly signed and delivered by both parties hereto.


21.05  
Notices.

 
Whenever under this Lease provisions are made for notice of any kind to
Landlord, it shall be deemed sufficient notice and sufficient service thereof if
such notice to Landlord is in writing, addressed to Landlord at the addresses
set forth in Section 1.04(e), or at such address as Landlord may notify Tenant
in writing, and deposited in the United States mail by certified mail, return
receipt requested, with postage prepaid or Federal Express, Express Mail or such
other expedited mail service as normally results in overnight delivery.  Notice
to Tenant shall be sent in like manner to the address designated in Section
1.04(d).  All notices shall be effective upon receipt, refusal of receipt or
when the same is returned as undeliverable.  Either party may change the place
for service of notice by notice to the other party.


21.06  
Short Form Lease.

 
This Lease shall not be recorded, but the parties agree, at the request of
either of them, to execute a Short Form Lease for recording, containing the
names of the parties, the legal description and the term of the Lease.


21.07  
Time of Essence.

 
Time is of the essence of this Lease, and all provisions herein relating thereto
shall be strictly construed.


21.08  
Relationship of Parties.

 
Nothing contained herein shall be deemed or construed by the parties hereto, nor
by any third party, as creating the relationship of principal and agent or of
partnership, or of joint venture, by the parties hereto, it being understood and
agreed that no provision contained in this Lease or any acts of the parties
hereto shall be deemed to create any relationship other than the relationship of
Landlord and Tenant.


21.09  
Captions.

 
The captions of this Lease are for convenience only and are not to be construed
as part of this Lease and shall not be construed as defining or limiting in  any
way the scope or intent of the provisions hereof.


21.10  
Severability.

 
If any term or provision of this Lease shall to any extent be held invalid or
unenforceable, the remaining terms and provisions of this Lease shall not be
affected thereby, but each term and provision of this Lease shall be valid and
be enforced to the fullest extent permitted by law.


21.11  
Law Applicable.

 
This Lease shall be construed and enforced in accordance with the laws of the
state where the Leased Premises are located.


21.12  
Covenants Binding on Successors.

 
All of the covenants, agreements, conditions, and undertakings contained in this
Lease shall extend and inure to and be binding upon the heirs, executors,
administrators, successors and assigns of the respective parties hereto, the
same as if they were in every case specifically named, and wherever in this
Lease reference is made to either of the parties hereto, it shall be held to
include and apply to, wherever applicable, the heirs, executors, administrators,
successors and assigns of such party.  Nothing herein contained shall be
construed to grant or confer upon any person or persons, firm, corporation or
governmental authority, other than the parties hereto, their heirs, executors,
administrators, successors and assigns, any right, claim or privilege by virtue
of any covenant, agreement, condition or undertaking in this Lease contained.


21.13  
Brokerage.

 
Tenant warrants that it has had no dealings with any broker or agent in
connection with this Lease other than Broker(s), whose commission Landlord
covenants and agrees to pay in the amount agreed to by Landlord.  Tenant
covenants to pay, hold harmless, indemnify and defend Landlord from and against
any and all costs, expenses or liability for any compensation, commissions and
charges claimed by any broker or agent other than Broker(s) with respect to this
Lease or the negotiation thereof.


21.14  
Landlord Means Owner.

 
The term "Landlord" as used in this Lease, so far as covenants or obligations on
the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners at the time in question of the fee of the Real Estate, and
in the event of any transfer or transfers of the title to such fee, Landlord
herein named (and in case of any subsequent transfer or conveyances, the then
grantor) shall be automatically freed and relieved, from and after the date of
such transfer or conveyance, of all liability as respects the performance of any
covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed; provided that any funds in the hands of such
Landlord or the then grantor at the time of such transfer, in which Tenant has
an interest, shall be turned over to the grantee, and any amount then due and
payable to Tenant by Landlord or the then grantor under any provisions of this
Lease shall be paid to Tenant.
 
 
12

--------------------------------------------------------------------------------

 
 
21.15  
Lender's Requirements.

 
If any mortgagee or committed financier of Landlord should require, as a
condition precedent to the closing of any loan or the disbursal of any money
under any loan, that this Lease be amended or supplemented in any manner (other
than in the description of the Leased Premises, the term, the purpose or the
rent or other changes hereunder, or in any other regard as will substantially or
materially affect the rights of Tenant under this Lease), Landlord shall give
written notice thereof to Tenant, which notice shall be accompanied by a Lease
Supplement Agreement embodying such amendments and supplements.  Tenant shall,
within ten (10) days after the effective date of Landlord's notice, either
consent to such amendments and supplements (which consent shall not be
unreasonably withheld) and execute the tendered Lease Supplement Agreement, or
deliver to Landlord a written statement of its reason or reasons for refusing to
so consent and execute.  Failure of Tenant to respond within said ten (10) day
period shall be a default under this Lease without further notice.  If Landlord
and Tenant are then unable to agree on a Lease Supplement Agreement satisfactory
to each of them and to the lender within thirty (30) days after delivery of
Tenant's written statement, Landlord shall have the right to terminate this
Lease within sixty (60) days after the end of said thirty (30) day period.


21.16  
Signs.

 
Tenant may install Tenant specific signage inside the existing sign frames or
install completely new signage at the Leased Premises provided all such signage
is installed in accordance with all applicable laws, rules, regulations and
codes.


21.17  
Force Majeure.

 
Landlord shall not be deemed in default with respect to any of the terms,
covenants and conditions of this Lease on Landlord's part to be performed, if
Landlord's failure to timely perform same is due in whole or in part to any
strike, lockout, labor trouble (whether legal or illegal), civil disorder,
failure of power, restrictive governmental laws and regulations, riots,
insurrections, war, shortages, accidents, casualties, acts of God, acts caused
directly by Tenant or Tenant's agents, employees and invitees, or any other
cause beyond the reasonable control of Landlord.


21.18  
Landlord's Expenses.

 
Tenant agrees to pay on demand Landlord's expenses, including reasonable
attorneys' fees, expenses and administrative hearing and court costs incurred
either directly or indirectly in enforcing any obligation of Tenant under this
Lease, in curing any default by Tenant as provided in Section 19.02 hereof or in
connection with appearing, defending or otherwise participating in any action or
proceeding arising from the filing, imposition, contesting, discharging or
satisfaction of any lien or claim for lien, in defending or otherwise
participating in any legal proceedings initiated by or on behalf of Tenant
wherein Landlord is not adjudicated to be in default under this Lease, or in
connection with any investigation or review of any conditions or documents in
the event Tenant requests Landlord's agreement, approval or consent to any
action of Tenant which may be desired by Tenant or required of Tenant hereunder.


21.19  
Execution of Lease.

 
The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Leased
Premises and this document shall become effective and binding only upon the
execution and delivery hereof by Landlord and by Tenant. All negotiations,
considerations, representations and understandings between Landlord and Tenant
are incorporated herein.


21.20  
Tenant's Authorization.

 
If Tenant is a corporation, partnership, association or any other entity, Tenant
shall furnish to Landlord, within ten (10) days after written request therefor
from Landlord, certified resolutions of Tenant's directors or other governing
person or body authorizing execution and delivery of this Lease and performance
by Tenant of its obligations hereunder, and evidencing that the person who
physically executed the Lease on behalf of Tenant was duly authorized to do so.


21.21  
Exculpatory Clause.

 
It is expressly understood and agreed that nothing in this Lease contained shall
be construed as creating any liability whatsoever against Landlord personally,
its members, officers, directors, shareholders or partners, and in particular
without limiting the generality of the foregoing, there shall be no personal
liability to pay any indebtedness accruing hereunder or to perform any covenant,
either express or implied, herein contained, or to keep, preserve or sequester
any property of Landlord, and that all personal liability of Landlord of every
sort, if any, is hereby expressly waived by Tenant, to the extent permitted by
law, and by every person now or hereafter claiming any right or security
hereunder; and that so far as the parties hereto are concerned, the owner of any
indebtedness or liability accruing hereunder shall look solely to the Leased
Premises for the payment thereof.


If the Tenant obtains a money judgment against Landlord, any of its officers,
directors, shareholders, partners, or their successors or assigns under any
provisions of or with respect to this Lease or on account of any matter,
condition or circumstance arising out of the relationship of the parties under
this Lease, Tenant's occupancy of the building or Landlord's ownership of the
Leased Premises, Tenant shall be entitled to have execution upon any such final,
unappealable judgment only upon Landlord's fee simple or leasehold estate in the
Leased Premises (whichever is applicable) and not out of any other assets of
Landlord, or any of its members, officers, directors, shareholders or partners,
or their successor or assigns; and Landlord shall be entitled to have any such
judgment so qualified as to constitute a lien only on said fee simple or
leasehold estate.


21.22  
Refuse Removal.

 
Tenant agrees to remove all refuse from the Premises in a timely, clean and
sanitary manner.  Tenant shall provide refuse collection containers, in the
exact location of which shall be subject to Landlord's prior approval.  To
accommodate Tenant's refuse, Tenant shall contract with a licensed/insured
refuse collection contractor to timely remove refuse therefrom.  Tenant shall
routinely clean up around the container.
 
 
13

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day and
year first above written.


LANDLORD:


Auction Venture Limited Liability Company,
   an Ohio limited liability company




By:           ___________________________________
Print Name: _______________________________
Its:           ___________________________________




TENANT:


Acacia Chattanooga Vehicle Auction, Inc.
   a Tennessee corporation




By:           ___________________________________
Steven L. Sample
Its:           Chief Executive Officer




 STATE OF OHIO                                              :
: ss.
COUNTY OF ____________                                                      :


The foregoing instrument was acknowledged before me this _______ day of
______________, 2009, by _____________________________, ______________ of
Auction Venture Limited Liability Company, an Ohio limited liability company,
for and on behalf of said limited liability company.




_____________________________
Notary Public




STATE OF OHIO                                               :
: ss.
COUNTY OF _____________                                                      :


The foregoing instrument was acknowledged before me this _______ day of
_______________, 2009, by Steven L. Sample, the Chief Executive Officer of
Acacia Chattanooga Vehicle Auction, Inc., a Tennessee corporation, for and on
behalf of said corporation.




_____________________________
Notary Public


 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT D


LEASE GUARANTY


[see attached]
 
 
D-1

--------------------------------------------------------------------------------

 
 
GUARANTY OF LEASE




FOR VALUE RECEIVED, and in consideration of, and as an inducement for the
execution and delivery of that certain lease (the "Lease") for the premises
commonly known as 2120 Stein Drive, Hamilton County, Chattanooga, Tennessee (the
"Leased Premises") by and between Auction Venture Limited Liability Company, an
Ohio limited liability company ("Landlord") and Acacia Chattanooga Vehicle
Auction, Inc., a Tennessee corporation ("Tenant"), the undersigned, Acacia
Automotive, Inc., a Texas corporation ("Guarantor"), hereby guarantees to
Landlord, the full and prompt payment of rent, and any and all other sums and
charges payable by Tenant, under said Lease, and further hereby guarantees the
full and timely performance and observance of all the covenants, terms,
conditions and agreements therein provided to be performed and observed by
Tenant, all of such obligations of payment and performance being hereinafter
collectively called the "Obligations"; and Guarantor hereby covenants and agrees
to and with Landlord that if default shall at any time be made by Tenant in the
payment or the performance and observance of any of the Obligations, Guarantor
will forthwith pay such Obligation to Landlord, and any arrears thereof, and
will forthwith faithfully perform and fulfill all Obligations and will forthwith
pay to Landlord all damages that may arise in consequence of any default by
Tenant, under the Lease, including without limitation, all reasonable attorneys'
fees, disbursements incurred by Landlord or caused by any such default and/or by
the enforcement of this Guaranty.


This Guaranty is an absolute and unconditional guaranty of payment and of
performance.  It shall be enforceable against Guarantor without the necessity of
any suit or proceedings on Landlord's part of any kind or nature whatsoever
against Tenant and without the necessity of any notice of non-payment,
non-performance or non-observance or of any notice of acceptance of this
Guaranty or of any other notice or demand to which Guarantor might otherwise be
entitled, all of which Guarantor hereby expressly waives; and Guarantor hereby
expressly agrees that the validity of this Guaranty and the obligations of
Guarantor hereunder shall not be terminated, affected, diminished or impaired by
reason of the assertion or the failure to assert by Landlord against Tenant of
any of the rights or remedies reserved to Landlord pursuant to the provisions of
the Lease or by relief of Tenant from any of Tenant's obligations under the
Lease or otherwise (including, but not by way of limitation, the rejection of
the Lease in connection with proceedings under the bankruptcy laws now or
hereafter in effect).


This Guaranty shall be a continuing guaranty and the liability of Guarantor
hereunder shall not be affected, modified or diminished by reason of any
assignment, amendment or modification, renewal or extension of the Lease, or any
holdover by Tenant or by reason of any modification, amendment or waiver of or
change in any of the terms, covenants, conditions or provisions of the Lease, or
by reason of any extension of time that may be granted by Landlord to Tenant, or
a changed or different use of the Leased Premises consented to in writing by
Landlord, or by reason of any dealings or transactions or matters or things
occurring between Landlord and Tenant, whether or not notice thereof is given to
Guarantor.  The liability of Guarantor shall continue during any holdover,
whether or not consented to by Landlord, and during any extension or renewal of
the term and/or the Lease, whether or not notice thereof is given to Guarantor.


Guarantor further agrees that if at any time all or any part of any payment
theretofore applied by Landlord to any of the Obligations is or must be
rescinded or returned by Landlord for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of Tenant), such
Obligations shall, for the purposes of this Guaranty, to the extent that such
payment is or must be rescinded or returned be deemed to have continued in
existence, notwithstanding such application by Landlord, and this Guaranty shall
continue to be effective or be reinstated, as the case may be, as to such
Obligations, all as though such application by Landlord had not been
made.  Guarantor shall indemnify and defend Landlord and hold Landlord harmless
from and against any and all loss, damage, cost, or expense (including, without
limitation, reasonable attorney's fees) arising out of any claim for rescission
or return of all or any part of any payment theretofore applied by Landlord to
any of the Obligations.


Any amounts received by Landlord from whatsoever source on account of the
Obligations may be applied by it toward the payment of such of the Obligations,
and in such order of application, as Landlord may from time to time
elect.  Notwithstanding any payments made by or for the account of Guarantor
pursuant to this Guaranty, Guarantor shall not be subrogated to any rights of
Landlord.  Guarantor hereby waives all rights of subrogation, indemnity,
contribution, exoneration, reimbursement or other claim which Guarantor now has,
may hereafter have or claim against Tenant or any other person liable in any way
with respect to the Obligations.


Landlord's consent to any assignment or assignments, and successive assignments
by Tenant of the Lease made either with or without notice to Guarantor shall in
no manner whatsoever release Guarantor from any liability as Guarantor.


All of Landlord's rights and remedies under the Lease or under this Guaranty are
intended to be distinct, separate and cumulative and no such right and remedy
therein or herein mentioned is intended to be in exclusion of or a waiver of any
of the others.


All references herein to "Tenant" shall be deemed to mean "Tenant and its
successors and assigns," but Tenant shall not hereby be permitted to assign the
Lease except as expressly provided in the Lease.


This Guaranty shall be binding upon Guarantor and its successors and assigns,
and shall inure to the benefit of Landlord and its successors and assigns.


This Guaranty is and shall be deemed to be a contract entered into under and
pursuant to the laws of the State of Ohio and shall be in all respects governed,
construed, applied and enforced in accordance with the laws of said
State.  Guarantor consents to jurisdiction and venue in the state and federal
courts located in Franklin County, Ohio in any action to enforce rights under
this Guaranty.


[signatures appear on the following page]
 
 
1

--------------------------------------------------------------------------------

 
 
Executed this _____ day of December, 2009.


Signed in the presence
of:                                                                  GUARANTOR:


ACACIA AUTOMOTIVE, INC.,
   a Texas corporation


______________________________
(Sign)
______________________________                                         
By:                                                                
(Print
Name)                                                                           
Its:                                                                




Address:  2806 SE 29th Street,
  Ocala, Florida 34471
 
Signature Page to
Guaranty of Lease
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT E


CREDIT LINE DOCUMENTS


[see attached]


 
E-1

--------------------------------------------------------------------------------

 
 
REVOLVING LOAN AGREEMENT




THIS REVOLVING LOAN AGREEMENT (as the same may be amended, modified,
supplemented, extended, renewed, restated or replaced from time to time the
“Agreement”) is made and entered into as of December 26, 2009 by and between
Alexis Ann Jacobs, an individual, whose address is 4700 Groveport Road, Obetz,
Ohio 43207 (the “Lender”), and Acacia Chattanooga Vehicle Auction, Inc., a
Tennessee corporation, whose address is 2120 Stein Drive, Chattanooga, Tennessee
37421 (the “Borrower”).


ARTICLE I


Amount and Terms of Revolving Loans


Section 1.1                       Revolving Loans; Maturity Date; Borrowing
Procedures; Repayment.


(a)           Subject to the terms and conditions of this Agreement, the Lender
agrees to make revolving credit loans (each a “Loan” and collectively, the
“Loans”) to the Borrower in the aggregate amount not to exceed $1,500,000 at any
time.  The proceeds of the Loans may be advanced, repaid and readvanced, in
partial amounts, during the term of this Agreement and prior to the Maturity
Date.


(b)           If not sooner paid, all principal and interest of the Loan shall
be due and payable on December 28, 2012 (the “Maturity Date”).


(c)           To request a Loan hereunder, the Borrower shall give written
notice to the Lender at least two Business Days prior to the requested date
(which shall be a Business Day) of the advance of the Loan and, subject to the
terms of this Agreement, the Lender shall make the advance of the Loan on such
requested date.  As used herein, “Business Day” means a day (other than a
Saturday or Sunday) on which banks generally are open in Columbus, Ohio and New
York City for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.


(d)           In addition to the payment of all principal and interest of the
Loans on the Maturity Date, the Borrower also shall make mandatory repayment of
Loans within one Business Day after settlement (collection and payment) for
vehicles sold at auction for which payment to the owners of the vehicles was
funded with proceeds of Loans hereunder permitted by Section 1.3 hereof.


Section 1.2                      Note.  The Loan to the Borrower pursuant hereto
shall be evidenced by the Revolving Loan Note of the Borrower of even date
herewith (as the same may be amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Note”), payable to the order of the
Lender and evidencing the obligation of the Borrower to pay the aggregate unpaid
principal amount of the Loans made by the Lender, together with interest
thereon.  The Borrower agrees that all advances made by the Lender, and payments
made by the Borrower, will be evidenced by entries made by the Lender into its
electronic data processing system and/or internal memoranda maintained by the
Lender.  The Borrower further agrees that the sum or sums shown on the most
recent printout from the Lender’s electronic data processing system and/or such
memoranda shall be rebuttably presumptive evidence of the amount of the
principal sum and of the amount of any accrued interest under the
Note;  provided, however, the failure of the Lender to make any such entry(s)
shall not affect the obligation of the Borrower to repay outstanding principal,
interest or any other amount due under the Note in accordance with the terms
thereof.


                Section 1.3                      Use of Proceeds.  Proceeds of
the Loans shall be used by the Borrower only for Borrower’s use in operating an
auto auction at the facility of Borrower located at 2120 Stein Drive,
Chattanooga, Tennessee 37421-7219, as a credit line attached to Borrower’s
Auction CAR Trading Account such as is common and necessary to maintain daily
compensating balances during the settlement (collection and payment) of vehicles
sold at auction.


ARTICLE II


Conditions Precedent


Section 2.1                       Conditions Precedent to the Loans.


(a)           The obligation of the Lender to make the initial Loan to the
Borrower is subject to the following conditions precedent:


(i)           Documents.  The Lender shall have received on or before the Loan
is made each of the following, in form and substance satisfactory to the Lender
and its counsel:


(1)           Note.  The Note, duly executed by the Borrower.


(2)           Security Agreement.  The Security Agreement (the “Security
Agreement”), duly executed by the Borrower, which shall pledge and grant to the
Lender a first priority security interest in the property of the Borrower, as
more fully described therein (the “Collateral”).


(3)           Guaranty Agreements.  The Guaranty agreements, one agreement duly
executed by Steven I. Sample, and the other agreement duly executed by Acacia
Automotive, Inc., a Texas corporation (the “Corporate Guarantor”) (the
guarantors thereunder being referred to collectively as the “Guarantors” and
each, a “Guarantor”).


(4)           Evidence of all Organizational Documents and Action by the
Borrower and Corporate Guarantor.  Certified copy of (i) the articles of
incorporation of  the Borrower and the Corporate Guarantor as filed in its
respective state of incorporation and by-laws of the Borrower and the Corporate
Guarantor, (ii) certificate of good standing for the Borrower and the Corporate
Guarantor from its respective state of incorporation, and (iii) all action taken
by the Borrower and the Corporate Guarantor authorizing the execution, delivery
and performance of this Agreement, the Note, the Security Agreement, the
Guaranty agreement and each other document delivered by the Borrower and the
Corporate Guarantor pursuant to this Agreement (all such documents and the
Guaranty agreements and all other documents delivered by the Guarantors being
referred to herein collectively as the “Loan Documents”).
 
 
1

--------------------------------------------------------------------------------

 
 
(5)           Incumbency and Signature Certificate of the Borrower and the
Corporate Guarantor.  A certificate of an appropriate officer of the Borrower
and the Corporate Guarantor certifying the names and true signatures of the
officers of the Borrower and the Corporate Guarantor authorized to sign the Loan
Documents to which each is a party and each other document to be delivered by
the Borrower and the Corporate Guarantor under this Agreement.


(6)           Opinion of Counsel for the Borrower and Guarantors.  An opinion of
counsel for the Borrower and the Guarantors, to cover such matters and be in
form and substance satisfactory to the Lender.


(7)           Insurance.  Certificates of casualty insurance with respect to the
Collateral and liability insurance maintained by the Borrower in amounts and in
form and substance as required by the Loan Documents.


(8)           Additional Documentation.  Such other approvals, opinions,
documents or information as the Lender may reasonably request.


(b)           The obligation of the Lender to make any Loan (including the
initial Loan) to the Borrower on any date is also subject to the following
conditions:


(i)           Representations and Warranties.  Each of the representations and
warranties made by the Borrower in or pursuant to this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
such date as if made on and as of such date.


(ii)           No Default.  No Event of Default (as hereinafter defined) shall
have occurred and be continuing on such date.


(iii)           No Litigation.  No litigation, investigation or proceeding
before or by any arbitrator or governmental authority shall be continuing or
threatened against the Borrower or questioning the enforceability of the
Borrower’s authority to enter into this Agreement or any other Loan Document.


(iv)           Legal Matters.  All legal matters incident to the making of such
Loan shall be satisfactory to the Lender and its counsel.


Each request with respect to each Loan shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 2.1(a) and
(b) have been satisfied.


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lender that:


Section 3.1                      Formation and Full Force and Effect.  The
Borrower is a corporation duly incorporated and validly existing under the law
of, and in good standing with, the State of Tennessee; it is duly qualified to
transact business in, and is in good standing with, all other jurisdictions
where such qualification is required; and it has the power and authority to own
its assets and to transact the business in which it is now engaged or proposes
to be engaged.


Section 3.2                      Power and Authority; No Conflicting Law or
Agreements.  The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party have been duly authorized by all necessary
action and do not and will not (a) contravene the Borrower’s governing
documents; (b) violate or constitute a default under any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to the Borrower; (c) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease, or instrument to which the Borrower is
a party or by which it or its properties may be bound or affected; and (d)
result in or require the creation or imposition of any lien upon or with respect
to any of the properties now owned or hereafter acquired by the Borrower, except
as created by the Loan Documents.


Section 3.3                      Legally Enforceable Agreements.  This Agreement
and each of the other Loan Documents to which it is a party are legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.


Section 3.4                      Litigation.  There is no pending or threatened
action or proceeding against or affecting the Borrower before any court,
governmental agency or arbitrator which may in any one case, or in the
aggregate, materially and adversely affect the financial condition, operations,
properties or business of the Borrower or the ability of the Borrower to perform
their respective obligations under the Loan Documents.


Section 3.5                      Operation of Business.  The Borrower possesses
all licenses, permits, franchises, patents, copyrights, trademarks and trade
names, or rights thereto, to conduct its business substantially as now conducted
and as presently proposed to be conducted, and the Borrower is not in violation
of any valid rights of others with respect to any of the foregoing.


Section 3.6                      Compliance With Laws.  The Borrower has
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of its businesses or the
ownership of its property.


ARTICLE IV


Covenants


So long as the Note shall remain unpaid, the Borrower shall:


Section 4.1                      Maintenance of Existence.  Preserve and
maintain its  existence as a corporation organized under the laws of the State
of Tennessee, and qualify and remain qualified to transact business in the State
of Tennessee and all other jurisdictions in which such qualification is
required.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 4.2                      Maintenance of Insurance.  Maintain casualty
and liability insurance with financially sound insurance companies or
associations in such amounts and covering such risks as is consistent with sound
business practice.


Section 4.3                      Negative Pledge.  Not create, incur, assume or
suffer to exist any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement, including without limitation, any conditional sale or
other title retention agreement, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction in respect of
any of the foregoing of any kind (including the charge on property purchased
under conditional sales or other title retention agreements) upon or with
respect to the Collateral, nor sell the Collateral or any interest therein
except in the ordinary course of business or as permitted by the other Loan
Documents.


Section 4.4                      Financial Statements and Other
Information.  Furnish to the Lender:


(a)           As soon as available, but in any event within 45 days after the
end of each fiscal quarter of the Borrower’s fiscal year, a copy of the
unaudited balance sheet of the Borrower as at the end of such fiscal quarter and
the related unaudited statements of income and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year ended at the end of
such fiscal quarter, setting forth in each case in comparative form the figures
for the corresponding fiscal quarter and corresponding portion of the Borrower’s
previous fiscal year, all certified (subject to normal year-end adjustments) as
to fairness of presentation, generally accepted accounting principles and
consistency by an appropriate officer of the Borrower.


(b)           As soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the unaudited balance sheet
of the Borrower as at the end of such fiscal year and the related unaudited
statements of income and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year ended at the end of such fiscal quarter, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter and corresponding portion of the Borrower’s previous fiscal year, all
certified (subject to normal year-end adjustments) as to fairness of
presentation, generally accepted accounting principles and consistency by an
appropriate officer of the Borrower.


(c)           Concurrently with the delivery of each financial statement
referred to in subsections (a) and (b) above, a certificate of an appropriate
officer of the Borrower (in such form as shall be reasonably acceptable to the
Lender) stated to have been made after due examination by such officer (i)
stating whether any Event of Default exists on the date of such certificate and,
if any Event of Default then exists, setting forth the details thereof and the
action which such Borrower is taking or proposes to take with respect thereto
and (ii) stating that the representations and warranties expressed in Loan
Documents are true, correct and complete in all material respects on and as of
the date of such certificate and, if any such representation or warranty is not
so true, correct and complete, setting forth the details thereof.


(d)           Promptly, on reasonable notice to the Borrower, such additional
financial and other information regarding the Borrower as the Lender may from
time to time reasonably request


Section 4.5                      Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its indebtedness, including without limitation all amounts due
under the Note and hereunder and under the other Loan Documents, and other
material obligations of whatever nature.


Section 4.6                      Inspection of Property; Books and Records;
Discussions.  Keep proper books of record and account in which full, true and
correct entries in conformity with generally accepted accounting principles and
all requirements of law shall be made of all dealings and transactions in
relation to its business and activities, subject in the case of interim
statements to year-end audit adjustments, and permit representatives of the
Lender to visit and inspect its properties and examine and make abstracts from
any of the books and records of the Borrower at any reasonable time and as often
as may reasonably be requested, and to discuss the business, operations,
properties and financial and other condition of the Borrower.


Section 4.7                      Performance Under Loan Documents.  Perform all
obligations required to be performed by it under the terms of this Agreement and
the other Loan Documents and any other agreements now or hereafter existing or
entered into between the Borrower and the Lender.


Section 4.8                      Environmental Matters.  Keep or cause all real
property which it owns or occupies (“Real Property”) to be free of Hazardous
Materials (as hereinafter defined), except to the extent that such Hazardous
Materials are stored and/or used in compliance all applicable Environmental Laws
(as hereinafter defined); and, without limiting the foregoing, the Borrower
shall not cause or permit the Real Property to be used to generate, manufacture,
refine, transport, treat, store, handle, dispose of, transfer, produce or
process Hazardous Materials, except in compliance with all applicable
Environmental Laws, nor shall the Borrower knowingly cause or permit, as a
result of any intentional or negligent act or omission on the part of the
Borrower, or any tenant, subtenant or occupant, a release of Hazardous Materials
onto the Real Property; and shall (x) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
necessary to clean up and remove any Hazardous Materials on, under, from or
affecting the Real Property in accordance with all applicable Environmental
Laws, to the satisfaction of the Lender and in accordance with the orders and
directives of all governmental authorities and (y) defend, indemnify and hold
harmless the Lender, its employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs or expenses of whatsoever kind or nature, known or unknown,
contingent or otherwise, arising out of, or in any way relating to (A) the
presence, disposal, release or threatened release of any Hazardous Materials on,
over and under, from or affecting the Real Property or the soil, water,
vegetation, buildings, personal property, persons or animals thereon; and (B)
any personal injury (including wrongful death) or property damage (real or
personal) arising out of or relating to such Hazardous Materials including,
without limitation, attorneys’ and consultants’ fees, investigation and
laboratory fees, court costs and litigation expenses.


As used herein, “Hazardous Substances” shall mean and include all hazardous and
toxic substances, wastes, materials, compounds, pollutants and contaminants
(including, without limitation, asbestos, polychlorinated biphenyls, and
petroleum products) which are included under or regulated by the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
§9601, et seq., the Toxic Substances Control Act, 15 U.S.C. §2601, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C.  §6901, et seq.,  the Water
Quality Act of 1987, 33 U.S.C. §1251, et seq., and the Clean Air Act, 42 U.S.C.
§7401, et seq., and any other federal, state or local statute, ordinance, law,
code, rule, regulation or order regulating or imposing liability (including
strict liability) or standards of conduct regarding Hazardous Substances (herein
the “Environmental Laws”).


The provisions of this Section 4.8 shall be in addition to any and all other
obligations and liabilities the Borrower may have to the Lender at common law
and shall survive (i) the repayment of all sums due under the Note and all other
Loan Documents and (ii) the satisfaction of all other obligations of each
Borrower hereunder and under the Loan Documents.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.9                      Governing Documents.  Not modify, supplement,
restate, replace or otherwise amend the articles of incorporation, the by-laws
or any other governing document of the Borrower without the prior written
consent of the Lender, which consent will not be unreasonably withheld.


Section 4.10                      Taxes.  Timely file complete and correct
United States federal and applicable foreign, state and local tax returns
required by law and pay when due all taxes, assessments and governmental charges
and levies upon it or its income, profits or property, except those which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside in accordance with generally
accepted accounting principles.


Section 4.11                      Compliance with Laws.  Comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject.


Section 4.12                      Maintenance of Properties.  Do all things
necessary to maintain, preserve, protect and keep its property in good repair,
working order and condition, and make all necessary and proper repairs, renewals
and replacements so that its business carried on in connection therewith may be
properly conducted at all times.


Section 4.13                      Merger.  Not merge or consolidate with or into
any other corporation or other entity.


Section 4.14                      Dividends and Distributions; Redemption;
Issuance of Securities and Debt.  Not (a) declare or pay any dividends or make
any distributions on its capital stock (including any dividends payable in its
own capital stock); (b) redeem, repurchase or otherwise acquire or retire any of
its capital stock at any time outstanding, (c) issue any additional stock or
other equity interests; or (d) issue any debt instruments except in connection
with the Loans.


Section 4.15                      Indebtedness.  Not create, incur or suffer to
exist any Indebtedness except for the Loans.  As used herein, “Indebtedness”
means, at any time (i) obligations for borrowed money, (ii) obligations
representing the deferred purchase price of property or services (other than
accounts payable arising in the ordinary course of business payable on terms
customary in the trade), (iii) obligations, whether or not assumed, secured by
liens or payable out of the proceeds or production from property now or
hereafter owned or acquired by the Borrower, (iv) obligations which are
evidenced by notes, acceptances, or other instruments, (v) obligations to
purchase securities or other property arising out of or in connection with the
sale of the same or substantially similar securities or property, (vi)
capitalized lease obligations and (vii) any other obligation for borrowed money
or other financial accommodation which in accordance with generally accepted
accounting principles would be shown as a liability on the balance sheet of the
Borrower at such time.


Section 4.16                      Financial Covenants.


(a)           Net Worth.  At all times maintain Net Worth of not less than
$_______________.  As used herein, “Net Worth” means at any time the
stockholders’ equity of the Borrower as of such time.


(b)           Debt Service Coverage.  Maintain a Debt Service Coverage Ratio of
not less than ______ to1:00, determined as of the end of each of its fiscal
quarters for the then most-recently ended four fiscal quarters.  As used herein:
“Debt Service Coverage Ratio” means the ratio of (i) EBITDA plus lease and rent
expense to (ii) CMLTD plus interest expense plus lease and rent expense;
“EBITDA” means earnings before interest expense, taxes, depreciation and
amortization; “CMLTD” means current maturities of long term debt and capital
leases, all calculated for the Borrower.


ARTICLE V


Events of Default


Section 5.1                      Events of
Default.                                The occurrence of an “Event of Default”
under the Note shall constitute an Event of Default under this Agreement.


Section 5.2                      Remedies.  Upon the occurrence of an Event of
Default, the Lender may, at its option, terminate or suspend the obligations of
the Lender to make Loans hereunder and immediately exercise any right, power or
remedy permitted to the Lender by law or agreement, including the Loan
Documents, and shall have, in particular, without limiting the generality of the
foregoing, without notice or demand, the right to accelerate the maturity of the
obligations evidenced by the Note and all other Loan Documents.  In the event
the Lender shall institute any action for the enforcement or collection of the
obligations evidenced by the Note and all other Loan Documents, the Borrower
shall pay all costs and expenses of such action, including reasonable attorneys’
fees, to the extent permitted by law.  The Borrower shall be liable for any
deficiency after the disposition of the Collateral securing the Loan.


ARTICLE VI


Miscellaneous


Section 6.1                      Amendments, etc.  No amendment, modification,
termination or waiver of any provision of any Loan Document, nor consent to any
departure by the Borrower from any Loan Document, shall in any event be
effective unless the same shall be in writing and signed by the Lender, and such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.


Section 6.2                      No Waiver; Remedies.  No failure on the part of
the Lender to exercise, and no delay in exercising, any right, power or remedy
under any Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.


Section 6.3                      Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the Borrower and the Lender and
their respective successors and assigns, except that the Borrower may not assign
or transfer any of its rights under any of the Loan Documents without the prior
written consent of the Lender.
 
 
4

--------------------------------------------------------------------------------

 

 
Section 6.4                      Costs and Expenses; Indemnification.  The
Borrower agrees to pay on demand all costs and expenses in connection with the
preparation, execution, delivery, filing, recording and administration of any of
the Loan Documents, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Lender, and all costs and expenses, if
any, in connection with the enforcement of any of the Loan Documents.  The
Borrower further agrees to indemnify the Lender against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including all expenses
of litigation or preparation therefor whether or not the Lender is a party
thereto) which it may pay or incur arising out of or relating to this Agreement,
the other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Lender.   The obligations
of the Borrower under this section shall survive the termination of this
Agreement.


Section 6.5                      Entire Agreement; Term of Agreement.  The Loan
Documents embody the entire agreement and understanding among the Borrower and
the Lender and supersede all prior agreements and understandings among the
Borrower and the Lender relating to the subject matter thereof. This Agreement
and the other Loan Documents and all covenants, agreements, representations and
warranties made herein therein and in the certificates delivered pursuant hereto
shall continue in full force and effect until payment in full of the Note and
termination of the commitment of the Lender to make Loans to the Borrower.


Section 6.6                      Choice of Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws (and not the
law of conflicts) of the State of Ohio.


Section 6.7                      WAIVER OF JURY TRIAL.  THE BORROWER AND THE
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.


Section 6.8                      Severability of Provisions.  Any provision of
any Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.


Section 6.9                      Headings.  Article and section headings in the
Loan Documents are included in the Loan Documents for the convenience of
reference only and shall not constitute a part of the applicable Loan Documents
for any other purpose.


Section 6.10                      Interpretation.  This Agreement and all other
Loan Documents are deemed to have been prepared jointly by the parties hereto,
and any uncertainty or ambiguity shall not be interpreted against any party, but
shall be interpreted according to the rules for the interpretation of an arm’s
length agreement.


Section 6.11                      Notices.  Notices from one party to another
relating to this Agreement shall be deemed effective if made in writing and
delivered to the recipient’s address as set forth herein (or other address of
which any party shall give notice to the other party) by any of the following
means:  (a) hand-delivery; (b) registered or certified mail, postage prepaid,
with return receipt requested; (c) first class mail, postage prepaid; or (d)
overnight courier service.  Notice made in accordance with this section shall be
deemed delivered on receipt if delivered by hand, on the third Business Day
after mailing if mailed by first class, registered or certified mail or on the
next Business Day after mailing or deposit with an overnight courier service if
delivered by overnight courier.


Section 6.12                      Survival of Representations.  All
representations and warranties of the Borrower contained in this Agreement shall
survive the making of the Loans herein contemplated.


Section 6.13                      Governmental Regulation.  Anything contained
in this Agreement to the contrary notwithstanding, the Lender shall not be
obligated to make Loans to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.


Section 6.14                      Nonliability of Lender.  The relationship
between the Borrower on the one hand and the Lender on the other hand shall be
solely that of borrower and lender.  The Lender shall not have any fiduciary
responsibilities to the Borrower.  The Lender undertakes no responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations.  The Borrower agrees that
the Lender shall have no liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the Lender.  The
Lender shall have no liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages suffered by the Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.


Section 6.15                      Counterparts. This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Agreement by signing
any such counterpart.  This Agreement shall be effective when it has been
executed by the Borrower and the Lender.


Section 6.16                      Consent To Jurisdiction.  The Borrower hereby
irrevocably submits to the non-exclusive jurisdiction of any United States
federal or Ohio state court sitting in Columbus, Ohio in any action or
proceeding arising out of or relating to any Loan Documents and the Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court and irrevocably waives
any objection it may now or hereafter have as to the venue of any such suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum.  Nothing herein shall limit the right of the Lender to bring
proceedings against the Borrower in the courts of any other jurisdiction.  Any
judicial proceeding by the Borrower against the Lender involving, directly or
indirectly, any matter in any way arising out of, related to, or connected with
any Loan Document shall be brought only in a court in Columbus, Ohio.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


LENDER:                                                                                              
BORROWER:


Acacia Chattanooga Vehicle Auction, Inc.,
___________________________                                                     a
Tennessee corporation
Alexis Ann Jacobs, an
individual                                                                           
By:______________________

 
Title: ____________________
 
 
6

--------------------------------------------------------------------------------

 
 
REVOLVING LOAN NOTE
 
$1,500,000.00
Date: December 26, 2009

 
Promise to Pay:  For value received, the undersigned, Acacia Chattanooga Vehicle
Auction, Inc., a Tennessee corporation (the “Borrower”), promises to pay to the
order of Alexis Ann Jacobs, an individual (the “Lender”), at the Lender’s
address located at 4700 Groveport Road, Obetz, Ohio 43207, or at such other
address as the Lender may give notice of to the Borrower, the sum of One Million
Five Hundred Thousand Dollars ($1,500,000), or such lesser sum as is indicated
on the Lender’s records, plus interest computed on the basis of the actual
number of days elapsed in a year of 360 days at a variable rate of interest
equal to the “Note Rate” (as hereinafter defined) until maturity, whether by
acceleration or otherwise, and at the rate of 6.0% per annum above the Note Rate
on overdue principal from the date when due until paid.  As used herein, “Note
Rate” means, on any day, the greater of (i) the sum of the one month London
interbank offered rate (Libor) as published in the Wall Street Journal (or such
other publication or reference reasonably selected by the Lender if no longer
published in the Wall Street Journal) plus 500 basis points, or (ii) 6.0%
percent per annum.


In no event shall the interest rate exceed the maximum rate allowed by law; any
interest payment which would for any reason be deemed unlawful under applicable
law shall be applied to principal.


Interest will be computed on the unpaid principal balance from the date of each
borrowing.


The Borrower shall pay consecutive monthly installments of interest only
commencing January 1, 2010, and continuing on the first day of each month
thereafter until (and including) December 28, 2012 (the “Maturity Date”), at
which time the entire principal amount outstanding hereunder, together with all
accrued interest, shall be due and payable immediately.   In addition, the
Borrower shall make mandatory repayment of principal as set forth in Section
1.1(d) of the Revolving Loan Agreement between the Lender and the Borrower,
dated as of even date herewith (as the same may be amended, modified,
supplemented, restated or replaced from time to time, the “Loan Agreement”).


Revolving Note:  The Lender has authorized a revolving credit loan facility
pursuant to the Loan Agreement to the Borrower in a principal amount not to
exceed the face amount of this Note.  The credit facility is in the form of
loans made from time to time by the Lender to the Borrower.  This Note evidences
the Borrower’s obligation to repay those loans.  Subject to the terms and
conditions of the Loan Agreement and this Note, the proceeds of the loans
evidenced hereby may be advanced, repaid and readvanced, in partial amounts,
during the term of this Note and prior to the Maturity Date.  The aggregate
principal amount of debt evidenced by this Note shall be the amount reflected
from time to time in the records of the Lender.


Security:  To secure the payment of this Note and other present and future
liabilities of the Borrower to the Lender, the Borrower has pledged and granted
to Lender a security interest in certain assets of the Borrower pursuant to a
Security Agreement, dated as of even date herewith (as the same may be amended,
modified, supplemented, restated or replaced from time to time, the “Security
Agreement”).  The Lender shall have the right at any time to apply its own debt
or liability to the Borrower or to any other party liable on this Note in whole
or partial payment of this Note or other present or future liabilities, without
any requirement for mutual maturity.


Related Documents:  The terms of any other documents (including the Loan
Agreement and the Security Agreement) executed as part of the loan evidenced by
this Note are incorporated herein by reference, and all such documents are
collectively referred to herein as the “Loan Documents”.


Additional Terms and Conditions


Events of Default:                                An “Event of Default” shall
exist if any of the following occurs and is continuing:


1.           The Borrower or any guarantor of this Note (the “Guarantor”) fails
to pay when due any amount payable under this Note or fails to observe or
perform any other term of this Note;


2.           Any warranty, representation or other statement by or on behalf of
the Borrower  or any Guarantor contained in this Note or any other Loan Document
or in any instrument furnished in compliance with or in reference to the Note or
any other Loan Document is false or misleading in any material respect;


3.           The breach by the Borrower or any Guarantor (other than a breach
which constitutes a Event of Default under another section of this Note) of any
of the terms or provisions of this Note, the Loan Agreement or any other Loan
Document, or any guaranty of the loans evidenced by this Note becomes
unenforceable in whole or in part;


4.           The Borrower or any Guarantor defaults under the terms of any
agreement or instrument relating to any debt for borrowed money (other than the
debt evidenced by this Note) such that the creditor declares the debt due before
its maturity;


5.           The Borrower or any Guarantor becomes insolvent or unable to pay
its debts as they become due;


6.           The Borrower or any Guarantor shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
portion of its property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this subsection 6 or (vi) fail to contest in good
faith any appointment or proceeding described in subsection 7 below;


7.           Without the application, approval or consent of the Borrower or any
Guarantor a receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower or any Guarantor or any portion of its property, or a
proceeding described in subsection 6(iv) above shall be instituted against the
Borrower or any Guarantor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 30 consecutive
days;
 
 
1

--------------------------------------------------------------------------------

 

 
8.           Any judgment is entered against the Borrower or any Guarantor, or
any attachment, levy or garnishment is issued against any property of the
Borrower or any Guarantor, in excess of $25,000.00;


9.           The Borrower or any Guarantor, without the Lender’s written
consent, (a) is dissolved, (b) merges or consolidates with any third party, (c)
leases, sells or otherwise conveys a material part of its assets or business
outside the ordinary course of its business, or (d) agrees to do any of the
foregoing;


10.           There is a substantial change in the existing or prospective
financial condition of the Borrower or any Guarantor which the Lender in good
faith determines to be materially adverse;


11.           The Lender in good faith deems itself insecure;


12.           Any Guarantor dies; or


13.           The breach by the Borrower of any of the terms or provisions of
the Lease dated December 26, 2009 between the Borrower and Auction Venture
Limited Liability Company, including the failure to pay any rent required
thereunder.


Remedies:  If an Event of Default exists, the Lender shall have no obligation to
make any additional loans to the Borrower and the Lender may immediately
exercise any right, power or remedy permitted to the Lender by law or agreement,
including the Loan Agreement, and shall have, in particular, without limiting
the generality of the foregoing, the right to declare the entire principal and
all interest accrued on this Note to be forthwith due and payable, without any
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower.  Upon the occurrence of an Event of
Default, the Lender is authorized to cause all or any part of any collateral
securing this Note to be transferred to or registered in its name or in the name
of any other person, firm or corporation, with or without designation of the
capacity of such nominee.  The Borrower shall be liable for any deficiency
remaining after disposition of any collateral securing this Note.  The Borrower
shall be liable to the Lender for all reasonable costs and expenses of every
kind incurred in the making or collection of this Note, including, without
limitation, reasonable attorneys’ fees and court costs. These costs and expenses
shall include, without limitation, any costs or expenses incurred by the Lender
in any bankruptcy, reorganization, insolvency or other similar proceeding.


Waiver:  Each endorser and any other party liable on this Note severally waives
demand, presentment, notice of dishonor and protest, and consents to any
extension or postponement of time of its payment without limit as to the number
or period, to any substitution, exchange or release of all or part of the
collateral securing this Note, to the addition of any party, and to the release
or discharge of, or suspension of any rights and remedies against, any person
who may be liable for the payment of this Note.  No delay on the part of the
Lender in the exercise of any right or remedy shall operate as a waiver.  No
single or partial exercise by the Lender of any right or remedy shall preclude
any other future exercise of it or the exercise of any other right or
remedy.  No waiver or indulgence by the Lender of any default shall be effective
unless in writing and signed by the Lender, nor shall a waiver on one occasion
be construed as a bar to or waiver of that right on any future occasion.


Miscellaneous:  This Note shall be binding on the Borrower and its successors,
and shall inure to the benefit of the Lender, its successors and assigns.  Any
reference to the Lender shall include any holder of this Note.  This Note shall
be governed by, and construed in accordance with, the internal laws (and not the
law of conflicts) of the State of Ohio.  Section headings are for convenience of
reference only and shall not affect the interpretation of this Note.  This Note
and all related loan documents embody the entire agreement between the Borrower
and the Lender regarding the terms of the loans evidenced by this Note, and
supersede all oral statements and prior writings relating to the subject matter
hereof and thereof.


WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


[Balance of page intentionally left blank]
 
 
 
2

--------------------------------------------------------------------------------

 

 
Confession of Judgment:  The Borrower irrevocably authorizes any
attorney-at-law, including any attorney-at-law employed or retained by the
Lender, to appear for the Borrower in any court of record in _____________,
Franklin County, Ohio (which the Borrower acknowledges to be the place where
this Note was made), or any other state or jurisdiction wherein the Borrower may
then reside, to (i) waive the issuing and service of process, (ii) confess
judgment against the Borrower in favor of the holder of this Note for the amount
then due, together with costs of suit, (iii) release all errors, and (iv) waive
all rights of appeal.  The Borrower consents to the jurisdiction and venue of
that court.  The Borrower waives any conflict of interest that any
attorney-at-law, including any attorney-at-law employed or retained by the
Lender, may have in confessing judgment hereunder and consents to the payment of
a legal fee to any attorney-at-law confessing judgment hereunder.


The Borrower has executed this Note in _________________, Franklin County, Ohio,
as of the date and year first above written.




WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.
 
 
Acacia Chattanooga Vehicle Auction, Inc.,
  a Tennessee corporation


By:____________________________

 
Title: __________________________






 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 


GUARANTY




THIS GUARANTY (this “Guaranty”) is made as of December 26, 2009, by Acacia
Automotive, Inc., a Texas corporation, whose address is 2806 SE 29th Street,
Ocala, Florida 34471 (the “Guarantor”) in favor of Alexis Ann Jacobs, an
individual, whose address is 4700 Groveport Road, Obetz, Ohio 43207 (the
“Lender”).


Background Information


A.           Acacia Chattanooga Vehicle Auction, Inc., a Tennessee corporation
(the “Borrower”), and the Lender have entered into a certain Revolving Loan
Agreement dated as of even date herewith (as the same may be amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Loan Agreement”), providing, subject to the terms and conditions thereof, for
extensions of the Loans by the Lender to the Borrower.


B.           It is a condition precedent to the Lender extending the Loans to
the Borrower pursuant to the Loan Agreement that the Guarantor execute and
deliver this Guaranty whereby the Guarantor shall guarantee the payment when due
of all Guaranteed Obligations, as defined below.


C.           In consideration of the Lender providing extensions of the Loans to
the Borrower, and in order to induce the Lender to enter into, and extend the
Loans to the Borrower pursuant to, the Loan Agreement, and because the Guarantor
has determined that executing this Guaranty is in its interest and to its
financial benefit, the Guarantor is willing to guarantee the obligations of the
Borrower under the Loan Agreement, the Note and the other Loan Documents.


Provisions


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


Section  l.                      Definitions and Selected Terms Used Herein.


(a)           As used herein:


“Guaranteed Obligations” is defined in Section 4 below.


 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lender or to any
indemnified party arising under the Loan Documents.

 
(b)           Other capitalized terms used herein but not defined herein shall
have the meaning set forth in the Loan Agreement.


Section 2.                      Representations and Warranties.  The Guarantor
represents and warrants (which representations and warranties shall be deemed to
have been renewed upon the extension of each Loan under the Loan Agreement)
that:


(a)           It is a corporation, partnership or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.


(b)           It has the power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder.  The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of the Guarantor
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.


(c)           Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its subsidiaries
or (ii) its articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which it or any of its
subsidiaries is a party or is subject, or by which it, or its property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any lien in, of or on the property of the
Guarantor pursuant to the terms of any such indenture, instrument or
agreement.  No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it or any of its
subsidiaries, is required to be obtained by it or any of its subsidiaries in
connection with the execution and delivery of this Guaranty or the performance
by it of its obligations hereunder or the legality, validity, binding effect or
enforceability of this Guaranty.


Section 3.                      Covenants.  The Guarantor covenants that, so
long as the Loan Agreement remains in effect or any of the Guaranteed
Obligations shall remain unpaid, that it will enable the Borrower to fully
comply with those covenants and agreements set forth in the Loan Documents.


Section 4.                      The Guaranty.  The Guarantor hereby absolutely
and unconditionally guarantees, jointly and severally, as primary obligor and
not as surety, the full and punctual payment (whether at stated maturity, upon
acceleration or early termination or otherwise, and at all times thereafter) and
performance of the Obligations, including without limitation any such
Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding (being referred to collectively as the “Guaranteed
Obligations”).  Upon failure by the Borrower to pay punctually any such amount,
the Guarantor agrees that it shall forthwith on demand pay to the Lender the
amount not so paid at the place and in the manner specified in the Loan
Agreement, the Note or the relevant Loan Document, as the case may be. This
Guaranty is a guaranty of payment and not of collection.  The Guarantor waives
(i) any right to require the Lender to sue the Borrower, any other guarantor, or
any other person or entity obligated for all or any part of the Guaranteed
Obligations, or otherwise to enforce its payment against any collateral securing
all or any part of the Guaranteed Obligations, and (ii) any defenses based on
suretyship or impairment of collateral.  The Guarantor shall be jointly and
severally liable with any other guarantor or guarantors of the Guaranteed
Obligations.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 5.                      Guaranty Unconditional.  The obligations of the
Guarantor hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:


(i)
any extension, renewal, settlement, compromise, waiver or release in respect of
any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;



(ii)
any modification or amendment of or supplement to the Loan Agreement, the Note
or any other Loan Document;



(iii)
any release, nonperfection or invalidity of any direct or indirect security for
any obligation of the Borrower under the Loan Agreement, the Note, the Security
Agreement, any other Loan Document or any obligations of any other guarantor of
any of the Guaranteed Obligations, or any action or failure to act by the Lender
with respect to any collateral securing all or any part of the Guaranteed
Obligations;



(iv)
any change in the corporate existence, structure or ownership of the Borrower or
any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
any other guarantor of the Guaranteed Obligations, or its assets or any
resulting release or discharge of any obligation of the Borrower, or any other
guarantor of any of the Guaranteed Obligations;



(v)
the existence of any claim, setoff or other rights which the Guarantor may have
at any time against the Borrower, any other guarantor of any of the Guaranteed
Obligations, the Lender or any other person or entity, whether in connection
herewith or any unrelated transactions;



(vi)
any invalidity or unenforceability relating to or against the Borrower or any
other guarantor of any of the Guaranteed Obligations for any reason related to
the Loan Agreement, the Note, any other Loan Document or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower
or any other guarantor of the Guaranteed Obligations, of the principal of or
interest on the Note or any other amount payable by the Borrower under the Loan
Agreement, the Note or any other Loan Document; or



(vii)
any other act or omission to act or delay of any kind by the Borrower, any other
guarantor of the Guaranteed Obligations, the Lender or any other person or
entity or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of the Guarantor’s
obligations hereunder.



Section 6.                      Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. The amount of this Guaranty is
unlimited.  Each of the Guarantor’s obligations hereunder shall be continuous
and remain in full force and effect until all Guaranteed Obligations shall have
been indefeasibly paid in full and any commitment of the Lender to make Loans
under the Loan Agreement shall have terminated or expired.  It is anticipated
that fluctuations may occur in the aggregate amount of the Guaranteed
Obligations guaranteed pursuant to this Guaranty, and it is specifically
acknowledged and agreed by the Guarantor that reductions in the amount of
Guaranteed Obligations from time to time, even to zero dollars ($0.00), shall
not constitute a termination of this Guaranty.  If at any time any payment of
the principal of or interest on the Note or any other amount payable by the
Borrower or any other party under the Loan Agreement or any other Loan Document
or any other Guaranteed Obligation is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, each of the Guarantor’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.


Section 7.                      Waivers.  The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person or entity against the
Borrower, any other guarantor of any of the Guaranteed Obligations, or any other
person or entity.


Section 8.                      Subrogation.  The Guarantor hereby agrees not to
assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against the
Borrower arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by the Guarantor unless and until the
Guaranteed Obligations are indefeasibly paid in full and any commitment of the
Lender to make Loans under the Loan Agreement and any other Loan Documents is
terminated.


Section 9.                      Application of Payments.  All payments received
by the Lender hereunder shall be applied by the Lender to payment of the
Guaranteed Obligations in such order as determined by the Lender in its
discretion.


Section 10.                      Notices.  Notices from one party to another
relating to this Guaranty shall be deemed effective if made in writing and
delivered to the recipient’s address as set forth herein (or other address of
which any party shall give notice to the other parties) by any of the following
means:  (a) hand-delivery; (b) registered or certified mail, postage prepaid,
with return receipt requested; (c) first class mail, postage prepaid; or (d)
overnight courier service.  Notice made in accordance with this section shall be
deemed delivered on receipt if delivered by hand, on the third business day
after mailing if mailed by first class, registered or certified mail or on the
next business day after mailing or deposit with an overnight courier service if
delivered by overnight courier.


Section 11.                      No Waivers.  No failure or delay by the Lender
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in this Guaranty, the Loan
Agreement, the Note and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
Section 12.                      No Duty to Advise.  The Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that the Guarantor assumes and incurs under this Guaranty, and agrees that
the Lender does not have any duty to advise the Guarantor of information known
to it regarding those circumstances or risks.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 13.                      Successors and Assigns.  This Guaranty is for
the benefit of the Lender and its successors and assigns and in the event of an
assignment of any amounts payable under the Loan Agreement, the Note or the
other Loan Documents, the rights hereunder, to the extent applicable to the
indebtedness so assigned, shall be transferred with such indebtedness. This
Guaranty shall be binding upon the Guarantor and its successors and permitted
assigns.


Section 14.                      Changes in Writing.  Neither this Guaranty nor
any provision hereof may be changed, waived, discharged or terminated orally,
but only in writing signed by the Guarantor and the Lender.


Section 15.                      Costs of Enforcement.  The Guarantor agrees to
pay all costs and expenses including, without limitation, all court costs and
attorneys’ fees and expenses paid or incurred by the Lender in endeavoring to
collect all or any part of the Guaranteed Obligations from, or in prosecuting
any action against, the Borrower, the Guarantor or any other guarantor of all or
any part of the Guaranteed Obligations.


Section 16.                      Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial.  This Guaranty shall be governed by, and construed in
accordance with, the internal laws (and not the law of conflicts) of the State
of Ohio.  The Guarantor hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of Ohio and of any Ohio
state court sitting in Columbus, Ohio, and for purposes of all legal proceedings
arising out of or relating to this Guaranty (including, without limitation, any
of the other Loan Documents) or the transactions contemplated hereby.  The
Guarantor irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Nothing
herein shall limit the right of the Lender to bring proceedings against the
Guarantor in the courts of any other jurisdiction.  Any judicial proceeding by
the Guarantor against the Lender involving, directly or indirectly, any matter
in any way arising out of, related to, or connected with this Guaranty or any
other Loan Document shall be brought only in a court in Columbus, Ohio.


SECTION 17.                  WAIVER OF JURY TRIAL.  EACH OF THE GUARANTORS AND
THE LENDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


Section 18.                      Taxes, etc.  All payments required to be made
by the Guarantor hereunder shall be made without setoff or counterclaim and free
and clear of and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any government or any political or taxing authority thereof,
provided, however, that if the Guarantor is required by law to make such
deduction or withholding, the Guarantor shall forthwith  (i) pay to the Lender
such additional amount as results in the net amount received by the Lender
equaling the full amount which would have been received by the Lender had no
such deduction or withholding been made, (ii) pay the full amount deducted to
the relevant authority in accordance with applicable law, and (iii) furnish to
the Lender certified copies of official receipts evidencing payment of such
withholding taxes within 30 days after such payment is made.


Section 19.                      Setoff.  Without limiting the rights of the
Lender under applicable law, if all or any part of the Guaranteed Obligations is
then due, whether pursuant to the occurrence of a Default or otherwise, then the
Guarantor authorizes the Lender to apply any sums standing to the credit of the
Guarantor with the Lender or toward the payment of the Guaranteed Obligations.


Section 20.                      Records and Memoranda.  The Guarantor agrees
that all advances constituting the Guaranteed Obligations under the Loan
Documents will be evidenced by entries made by Lender in its electronic data
processing system and/or internal memoranda or records maintained by
Lender.  The Guarantor further agrees that (i) the sum or sums shown on the most
recent printout from Lender’s electronic data processing system and/or such
memoranda or records shall be rebuttably presumptive evidence of the amount of
the principal sum and of the amount of any accrued interest due thereon, and
(ii) such a printout may be attached to this Guaranty in connection with any
assignment or other transfer of this Guaranty or enforcement of this Guaranty
and any such printout shall be incorporated herein by reference as if fully
written herein.


Section 21.                      Warrant of Attorney. The Guarantor hereby
irrevocably authorizes any attorney-at-law, including any  attorney-at-law
employed or retained by Lender, to appear for it in any action on this Guaranty
at any time after the Guaranteed Obligations become due, in any court of record
situated in _________, Franklin County, Ohio (being the county in which this
Guaranty was executed), or in the county where the Guarantor then resides or can
be found, to waive the issuing and service of process, and confess a judgment in
favor of the holder of this Guaranty against the Guarantor for the amount that
may then be due together with the costs of suit, and to waive and release all
errors in said proceedings and the right to appeal from the judgment
rendered.  The Guarantor consents to the jurisdiction and venue of such
court.  The Guarantor waives any conflict of interest that any attorney-at-law
employed or retained by Lender may have in confessing judgment hereunder and
consents to the payment of a legal fee to any attorney-at-law confessing
judgment hereunder.
 
 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its authorized officer as of the day and year first above written.


WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.
 
Acacia Automotive, Inc.,
  a Texas corporation


By: _________________________


Title: _______________________
 
 
4

--------------------------------------------------------------------------------

 
 
GUARANTY




THIS GUARANTY (this “Guaranty”) is made as of December 26, 2009, by Steven I.
Sample, an individual, whose address is __________________ (the “Guarantor”), in
favor of Alexis Ann Jacobs, an individual, whose address is 4700 Groveport Road,
Obetz, Ohio 43207 (the “Lender”).


Background Information


A.           Acacia Chattanooga Vehicle Auction, Inc., a Tennessee corporation
(the “Borrower”), and the Lender have entered into a certain Revolving Loan
Agreement dated as of even date herewith (as the same may be amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Loan Agreement”), providing, subject to the terms and conditions thereof, for
extensions of the Loans by the Lender to the Borrower.


B.           It is a condition precedent to the Lender extending the Loans to
the Borrower pursuant to the Loan Agreement that the Guarantor execute and
deliver this Guaranty whereby the Guarantor shall guarantee the payment when due
of all Guaranteed Obligations, as defined below.


C.           In consideration of the Lender providing extensions of the Loans to
the Borrower, and in order to induce the Lender to enter into, and extend the
Loans to the Borrower pursuant to, the Loan Agreement, and because the Guarantor
has determined that executing this Guaranty is in its interest and to its
financial benefit, the Guarantor is willing to guarantee the obligations of the
Borrower under the Loan Agreement, the Note and the other Loan Documents.


Provisions


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


Section  l.                      Definitions and Selected Terms Used Herein.


(a)           As used herein:


“Guaranteed Obligations” is defined in Section 4 below.


 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lender or to any
indemnified party arising under the Loan Documents.

 


(b)           Other capitalized terms used herein but not defined herein shall
have the meaning set forth in the Loan Agreement.


Section 2.                      Representations and Warranties.  The Guarantor
represents and warrants (which representations and warranties shall be deemed to
have been renewed upon the extension of each Loan under the Loan Agreement)
that:


(a)           It has the power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder.  This Guaranty
constitutes a legal, valid and binding obligation of the Guarantor enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.


(b)           Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or (ii) the provisions of
any indenture, instrument or agreement to which it is a party or is subject, or
by which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any lien in,
of or on the property of the Guarantor pursuant to the terms of any such
indenture, instrument or agreement.  No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
it, is required to be obtained by it in connection with the execution and
delivery of this Guaranty or the performance by it of its obligations hereunder
or the legality, validity, binding effect or enforceability of this Guaranty.


Section 3.                      Covenants.  The Guarantor covenants that, so
long as the Loan Agreement remains in effect or any of the Guaranteed
Obligations shall remain unpaid, that:


(i)
it will enable the Borrower to fully comply with those covenants and agreements
set forth in the Loan Documents;



(ii)
it will furnish, not later than February 1 of each year, to the Lender an annual
personal financial statement as of January 1 of that year in a form approved by
the Lender; and



(iii)
it will furnish to the Lender a full and complete as filed copy of its federal
income tax return within 30 days of the filing thereof.



Section 4.                      The Guaranty.  The Guarantor hereby absolutely
and unconditionally guarantees, jointly and severally, as primary obligor and
not as surety, the full and punctual payment (whether at stated maturity, upon
acceleration or early termination or otherwise, and at all times thereafter) and
performance of the Obligations, including without limitation any such
Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding (being referred to collectively as the “Guaranteed
Obligations”).  Upon failure by the Borrower to pay punctually any such amount,
the Guarantor agrees that it shall forthwith on demand pay to the Lender the
amount not so paid at the place and in the manner specified in the Loan
Agreement, the Note or the relevant Loan Document, as the case may be. This
Guaranty is a guaranty of payment and not of collection.  The Guarantor waives
(i) any right to require the Lender to sue the Borrower, any other guarantor, or
any other person or entity obligated for all or any part of the Guaranteed
Obligations, or otherwise to enforce its payment against any collateral securing
all or any part of the Guaranteed Obligations, and (ii) any defenses based on
suretyship or impairment of collateral.  The Guarantor shall be jointly and
severally liable with any other guarantor or guarantors of the Guaranteed
Obligations.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 5.                      Guaranty Unconditional.  The obligations of the
Guarantor hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:


(i)
any extension, renewal, settlement, compromise, waiver or release in respect of
any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;



(ii)
any modification or amendment of or supplement to the Loan Agreement, the Note
or any other Loan Document;



(iii)
any release, nonperfection or invalidity of any direct or indirect security for
any obligation of the Borrower under the Loan Agreement, the Note, the Security
Agreement, any other Loan Document or any obligations of any other guarantor of
any of the Guaranteed Obligations, or any action or failure to act by the Lender
with respect to any collateral securing all or any part of the Guaranteed
Obligations;



(iv)
any change in the corporate existence, structure or ownership of the Borrower or
any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
any other guarantor of the Guaranteed Obligations, or its assets or any
resulting release or discharge of any obligation of the Borrower, or any other
guarantor of any of the Guaranteed Obligations;



(v)
the existence of any claim, setoff or other rights which the Guarantor may have
at any time against the Borrower, any other guarantor of any of the Guaranteed
Obligations, the Lender or any other person or entity, whether in connection
herewith or any unrelated transactions;



(vi)
any invalidity or unenforceability relating to or against the Borrower or any
other guarantor of any of the Guaranteed Obligations for any reason related to
the Loan Agreement, the Note, any other Loan Document or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower
or any other guarantor of the Guaranteed Obligations, of the principal of or
interest on the Note or any other amount payable by the Borrower under the Loan
Agreement, the Note or any other Loan Document; or



(vii)
any other act or omission to act or delay of any kind by the Borrower, any other
guarantor of the Guaranteed Obligations, the Lender or any other person or
entity or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of the Guarantor’s
obligations hereunder.



Section 6.                      Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. The amount of this Guaranty is
unlimited.  Each of the Guarantor’s obligations hereunder shall be continuous
and remain in full force and effect until all Guaranteed Obligations shall have
been indefeasibly paid in full and any commitment of the Lender to make Loans
under the Loan Agreement shall have terminated or expired.  It is anticipated
that fluctuations may occur in the aggregate amount of the Guaranteed
Obligations guaranteed pursuant to this Guaranty, and it is specifically
acknowledged and agreed by the Guarantor that reductions in the amount of
Guaranteed Obligations from time to time, even to zero dollars ($0.00), shall
not constitute a termination of this Guaranty.  If at any time any payment of
the principal of or interest on the Note or any other amount payable by the
Borrower or any other party under the Loan Agreement or any other Loan Document
or any other Guaranteed Obligation is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, each of the Guarantor’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.


Section 7.                      Waivers.  The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person or entity against the
Borrower, any other guarantor of any of the Guaranteed Obligations, or any other
person or entity.


Section 8.                      Subrogation.  The Guarantor hereby agrees not to
assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against the
Borrower arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by the Guarantor unless and until the
Guaranteed Obligations are indefeasibly paid in full and any commitment of the
Lender to make Loans under the Loan Agreement and any other Loan Documents is
terminated.


Section 9.                       Limitation on Obligations.  (a) The provisions
of this Guaranty are severable, and in any action or proceeding involving any
state corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
the Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Guarantor or the Lender, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the Guarantor’s “Maximum Liability”). This Section 9(a) with
respect to the Maximum Liability of the Guarantor is intended solely to preserve
the rights of the Lender hereunder to the maximum extent not subject to
avoidance under applicable law, and neither the Guarantor nor any other person
or entity shall have any right or claim under this Section 9(a) with respect to
the Maximum Liability, except to the extent necessary so that the obligations of
the Guarantor hereunder shall not be rendered voidable under applicable law.


(b)           The Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of the Guarantor without
impairing this Guaranty or affecting the rights and remedies of the Lender
hereunder. Nothing in this Section 9(b) shall be construed to increase the
Guarantor’s obligations hereunder beyond its Maximum Liability.


Section 10.                      Application of Payments.  All payments received
by the Lender hereunder shall be applied by the Lender to payment of the
Guaranteed Obligations in such order as determined by the Lender in its
discretion.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 11.                      Notices.  Notices from one party to another
relating to this Guaranty shall be deemed effective if made in writing and
delivered to the recipient’s address as set forth herein (or other address of
which any party shall give notice to the other parties) by any of the following
means:  (a) hand-delivery; (b) registered or certified mail, postage prepaid,
with return receipt requested; (c) first class mail, postage prepaid; or (d)
overnight courier service.  Notice made in accordance with this section shall be
deemed delivered on receipt if delivered by hand, on the third business day
after mailing if mailed by first class, registered or certified mail or on the
next business day after mailing or deposit with an overnight courier service if
delivered by overnight courier.


Section 12.                      No Waivers.  No failure or delay by the Lender
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in this Guaranty, the Loan
Agreement, the Note and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

 
Section 13.                      No Duty to Advise.  The Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that the Guarantor assumes and incurs under this Guaranty, and agrees that
the Lender does not have any duty to advise the Guarantor of information known
to it regarding those circumstances or risks.


Section 14.                      Successors and Assigns.  This Guaranty is for
the benefit of the Lender and its successors and assigns and in the event of an
assignment of any amounts payable under the Loan Agreement, the Note or the
other Loan Documents, the rights hereunder, to the extent applicable to the
indebtedness so assigned, shall be transferred with such indebtedness. This
Guaranty shall be binding upon the Guarantor and his heirs, personal
representatives, successors and permitted assigns.


Section 15.                      Changes in Writing.  Neither this Guaranty nor
any provision hereof may be changed, waived, discharged or terminated orally,
but only in writing signed by the Guarantor and the Lender.


Section 16.                      Costs of Enforcement.  The Guarantor agrees to
pay all costs and expenses including, without limitation, all court costs and
attorneys’ fees and expenses paid or incurred by the Lender in endeavoring to
collect all or any part of the Guaranteed Obligations from, or in prosecuting
any action against, the Borrower, the Guarantor or any other guarantor of all or
any part of the Guaranteed Obligations.


Section 17.                      Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial.  This Guaranty shall be governed by, and construed in
accordance with, the internal laws (and not the law of conflicts) of the State
of Ohio.  The Guarantor hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of Ohio and of any Ohio
state court sitting in Columbus, Ohio, and for purposes of all legal proceedings
arising out of or relating to this Guaranty (including, without limitation, any
of the other Loan Documents) or the transactions contemplated hereby.  The
Guarantor irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Nothing
herein shall limit the right of the Lender to bring proceedings against the
Guarantor in the courts of any other jurisdiction.  Any judicial proceeding by
the Guarantor against the Lender involving, directly or indirectly, any matter
in any way arising out of, related to, or connected with this Guaranty or any
other Loan Document shall be brought only in a court in Columbus, Ohio.


SECTION 18.                 WAIVER OF JURY TRIAL.  EACH OF THE GUARANTORS AND
THE LENDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


Section 19.                      Taxes, etc.  All payments required to be made
by the Guarantor hereunder shall be made without setoff or counterclaim and free
and clear of and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any government or any political or taxing authority thereof,
provided, however, that if the Guarantor is required by law to make such
deduction or withholding, the Guarantor shall forthwith  (i) pay to the Lender
such additional amount as results in the net amount received by the Lender
equaling the full amount which would have been received by the Lender had no
such deduction or withholding been made, (ii) pay the full amount deducted to
the relevant authority in accordance with applicable law, and (iii) furnish to
the Lender certified copies of official receipts evidencing payment of such
withholding taxes within 30 days after such payment is made.


Section 20.                      Setoff.  Without limiting the rights of the
Lender under applicable law, if all or any part of the Guaranteed Obligations is
then due, whether pursuant to the occurrence of a Default or otherwise, then the
Guarantor authorizes the Lender to apply any sums standing to the credit of the
Guarantor with the Lender or toward the payment of the Guaranteed Obligations.


Section 21.                      Records and Memoranda.  The Guarantor agrees
that all advances constituting the Guaranteed Obligations under the Loan
Documents will be evidenced by entries made by Lender in its electronic data
processing system and/or internal memoranda or records maintained by
Lender.  The Guarantor further agrees that (i) the sum or sums shown on the most
recent printout from Lender's electronic data processing system and/or such
memoranda or records shall be rebuttably presumptive evidence of the amount of
the principal sum and of the amount of any accrued interest due thereon, and
(ii) such a printout may be attached to this Guaranty in connection with any
assignment or other transfer of this Guaranty or enforcement of this Guaranty
and any such printout shall be incorporated herein by reference as if fully
written herein.


Section 22.                     References; Counterparts.  Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Guaranty by signing any such counterpart.


Section 23.                      Warrant of Attorney. The Guarantor hereby
irrevocably authorizes any attorney-at-law, including any  attorney-at-law
employed or retained by Lender, to appear for it in any action on this Guaranty
at any time after the Guaranteed Obligations become due, in any court of record
situated in _________, Franklin County, Ohio (being the county in which this
Guaranty was executed), or in the county where the Guarantor then resides or can
be found, to waive the issuing and service of process, and confess a judgment in
favor of the holder of this Guaranty against the Guarantor for the amount that
may then be due together with the costs of suit, and to waive and release all
errors in said proceedings and the right to appeal from the judgment
rendered.  The Guarantor consents to the jurisdiction and venue of such
court.  The Guarantor waives any conflict of interest that any attorney-at-law
employed or retained by Lender may have in confessing judgment hereunder and
consents to the payment of a legal fee to any attorney-at-law confessing
judgment hereunder.
 
 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty as of the day
and year first above written.


WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.
 
 
____________________________
Steven I. Sample
 
 
4

--------------------------------------------------------------------------------

 


SECURITY AGREEMENT




THIS SECURITY AGREEMENT is entered into as of December 26, 2009 by and between
Acacia Chattanooga Vehicle Auction, Inc., a Tennessee corporation (the
“Borrower”), and Alexis Ann Jacobs, an individual, whose address is 4700
Groveport Road, Obetz, Ohio 43207 (the “Lender”).


Background Information


The Borrower and the Lender are entering into a Revolving Loan Agreement dated
of even date herewith (as it may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time, the “Loan Agreement”).  The
Borrower is entering into this Continuing Security Agreement (as it may be
amended, modified, supplemented, extended, renewed, restated or replaced from
time to time, the “Security Agreement”) in order to induce the Lender to enter
into and extend credit from time to time to the Borrower, including without
limitation under the Loan Agreement.


Provisions


NOW, THEREFORE, as an inducement to and in consideration of the Lender providing
such credit facilities, the mutual obligations contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower and the Lender do hereby agree as follows:


ARTICLE I


DEFINITIONS


Section 1.1                      Terms Defined in Loan Agreement.  All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Loan Agreement.


Section 1.2                      Terms Defined in Ohio Uniform Commercial
Code.  Terms defined in the Ohio Uniform Commercial Code which are not otherwise
defined in this Security Agreement are used herein as defined in the Ohio
Uniform Commercial Code as in effect from time to time (the “UCC”).  References
to articles and sections of articles of the UCC shall refer to such articles and
sections as enacted by the State of Ohio and in effect from time to time.


Section 1.3                      Definitions of Certain Terms Used Herein.  As
used in this Security Agreement, in addition to the terms defined in the
Background Information section above, the following terms shall have the
following meanings:


“Accounts” means “account” as defined in Article 9 of the UCC, which definition,
as of the date of this Security Agreement, means a right to payment of a
monetary obligation, whether or not earned by performance, (i) for property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(ii) for services rendered or to be rendered, (iii) for a policy of insurance
issued or to be issued, (iv) for a secondary obligation incurred or to be
incurred, (v) for energy provided or to be provided, (vi) for the use or hire of
a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a state, governmental unit of a state, or Person licensed or authorized to
operate the game by a state or governmental unit of a state. “Account” includes
a health-care-insurance receivable.  “Account” does not include (i) rights to
payment evidenced by Chattel Paper or an Instrument, (ii) Commercial Tort
Claims, (iii) Deposit Accounts, (iv) Investment Property, (v) Letter-of-Credit
Rights or letters of credit, or (vi) rights to payment for money or funds
advanced or sold, other than rights arising out of the use of a credit or charge
card or information contained on or for use with the card.


“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.


“Chattel Paper” means “chattel paper” as defined in Article 9 of the UCC, which
definition, as of the date of this Security Agreement, means a record that
evidences both a monetary obligation and a security interest in specific Goods,
a security interest in specific Goods and Software used in the Goods, a security
interest in specific Goods and license of Software used in the Goods, a lease of
specific Goods, or a lease of specific Goods and license of Software used in the
Goods.  “Monetary obligation” means a monetary obligation secured by the Goods
or owed under a lease of the Goods and includes a monetary obligation with
respect to Software used in the Goods.  If a transaction is evidenced by records
that include an Instrument or series of Instruments, the group of records taken
together constitutes Chattel Paper.  “Chattel Paper” does not include (i)
charters or other contracts involving the use or hire of a vessel or (ii)
records that evidence a right to payment arising out of the use of a credit or
charge card or information contained on or for use with the card.


“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims pursuant
to Section 4.9, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Payment Intangibles, Pledged
Deposits, Software, Stock Rights, Supporting Obligations and Other Collateral in
which the Borrower now has or hereafter acquires any right or interest, and the
proceeds, insurance proceeds and products thereof, together with all books and
records, customer lists, credit files, software, computer files, programs,
printouts and other computer materials and records related thereto.


“Commercial Tort Claim” means “commercial tort claim” as defined in Article 9 of
the UCC, which definition, as of the date of this Security Agreement, means a
claim arising in tort with respect to which (a) the claimant is an organization;
or (b) the claimant is an individual and the claim: (i) arose in the course of
the claimant’s business or profession; and (ii) does not include damages arising
out of personal injury to or the death of an individual.


“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9, of the UCC.


“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.


“Deposit Account” means “deposit account” as defined in Article 9 of the UCC,
which definition, as of the date of this Security Agreement, means a demand,
time, savings, passbook, or similar account maintained with a bank but does not
include Investment Property or Accounts evidenced by an Instrument.
 
 
1

--------------------------------------------------------------------------------

 
 
“Documents” means “document” as defined in Article 9 of the UCC, which
definition, as of the date of this Security Agreement, means a document of title
or a receipt of the type described in division (B) of section 1307.06 of the
Ohio Revised Code.


“Electronic Chattel Paper” means “electronic chattel paper” as defined in
Article 9 of the UCC, which definition, as of the date of this Security
Agreement, means Chattel Paper evidenced by a record consisting of information
stored in an electronic medium.


“Equipment” means “equipment” as defined in Article 9 of the UCC, which
definition, as of the date of this Security Agreement, means Goods other than
Inventory, farm products, or consumer goods.


“Event of Default” means an event described in Section 5.1.


“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.


“Fixtures” means “fixtures” as defined in Article 9 of the UCC, which
definition, as of the date of this Security Agreement, means all Goods which
become so related to particular real estate that an interest in such Goods
arises under real property law.


“General Intangibles” means “general intangible” as defined in Article 9 of the
UCC, which definition, as of the date of this Security Agreement, means any
personal property, including things in action, other than Accounts, Chattel
Paper, Commercial Tort Claims, Deposit Accounts, Documents, Goods, Instruments,
Investment Property, Letter-of-Credit Rights, letters of credit, money, and oil,
gas, or other minerals before extraction. “General intangible” includes Payment
Intangibles and Software.


“Goods” means “goods” as defined in Article 9 of the UCC, which definition, as
of the date of this Security Agreement, means all things that are movable when a
security interest attaches. “Goods” includes (i) Fixtures, (ii) standing timber
that is to be cut and removed under a conveyance or contract for sale, (iii) the
unborn young of animals, (iv) crops grown, growing, or to be grown, even if the
crops are produced on trees, vines, or bushes, and (v) manufactured
homes. “Goods” also includes a computer program embedded in Goods and any
supporting information provided in connection with a transaction relating to the
program if (i) the program is associated with the Goods in such a manner that it
customarily is considered part of the Goods, or (ii) by becoming the owner of
the Goods, a person acquires a right to use the program in connection with the
Goods. “Goods” does not include a computer program embedded in Goods that
consist solely of the medium in which the program is embedded. “Goods” does not
include Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, letters of credit, money, or oil, gas, or other
minerals before extraction. 


“Instruments” means “instrument” as defined in Article 9 of the UCC, which
definition, as of the date of this Security Agreement, means a negotiable
instrument or any other writing that evidences a right to the payment of a
monetary obligation, is not itself a security agreement or lease, and is of a
type that in ordinary course of business is transferred by delivery with any
necessary indorsement or assignment.  “Instrument” does not include (i)
Investment Property, (ii) letters of credit, or (iii) writings that evidence a
right to payment arising out of the use of a credit or charge card or
information contained on or for use with the card.


“Inventory” means “inventory” as defined in Article 9 of the UCC, which
definition, as of the date of this Security Agreement, means Goods, other than
farm products, which: (A) are leased by a Person as lessor; (B) are held by a
Person for sale or lease or to be furnished under contracts of service; (C) are
furnished by a Person under a contract of service; or (D) consist of raw
materials, work in process, or materials used or consumed in a business.


“Investment Property” means “investment property” as defined in Article 9 of the
UCC, which definition, as of the date of this Security Agreement, means a
Security, whether certificated or uncertificated; a security entitlement; a
securities account; a commodity contract; or a commodity account.


“Letter-of-Credit Rights” means “letter-of-credit right” as defined in Article 9
of the UCC, which definition, as of the date of this Security Agreement, means a
right to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance. “Letter-of-Credit Right” does not include the right of a
beneficiary to demand payment or performance under a letter of credit
 
“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, capitalized lease or other title retention
agreement).


“Obligations” means any and all existing and future indebtedness, obligation and
liability of every kind, nature and character, direct or indirect, absolute or
contingent (including all renewals, extensions and modifications thereof and all
fees, costs and expenses incurred by the Lender in connection with the
preparation, administration, collection or enforcement thereof), of the Borrower
to the Lender, including without limitation all existing and future
indebtedness, obligations and liabilities arising under or pursuant to this
Security Agreement, the Loan Agreement, the Note and all other Loan Documents.


“Other Collateral” means any property of the Borrower, other than real estate,
not included within the defined terms Accounts, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Payment Intangibles, Pledged Deposits,
Software, Stock Rights and Supporting Obligations, including, without
limitation, all timber to be cut, money, cash on hand, and other deposits
(general or special, time or demand, provisional or final) with any bank or
other financial institution, it being intended that the Collateral include all
property and assets of the Borrower other than real estate.


“Payment Intangibles” means “payment intangible” as defined in Article 9 of the
UCC, which definition, as of the date of this Security Agreement, means a
General Intangible under which the account debtor’s principal obligation is a
monetary obligation.
 
 
2

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, and all rights to
receive interest on said deposits.


“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.


“Security” has the meaning set forth in Article 8 of the UCC.


“Software” means “software” as defined in Article 9 of the UCC, which
definition, as of the date of this Security Agreement, means a computer program
and any supporting information provided in connection with a transaction
relating to the program. “Software” does not include a computer program that is
included in the definition of Goods.


“Stock Rights” means any Securities, dividends or other distributions and any
other right or property which the Borrower shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Securities or other ownership interests in a
corporation, partnership, joint venture, limited liability company or other
entity constituting Collateral and any Securities, any right to receive
Securities and any right to receive earnings, in which the Borrower now has or
hereafter acquires any right, issued by an issuer of such Securities.


“Supporting Obligations” means “supporting obligation” as defined in Article 9
of the UCC, which definition, as of the date of this Security Agreement, means a
Letter-of-Credit Right or secondary obligation that supports the payment or
performance of an Account, Chattel Paper, a Document, a General Intangible, an
Instrument, or Investment Property.


“UCC” has the meaning set forth in Section 1.2.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


ARTICLE II


GRANT OF SECURITY INTEREST


The Borrower hereby pledges, assigns and grants to the Lender a security
interest in all of the Borrower’s right, title and interest in and to the
Collateral to secure the prompt and complete payment and performance of the
Obligations.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lender that:


Section 3.1                      Title, Authorization, Validity and
Enforceability.  The Borrower has good and valid rights in or the power to
transfer and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(f), and has full power and authority to grant
to the Lender the security interest in such Collateral pursuant hereto.  The
execution and delivery by the Borrower of this Security Agreement has been duly
authorized by proper [corporate] [partnership] proceedings, and this Security
Agreement constitutes a legal, valid and binding obligation of the Borrower and
creates a security interest which is enforceable against the Borrower in all now
owned and hereafter acquired Collateral. When financing statements have been
filed in the appropriate offices against the Borrower in the location listed on
Exhibit “D”, the Lender will have a fully perfected first priority security
interest in that Collateral in which a security interest may be perfected by
filing, subject only to Liens permitted under Section 4.1(f).


               Section 3.2                      Conflicting Laws and
Contracts.  Neither the execution and delivery by the Borrower of this Security
Agreement, the creation and perfection of the security interest in the
Collateral granted hereunder, nor compliance with the terms and provisions
hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or the Borrower’s articles
or certificate of incorporation or by-laws, the provisions of any indenture,
instrument or agreement to which the Borrower is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Lender).


Section 3.3                      Type and Jurisdiction of Organization.  The
Borrower is a corporation organized under the laws of the State of Tennessee.


Section 3.4                      Principal Location. The Borrower’s mailing
address, the location of its place of business (if it has only one) or its chief
executive office (if it has more than one place of business), and the location
of the books and records relating to the Receivables are disclosed in Exhibit
“A”; the Borrower has no other places of business except those set forth in
Exhibit “A”.


Section 3.5                      Property Locations.  The Inventory, Equipment
and Fixtures are located solely at the locations described in Exhibit “A”.  All
of said locations are owned by the Borrower except for locations (i) which are
leased by the Borrower as lessee and designated in Part B of Exhibit “A” and
(ii) at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment as designated in Part C of Exhibit “A”, with respect to
which Inventory the Borrower has delivered bailment agreements, warehouse
receipts, financing statements or other documents satisfactory to the Lender to
protect the Lender’s security interest in such Inventory.
 
 
3

--------------------------------------------------------------------------------

 

 
Section 3.6                      No Other Names. The Borrower has not conducted
business under any name except the name in which it has executed this Security
Agreement, which is the exact name as it appears in the Borrower’s
organizational documents, as may be amended, as filed with the Borrower’s
jurisdiction of organization, other than the trade name of “Chattanooga Auto
Auction, Inc.”


Section 3.7                      No Default.  No Event of Default or Default
exists.


Section 3.8                      Accounts and Chattel Paper.  The names of the
obligors, amounts owing, due dates and other information with respect to the
Accounts and Chattel Paper are and will be correctly stated in all records of
the Borrower relating thereto and in all invoices and reports with respect
thereto furnished to the Lender by the Borrower from time to time.  As of the
time when each Account or each item of Chattel Paper arises, the Borrower shall
be deemed to have represented and warranted that such Account or Chattel Paper,
as the case may be, and all records relating thereto, are genuine and in all
respects what they purport to be.


Section 3.9                     Filing Requirements; Patents, etc..  None of the
Equipment is covered by any certificate of title, except for the vehicles
described in Part A of Exhibit “B”.  All patents, copyrights, trademarks
protected under federal law are described in Part B of Exhibit “B”.


Section 3.10                   No Financing Statements.  No financing statement
describing all or any portion of the Collateral which has not lapsed or been
terminated naming the Borrower as debtor has been filed in any jurisdiction
except (i) financing statements naming the Lender as the secured party, (ii) as
described in Exhibit “C” and (iii) as permitted by Section 4.1(f).


Section 3.11                   State Organization Number. The Borrower’s
organization number issued by the State of Tennessee is _______________.


ARTICLE IV


COVENANTS


From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated:


Section 4.1                      General.


 (a)
Inspection.  The Borrower shall permit the Lender, by its representatives and
agents (i) to inspect the Collateral, (ii) to examine and make copies of the
records of the Borrower relating to the Collateral and (iii) to discuss the
Collateral and the related records of the Borrower with, and to be advised as to
the same by, the Borrower’s officers and employees (and, in the case of any
Receivable, with any Person which is or may be obligated thereon), all at such
reasonable times and intervals as the Lender may determine, and all at the
Borrower’s expense.



 (b)
Taxes.  The Borrower shall pay when due all taxes, assessments and governmental
charges and levies upon the Collateral, except those which are being contested
in good faith by appropriate proceedings and with respect to which no Lien
exists.



 (c)
Records and Reports; Notification of Default.  The Borrower shall maintain
complete and accurate books and records with respect to the Collateral, and
furnish to the Lender such reports relating to the Collateral as the Lender
shall from time to time request.  The Borrower shall give prompt notice in
writing to the Lender of the occurrence of any Event of Default or Default and
of any other development, financial or otherwise, which might materially and
adversely affect the Collateral.



 (d)
Financing Statements and Other Actions; Defense of Title. The Borrower hereby
authorizes the Lender to file, and if requested shall execute and deliver to the
Lender, all financing statements and other documents and take such other actions
as may from time to time be requested by the Lender in order to maintain a first
perfected security interest in and, if applicable, Control of, the
Collateral.  The Borrower shall take any and all actions necessary to defend
title to the Collateral against all Persons and to defend the security interest
of the Lender in the Collateral and the priority thereof against any Lien not
expressly permitted hereunder.



 (e)
Disposition of Collateral.  The Borrower shall not sell, lease or otherwise
dispose of the Collateral except (i) prior to the occurrence of an Event of
Default or a Default, dispositions specifically permitted pursuant to the Loan
Documents, (ii) until such time following the occurrence of a Default or an
Event of Default as the Borrower receives a notice from the Lender instructing
the Borrower to cease such transactions, sales or leases of Inventory in the
ordinary course of business, and (iii) until such time as the Borrower receives
a notice from the Lender pursuant to Article VII, proceeds of Inventory and
Accounts collected in the ordinary course of business.



 (f)
Liens.  The Borrower shall not create, incur, or suffer to exist any Lien on the
Collateral except (i) the security interest created by this Security Agreement,
(ii) existing Liens described in Exhibit “C” and (iii) other Liens permitted
pursuant to the Loan Agreement.

 
 
4

--------------------------------------------------------------------------------

 

 
 (g)
Change in Corporate Existence, Type or Jurisdiction of Organization, Location,
Name.  The Borrower will:



(i)  
preserve its existence as a corporation and not, in one transaction or a series
of related transactions, merge into or consolidate with any other entity, or
sell all or substantially all of its assets;



(ii)  
not change its state of organization;



(iii)  
not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified on Exhibit “A;” and



(iv)  
not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1(e)) at a location other than a location specified in Exhibit “A”,
(ii) change its name or taxpayer identification number or (iii) change its
mailing address,



 
unless the Borrower shall have given the Lender not less than 30 days’ prior
written notice of such event or occurrence and the Lender shall have either (x)
determined that such event or occurrence will not adversely affect the validity,
perfection or priority of the Lender’s security interest in the Collateral, or
(y) taken such steps (with the cooperation of the Borrower to the extent
necessary or advisable) as are necessary or advisable to properly maintain the
validity, perfection and priority of the Lender’s security interest in the
Collateral.



 (h)
Other Financing Statements.  The Borrower shall not sign or authorize the
signing on its behalf or the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral, except as permitted by
Section 4.1(f).



Section 4.2                      Receivables.


 (a)
Certain Agreements on Receivables.  The Borrower shall not make or agree to make
any discount, credit, rebate or other reduction in the original amount owing on
a Receivable or accept in satisfaction of a Receivable less than the original
amount thereof, except that, prior to the occurrence of a Default or an Event of
Default, the Borrower may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.



 (b)
Collection of Receivables.  Except as otherwise provided in this Security
Agreement, the Borrower shall collect and enforce, at the Borrower’s sole
expense, all amounts due or hereafter due to the Borrower under the Receivables.



 (c)
Delivery of Invoices.  The Borrower shall deliver to the Lender immediately upon
its request after the occurrence of a Default or an Event of Default duplicate
invoices with respect to each Account bearing such language of assignment as the
Lender shall specify.



(d)
Disclosure of Counterclaims on Receivables.  If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable exists or (ii) if, to the knowledge of the Borrower, any dispute,
setoff, claim, counterclaim or defense exists or has been asserted or threatened
with respect to a Receivable, the Borrower shall disclose such fact to the
Lender in writing in connection with the inspection by the Lender of any record
of the Borrower relating to such Receivable and in connection with any invoice
or report furnished by the Borrower to the Lender relating to such Receivable.



Section 4.3                      Inventory and Equipment.


(a)
Maintenance of Goods.  The Borrower shall do all things necessary to maintain,
preserve, protect and keep the Inventory and the Equipment in good repair and
working and saleable condition.



(b)
Insurance.



(i)
The Borrower shall (A) maintain fire and extended coverage insurance on the
Inventory and Equipment containing a lender’s loss payable clause in favor of
the Lender, and providing that said insurance will not be terminated except
after at least 30 days’ written notice from the insurance company to the Lender,
(B) maintain such other insurance on the Collateral for the benefit of the
Lender as the Lender shall from time to time request, (C) furnish to the Lender
upon the request of the Lender from time to time the originals of all policies
of insurance on the Collateral and certificates with respect to such insurance,
and (D) maintain general liability insurance naming the Lender as an additional
insured.

 
(ii)
In the event of any loss or damage to any Collateral occasioned by fire or other
hazard, the Borrower shall give immediate written notice to the insurance
carrier and to the Lender.  The Lender shall have the right, on behalf of the
Borrower, to make proof of loss, to adjust and compromise any claim under
insurance policies, to appear in and prosecute any action arising from such
insurance policies, to collect and receive insurance proceeds, and to deduct
therefrom the Lender’s reasonable expenses incurred in the collection of such
proceeds; provided however, that nothing contained in this Section 4.3 shall
require Lender to incur any expense or take any action hereunder.  In the event
of any such loss or damage, provided that no Default or Event of Default shall
have then occurred and be continuing and the aggregate amount of such insurance
proceeds received and/or equity funds which may be provided by the Borrower will
be sufficient, in the Lender’s reasonable judgment, to pay all projected costs
of the restoration, repair or replacement of the Collateral, the Borrower, at
its option, shall have the right to (x) have the balance of such insurance
proceeds used for the purpose of reimbursing the Borrower for the cost of such
restoration, repair or replacement of the Collateral, or (y) apply the balance
of such proceeds to the payment of the Obligations, whether or not then due, in
such order of application as determined by the Lender; provided further, that if
a Default or an Event of Default shall have occurred and be continuing or the
aggregate amount of such insurance proceeds and/or equity funds will not be
sufficient, in the Lender’s reasonable judgment, to pay all projected costs of
the restoration, repair or replacement of the Collateral, the Lender, at its
option, shall have the right to (a) have the balance of such insurance proceeds
used for the purpose of reimbursing the Borrower for the cost of such
restoration, repair and replacement of the Collateral, or (b) apply the balance
of such proceeds to the payment of the Obligations, whether or not then due, in
such order of application as determined by the Lender.  In either case, all such
insurance proceeds shall be paid to and held by the Lender for disbursement and
use in accordance with the terms of this Security Agreement and the Borrower
hereby assigns to the Lender all rights of Borrower in and to any insurance
proceeds paid as a result of any such loss or damage.

        
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)
If the insurance proceeds held by the Lender are to be used to reimburse
Borrower for the cost of restoration, repair or replacement of the Collateral,
the Borrower shall, notwithstanding the adequacy of the insurance proceeds,
promptly restore, repair and/or replace the Collateral, such that the Collateral
shall be at least equal in value and general use as it was prior to the damage
or destruction.



(c)
Titled Vehicles.  The Borrower shall give the Lender notice of its acquisition
of any vehicle covered by a certificate of title which would be classified as
Equipment and deliver to the Lender, upon request, the original of any vehicle
title certificate and do all things necessary to have the Lien of the Lender
noted on any such certificate.



Section 4.4                      Instruments, Securities, Chattel Paper,
Documents and Pledged Deposits. The Borrower shall (i) hold in trust for the
Lender upon receipt, and upon the request of the Lender at any time and from
time to time deliver to the Lender any Chattel Paper, Securities and Instruments
constituting Collateral, (ii) upon the designation of any Pledged Deposits (as
set forth in the definition thereof), deliver to the Lender such Pledged
Deposits which are evidenced by certificates included in the Collateral endorsed
in blank, marked with such legends and assigned as the Lender shall specify, and
(iii) after the occurrence and during the continuance of a Default or an Event
of Default, deliver to the Lender (and thereafter hold in trust for the Lender
upon receipt and immediately deliver to the Lender) any Document evidencing or
constituting Collateral.


Section 4.5                      Pledged Deposits.  The Borrower shall not
withdraw all or any portion of any Pledged Deposit or fail to rollover said
Pledged Deposit without the prior written consent of the Lender.


Section 4.6                      Deposit Accounts. The Borrower shall (i) upon
the Lender’s request, cause each bank or other financial institution in which it
maintains (a) a Deposit Account to enter into a control agreement with the
Lender, in form and substance satisfactory to the Lender in order to give the
Lender Control of the Deposit Account, or (b) other deposits (general or
special, time or demand, provisional or final) to be notified of the security
interest granted to the Lender hereunder and cause each such bank or other
financial institution to acknowledge such notification in writing, and (ii) upon
the Lender’s request after the occurrence and during the continuance of a
Default or Event of Default, deliver to each such bank or other financial
institution a letter, in form and substance acceptable to the Lender,
transferring ownership of the Deposit Account to the Lender or transferring
dominion and Control over each such other deposit to the Lender until such time
as no Default or Event of Default exists.
 
Section 4.7                      Federal, State or Municipal Claims.  The
Borrower shall notify the Lender of any Collateral which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, state or municipal law.


Section 4.8                      Letter of Credit Rights. The Borrower will upon
the Lender’s request cause each issuer of a letter of credit to consent to the
assignment of proceeds of the letter of credit in order to give the Lender
Control of the Letter-of-Credit Rights to such letter of credit.


Section 4.9                      Commercial Tort Claims.  If the Borrower shall
at any time hold or acquire a Commercial Tort Claim, the Borrower shall
immediately notify the Lender in a writing signed by the Borrower of the details
thereof and grant to the Lender in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Security Agreement, with
such writing to be in form and substance satisfactory to the Lender.  Without
limiting the obligations of the Borrower set forth in the preceding sentence,
the Borrower irrevocably authorizes the Lender at any time and from time to time
after receipt of any such notice and appoints the Lender as its attorney in fact
to sign on behalf of the Borrower any such writing necessary or desirable in the
Lender’s sole discretion to grant, perfect and to maintain the perfection and
priority of the Lender’s security interest in any such Commercial Tort
Claim.  The Borrower authorizes the Lender to file appropriate UCC financing
statements with respect to any such Commercial Tort Claims.


Section 4.10                      Electronic Chattel Paper and Transferable
Records.  If the Borrower at any time holds or acquires an interest in any
Electronic Chattel Paper or any “transferable record”, as that term is defined
in Section 201 of the federal Electronic Signatures in Global and National
Commerce Act, or in §16 of the Uniform Electronic Transactions Act as in effect
in any relevant jurisdiction, the Borrower shall promptly notify the Lender
thereof and, at the request of the Lender, shall take such action as the Lender
may reasonably request to vest in the Lender Control under Section 9-105 of the
UCC of such Electronic Chattel Paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  The Lender agrees with the Borrower
that the Lender will arrange, pursuant to procedures satisfactory to the Lender
and so long as such procedures will not result in the Lender’s loss of Control,
for the Borrower to make alterations to the Electronic Chattel Paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or §16 of the Uniform Electronic Transactions Act for a party in
Control to make without loss of Control, unless an Event of Default has occurred
and is continuing or would occur after taking into account any action by the
Borrower with respect to such Electronic Chattel Paper or transferable record.


Section 4.11                      Uncertificated Securities and Certain Other
Investment Property. The Borrower will permit the Lender from time to time to
cause the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral to mark
their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Investment Property not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Lender granted pursuant to this Security Agreement.  At the request of
the Lender, the Borrower will take any actions necessary to cause (i) the
issuers of uncertificated securities which are Collateral and which are
Securities and (ii) any financial intermediary which is the holder of any
Investment Property, to cause the Lender to have and retain Control over such
Securities or other Investment Property.  Without limiting the foregoing, at the
request of the Lender the Borrower will, with respect to Investment Property
held with a financial intermediary, cause such financial intermediary to enter
into a control agreement with the Lender in form and substance satisfactory to
the Lender.


ARTICLE V


EVENTS OF DEFAULT


 Section 5.1  The occurrence of any one or more of the following events shall
constitute an Event of Default:


 (a)
Any representation or warranty made by or on behalf of the Borrower under or in
connection with this Security Agreement shall be materially false as of the date
on which made.



 (b)
The breach by the Borrower of any of the terms or provisions of this Security
Agreement.

 
 
6

--------------------------------------------------------------------------------

 

 
 (c)
Any material portion of the Collateral shall be transferred or otherwise
disposed of, either voluntarily or involuntarily, in any manner not permitted by
Section 4.1(e) or 8.7 or shall be lost, stolen, damaged or destroyed.



 (d)
The occurrence of any “Event of Default” under, and as defined in, the Loan
Agreement.



Section 5.2                      Acceleration and Remedies.  Upon the
acceleration of the Obligations under the Loan Agreement, at the option of the
Lender, the Obligations shall immediately become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and the Lender may exercise any or all of the following rights
and remedies:


(a)
Those rights and remedies provided in this Security Agreement, the Loan
Agreement and any other Loan Document, provided that this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the Lender prior
to an Event of Default.



(b)
Those rights and remedies available to a secured party under the UCC (whether or
not the UCC applies to the affected Collateral) or under any other applicable
law (including, without limitation, any law governing the exercise of a bank’s
right of setoff or bankers’ lien) when a debtor is in default under a security
agreement.



(c)
Without notice except as specifically provided in Section 8.1 or elsewhere
herein, sell, lease, assign, grant an option or options to purchase or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, for cash, on credit or for future delivery, and upon such other
terms as the Lender may deem commercially reasonable.



The Lender may comply with any applicable state or federal law requirements in
connection with any disposition of the Collateral and compliance will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. Lender may disclaim any warranties that might arise in connection
with the sale, lease or other disposition of the Collateral and has no
obligation to provide any warranties at such time.


Section 5.3                      Borrower’s Obligations Upon an Event of
Default.  Upon the request of the Lender after the occurrence of an Event of
Default, the Borrower shall:


 (a)
Assembly of Collateral.  Assemble and make available to the Lender the
Collateral and all records relating thereto at any place or places designated by
the Lender which are reasonably convenient to both the Borrower and the Lender.



 (b)
Secured Party Access.  Permit the Lender, by the Lender’s representatives and
agents, to enter any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral and to remove all or any part of the
Collateral.



Section 5.4                      License.  The Lender is hereby granted a
license or other right to use, following the occurrence and during the
continuance of an Event of Default, without charge, the Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, customer lists and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral, and, following
the occurrence and during the continuance of an Event of Default, the Borrower’s
rights under all licenses and all franchise agreements shall inure to the
Lender’s benefit.  In addition, the Borrower hereby irrevocably agrees that the
Lender may, following the occurrence and during the continuance of an Event of
Default, sell any of the Borrower’s Inventory directly to any Person, including
without limitation Persons who have previously purchased the Borrower’s
Inventory from the Borrower and in connection with any such sale or other
enforcement of the Lender’s rights under this Agreement, may sell Inventory
which bears any trademark owned by or licensed to the Borrower and any Inventory
that is covered by any copyright owned by or licensed to the Borrower and the
Lender may finish any work in process and affix any trademark owned by or
licensed to the Borrower and sell such Inventory as provided herein.


ARTICLE VI


WAIVERS, AMENDMENTS AND REMEDIES


No delay or omission of the Lender to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Event of Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy.  No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
the Lender and then only to the extent in such writing specifically set
forth.  All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Lender until the
Obligations have been paid in full.


ARTICLE VII


COLLECTION OF RECEIVABLES


Section 7.1                      Collection of Receivables.  The Lender may at
any time after the occurrence of an Event of Default, by giving the Borrower
written notice, elect to require that the Receivables be paid directly to the
Lender.  In such event, the Borrower shall, and shall permit the Lender to,
promptly notify the account debtors or obligors under the Receivables of the
Lender’s interest therein and direct such account debtors or obligors to make
payment of all amounts then or thereafter due under the Receivables directly to
the Lender.  Upon receipt of any such notice from the Lender, the Borrower shall
thereafter hold in trust for the Lender, all amounts and proceeds received by it
with respect to the Receivables and Other Collateral and immediately and at all
times thereafter deliver to the Lender all such amounts and proceeds in the same
form as so received, whether by cash, check, draft or otherwise, with any
necessary endorsements.  The Lender shall hold and apply funds so received as
provided by the terms of Section 7.2.
 
 
7

--------------------------------------------------------------------------------

 

 
Section 7.2                      Application of Proceeds.  The proceeds of the
Collateral shall be applied by the Lender to payment of the Obligations in the
following order unless a court of competent jurisdiction shall otherwise direct:


(a)
FIRST, to payment of all costs and expenses of the Lender incurred in connection
with the collection and enforcement of the Obligations or of the security
interest granted to the Lender pursuant to this Security Agreement;



(b)
SECOND, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees owing to the Lender;



(c)
THIRD, to payment of the principal of the Obligations then due and unpaid from
the Borrower to the Lender;



(d)
FOURTH, to payment of any Obligations other than those listed above; and



(e)
FIFTH, the balance, if any, after all of the Obligations have been satisfied,
to. or as directed by, the Borrower.



ARTICLE VIII


GENERAL PROVISIONS


Section 8.1                      Notice of Disposition of Collateral; Condition
of Collateral.  Notice of the time and place of any public sale or the time
after which any private sale or other disposition of all or any part of the
Collateral may be made shall be deemed reasonable if sent to the Borrower,
addressed as set forth in Section 8.16, at least 10 days prior to (i) the date
of any such public sale or (ii) the time after which any such private sale or
other disposition may be made.  The Lender shall have no obligation to clean-up
or otherwise prepare the Collateral for sale.


 Section 8.2                      Compromises and Collection of Collateral.  The
Borrower and the Lender recognize that setoffs, counterclaims, defenses and
other claims may be asserted by obligors with respect to certain of the
Receivables, that certain of the Receivables may be or become uncollectible in
whole or in part and that the expense and probability of success in litigating a
disputed Receivable may exceed the amount that reasonably may be expected to be
recovered with respect to a Receivable.  In view of the foregoing, the Borrower
agrees that the Lender may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the Lender
in its sole discretion shall determine or abandon any Receivable, and any such
action by the Lender shall be commercially reasonable so long as the Lender acts
in good faith based on information known to it at the time it takes any such
action.


 Section 8.3                      Secured Party Performance of Borrower
Obligations.  Without having any obligation to do so, the Lender may perform or
pay any obligation which the Borrower has agreed to perform or pay in this
Security Agreement and the Borrower shall reimburse the Lender for any amounts
paid by the Lender pursuant to this Section 8.3.  The Borrower’s obligation to
reimburse the Lender pursuant to the preceding sentence shall be a Obligation
payable on demand.


Section 8.4                      Authorization for Secured Party to Take Certain
Action.  The Borrower irrevocably authorizes the Lender at any time and from
time to time in the sole discretion of the Lender and appoints the Lender as its
attorney in fact (i) to execute on behalf of the Borrower as debtor and/or to
file initial financing statements, amendments of financing statements,
correction statements with respect to financing statements and other documents
necessary or desirable in the Lender’s sole discretion to perfect and to
maintain the perfection and priority of the Lender’s security interest in the
Collateral, including to file in any filing office in the State of Ohio or any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (1) as all assets and/or
personal property of the Borrower or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC or the Uniform Commercial Code of such jurisdiction, or
(2) as being of an equal or lesser scope or with greater detail, and (b) provide
any other information required by part 5 of Article 9 of the of the UCC or the
Uniform Commercial Code of such other jurisdiction for the sufficiency or filing
office acceptance of any financing statement or amendment, including (1) whether
the Borrower is an organization, the type of organization and any organizational
identification number issued to the Borrower, and (2) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates, (ii) to indorse and collect any cash proceeds of
the Collateral, (iii) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Collateral and which are
Securities or with financial intermediaries holding other Investment Property as
may be necessary or advisable to give the Lender Control over such Securities or
other Investment Property, (iv) subject to the terms of Section 4.1(e), to
enforce payment of the Receivables in the name of the Lender or the Borrower,
(v) to apply the proceeds of any Collateral received by the Lender to the
Obligations as provided in Article VII, (vi) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder), and the Borrower agrees to reimburse the
Lender on demand for any payment made or any expense incurred by the Lender in
connection therewith, and (vii) to grant to the Lender in writing a security
interest in Commercial Tort Claims and in the proceeds thereof as set forth in
Section 4.9, which security interest shall be upon the terms of this Security
Agreement, with such writing to be in form and substance satisfactory to the
Lender, provided that this authorization shall not relieve the Borrower of any
of its obligations under this Security Agreement or under the Loan
Agreement.  The Borrower hereby ratifies and authorizes the filing by the Lender
of any financing statement with respect to the Collateral made prior to the date
hereof.


 Section 8.5                      Specific Performance of Certain
Covenants.  The Borrower acknowledges and agrees that a breach of any of the
covenants contained in Sections 4.1(e), 4.1(f), 4.4, 5.3, or Section 7.1 or 8.7
will cause irreparable injury to the Lender, that the Lender has no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Lender to seek and obtain specific performance of other
obligations of the Borrower contained in this Security Agreement, that the
covenants of the Borrower contained in the Sections referred to in this Section
8.5 shall be specifically enforceable against the Borrower.
 
 
8

--------------------------------------------------------------------------------

 
 
 Section 8.6                    Use and Possession of Certain Premises.  Upon
the occurrence of an Event of Default, the Lender shall be entitled to occupy
and use any premises owned or leased by the Borrower where any of the Collateral
or any records relating to the Collateral are located until the Obligations are
paid or the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay the Borrower for such use and occupancy.


 Section 8.7                    Dispositions Not Authorized.  The Borrower is
not authorized to sell or otherwise dispose of the Collateral except as set
forth in Section 4.1(e) and notwithstanding any course of dealing between the
Borrower and the Lender or other conduct of the Lender, no authorization to sell
or otherwise dispose of the Collateral (except as set forth in Section 4.1(e))
shall be binding upon the Lender unless such authorization is in writing signed
by the Lender.


Section 8.8                      Benefit of Agreement.  The terms and provisions
of this Security Agreement shall be binding upon and inure to the benefit of the
Borrower and the Lender and their respective successors and assigns (including
all Persons who become bound as a debtor to this Security Agreement), except
that the Borrower shall not have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Lender.


Section 8.9                      Survival of Representations.  All
representations and warranties of the Borrower contained in this Security
Agreement shall survive the execution and delivery of this Security Agreement.


Section 8.10                      Taxes and Expenses.  Any taxes (including
income taxes) payable or ruled payable by Federal or State authority in respect
of this Security Agreement shall be paid by the Borrower, together with interest
and penalties, if any.  The Borrower shall reimburse the Lender for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Lender) paid or
incurred by the Lender in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral).  Any and all costs and expenses incurred by
the Borrower in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Borrower.


Section 8.11                   Headings.  The title of and section headings in
this Security Agreement are for convenience of reference only, and shall not
govern the interpretation of any of the terms and provisions of this Security
Agreement.


Section 8.12                  Termination.  This Security Agreement shall
continue in effect (notwithstanding the fact that from time to time there may be
no Obligations outstanding) until (i) the Loan Agreement has terminated pursuant
to its express terms and (ii) all of the Obligations have been indefeasibly paid
and performed in full and no commitments of the Lender which would give rise to
any Obligations are outstanding.


Section 8.13                      Entire Agreement.  This Security Agreement
embodies the entire agreement and understanding between the Borrower and the
Lender relating to the Collateral and supersedes all prior agreements and
understandings between the Borrower and the Lender relating to the Collateral.


Section 8.14                      Choice of Law.  This Security Agreement shall
be governed by, and construed in accordance with, the internal laws (and not the
law of conflicts) of the State of Ohio.


Section 8.15                      Indemnity.  The Borrower hereby agrees to
indemnify the Lender, and its successors, assigns, agents and employees, from
and against any and all liabilities, damages, penalties, suits, costs, and
expenses of any kind and nature  (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Lender is a party thereto)
imposed on, incurred by or asserted against the Lender, or its successors,
assigns, agents and employees, in any way relating to or arising out of this
Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Lender or the Borrower,
and any claim for patent, trademark or copyright infringement).


Section 8.16                      Notices.  Any notice required or permitted to
be given under this Security Agreement shall be sent (and deemed received) in
the manner and to the addresses set forth in the Loan Agreement.


Section 8.17                      WAIVER OF JURY TRIAL.  THE BORROWER AND THE
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Borrower and the Lender have executed this Security
Agreement as of the date first above written.


BORROWER:


Acacia Chattanooga Vehicle Auction, Inc.,
  a Tennessee corporation


By: __________________________                                  


Name: ________________________


Title:  _________________________




LENDER:


___________________________________
Alexis Ann Jacobs, an individual




 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
(See Sections 3.4, 3.5, 4.1(g) and 8.16 of Security Agreement)




Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:


Acacia Chattanooga Vehicle Auction, Inc.
2120 Stein Drive
Chattanooga, TN 37421
Attn: Steven I. Sample, Chief Executive Officer


Location(s) of Receivables Records (if different from Place of Business or Chief
Executive Office above):






Locations of Inventory, Equipment and Fixtures:


A.           Properties Owned by the Borrower:


None




B.           Properties Leased by the Borrower (Include Landlord’s Name):


2120 Stein Drive
Chattanooga, TN 37421
Landlord: Auction Venture Limited Liability Company





C.           Public Warehouses or other Locations pursuant to Bailment or
Consignment Arrangements (include name of Warehouse Operator or other Bailee or
Consignee):


None
 
 
11

--------------------------------------------------------------------------------

 

 
EXHIBIT “B”
(See Section 3.9 of Security Agreement)
 
 

 
A. Vehicles subject to certificates of title:


Vehicles sold in the normal course of the vehicle auction process for which
titles have been obtained to sold vehicles but not yet assigned to and presented
to buyers thereof.








B.  Patents, copyrights, trademarks protected under federal law*:


None
















_____________________
*For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application; (iii)
patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for.  Any licensing agreements for
patents or trademarks should be described on a separate schedule.
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
(See Sections 3.10 and 4.1(f) of Security Agreement)
 
EXISTING LIENS ON THE COLLATERAL




Secured
Party                                           Collateral                                Principal
Balance                                           Maturity


None










 
13

--------------------------------------------------------------------------------

 




EXHIBIT “D”
(See Section 3.1 of Security Agreement)
 
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED


Secretary of State of the State of Tennessee


The office of the ________ County, Tennessee _____________ [fixture filing]






 
14

--------------------------------------------------------------------------------

 




STOCK PLEDGE AGREEMENT




THIS STOCK PLEDGE AGREEMENT (this “Agreement”) is made as of December 26, 2009
by Acacia Automotive, Inc., a Texas corporation (the “Pledgor”), in favor of
Alexis Ann Jacobs, an individual (the “Lender”).


Background Information


A.           The Pledgor is the owner of 100% of the issued and outstanding
shares of stock of Acacia Chattanooga Vehicle Auction, Inc., a Tennessee
corporation (the “Company”).


B.           The Company and Lender are entering into a Revolving Loan Agreement
dated of even date herewith (as it may be amended, modified, supplemented,
extended, renewed, restated or replaced from time to time, the “Loan Agreement”)
pursuant to which Lender agrees to make revolving credit loans (each a “Loan”
and collectively, the “Loans”) to the Company in the aggregate amount not to
exceed $1,500,000 at any time outstanding, as evidenced by Company’s Revolving
Loan Note dated of even date herewith (as is may be amended, modified,
supplemented, extended, restated or replaced from time to time, the “Note”).


C.           Pledgor has guaranteed the payment of the Company’s obligations and
liabilities arising under the Loan, the Note and the other Loan Documents (as
defined in the Loan Agreement) pursuant to a Guaranty dated of even date
herewith (as it may be amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Guaranty”).


D.           Pledgor has agreed to pledge the Collateral (as hereinafter
defined) as security for the Pledgor’s obligations and liabilities arising under
the Guaranty and the Company’s obligations and liabilities arising under the
Loan Documents.


E.           The execution of this Agreement and the delivery of the Pledged
Stock (as defined below) to the Lender are conditions precedent to the Lender’s
obligation to make the Loans to the Company under the Loan Agreement.


F.           The Pledgor will derive substantial benefit and advantage from the
Loans and other financial accommodations to the Company by the Lender, and it
will be to the Pledgor’s direct interest and economic benefit to assist the
Company in entering into the Loan Agreement.


G.           To induce the Lender to enter into the Loan Agreement and in order
to secure the payment and performance by the Pledgor and the Company of the
Obligations (as hereinafter defined), Pledgor has agreed to pledge to Lender all
of the Collateral (as hereinafter defined) now or hereafter owned or acquired by
Pledgor as security for the Obligations.


Provisions


NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to enter into the Loan Agreement, the Pledgor hereby agrees with the
Lender as follows:


Section 1.                      Defined Terms.


Unless otherwise defined herein, terms defined in the Loan Agreement shall have
such defined meanings when used herein.


“Collateral” shall mean all property (whether described herein or not) at any
time pledged or required to be pledged to the Lender hereunder, including the
Pledged Stock, and all payments to be made by the Company pursuant thereto,
income therefrom and proceeds thereof.


“Pledged Stock” shall mean all of the shares of stock of the Company owned by
the Pledgor evidenced by share certificate number(s) _______________, together
with all shares, certificates, options, rights or other distributions issued as
an addition to, in substitution or in exchange for, or on account of, any such
shares, and all proceeds of all the foregoing, now or hereafter owned or
acquired by the Pledgor.


Section 2.                      Pledge.


(a)           The Pledgor hereby pledges, assigns, hypothecates, transfers and
delivers to the Lender the Pledged Stock and agrees to pledge all additional
shares of capital stock of the Company that the Pledgor may hereafter acquire
with respect thereto; and grants to the Lender a first and best lien on and
security interest in (i) the Pledged Stock; (ii) all certificates, shares,
notes, obligations, distributions, securities and other property issued or
delivered from time to time in lieu of or in substitution for or with respect to
the Pledged Stock; (iii) all present and future security and collateral for any
of the foregoing; and (iv) all payments or other proceeds under or with respect
to any of the foregoing, as collateral security for the due and punctual payment
and performance by the Pledgor and the Company of all its obligations and
liabilities to the Lender, absolute or contingent, liquidated or unliquidated,
now existing or hereinafter incurred under, arising out of and in connection
with the Loan Documents and the Loan, whether for principal, interest, fees,
costs, expenses or otherwise (the “Obligations”).


(b)           The Pledgor shall deliver to the Lender the certificate(s) for the
Pledged Stock and a stock transfer power(s) duly endorsed in blank
simultaneously herewith.


(c)           At any time the Lender, at its option, may have any part or all of
the Pledged Stock registered in its name or that of its nominee, and the Pledgor
hereby covenants that, upon the Lender’s request, the Pledgor will cause the
Company or, if applicable, the transfer agent or registrar of the Company, to
effect such registration of the Pledged Stock.  If that shall be done prior to
an Event of Default (as defined in Section 5), the Pledgor shall nevertheless
retain all voting rights with respect to the Pledged Stock, and, for that
purpose, the Lender shall execute and deliver to the Pledgor all necessary
proxies (which proxies shall in any event expire automatically upon the
occurrence of an Event of Default).  Immediately and without further notice,
upon the occurrence of an Event of Default, whether or not the Pledged Stock
shall have been registered in the name of the Lender or its nominee, the Lender
or its nominee shall have, with respect to the Pledged Stock, the right to
exercise all voting rights as to the Pledged Stock, all other corporate rights
and all conversion, exchange, subscription or other rights, privileges or
options pertaining thereto as if it were the absolute owner thereof, including,
without limitation, the right to exchange any or all of the Pledged Stock upon
the merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof, or upon the exercise by such issuer of any
right, privilege or option pertaining to any of the Pledged Stock, and, in
connection therewith, to deliver any of the Pledged Stock to any committee,
depository, transfer agent, registrar or other designated agency upon such terms
and conditions as its may determine, all without liability except to account for
property actually received by it; provided, however, that (i) the Lender shall
have no duty to exercise any of the aforesaid rights, privileges or options and
shall not be responsible for any failure to do so or delay in so doing; and (ii)
the Lender may by written notice to the Pledgor relinquish, either partially or
completely in accordance with any terms or conditions the Lender may set forth
in such notice, any or all voting rights the Lender may acquire pursuant to this
Section 2(c).
 
 
1

--------------------------------------------------------------------------------

 

 
(d)           So long as no Event of Default shall have occurred, the Pledgor
shall have the right to receive and retain all cash dividends and other cash
payments with respect to the Pledged Stock.  Upon the occurrence of an Event of
Default, the right of the Pledgor to receive any such cash dividends and other
cash payments shall terminate immediately.


Section 3.                      Notice to the Company and Registrar.


Within five days after the execution of this Agreement,  the Pledgor shall give
notice of the pledge of the Pledged Stock pursuant to the terms hereof, in the
form of the Notice of Pledge attached hereto as Exhibit A, to the Company and
the Company’s stock registrar/transfer agent, if any.


Section 4.                      Distributions, etc.


If the Pledgor shall become entitled to receive or shall receive, in connection
with any of the Pledged Stock, any Collateral, including, without limitation:


(a)           stock certificates, including, but without limitation, any
certificates representing a stock dividend issued in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off;


(b)           options, warrants or rights, whether as an addition to, or in
substitution or in exchange for, any of the Pledged Stock, or otherwise; or


(c)           dividends or distributions payable in money (subject to the right
of the Pledgor to receive and retain such dividends and distributions in
accordance with Section 2(d) hereof) or other property, including securities
issued by any entity other than the Company,


then the Pledgor shall accept the same as the Lender’s agent and hold the same
in trust on behalf of and for the benefit of the Lender, segregated from the
other assets of the Pledgor and deliver the same forthwith to the Lender, in the
exact form received, with the endorsement of the Pledgor when necessary and/or
appropriate undated powers, duly executed in blank, to be held by the Lender,
subject to the terms hereof, as additional collateral security for the
Obligations.  Any sums paid upon or in respect of the Pledged Stock or
Collateral upon the liquidation or dissolution of the Pledgor or the Company
shall be paid over to the Lender, to be held by it in trust as additional
collateral security for the Obligations.  All sums of money and property so paid
or distributed in respect of the Pledged Stock or other Collateral which are
received by the Pledgor shall, until paid or delivered to the Lender, be held by
the Pledgor in trust, segregated from the other assets of the Pledgor, as
additional collateral security for the Obligations.


Section 5.                      Events of Default.


(a)           The occurrence of any of the following events shall constitute an
“Event of Default”:


(i)           the Pledgor shall default in the observance or performance of any
term, covenant or agreement contained herein; or


(ii)           an Event of Default as such term is defined in the Note or the
other Loan Documents shall occur and be continuing.


(b)           Upon the occurrence and during the continuance of any Event of
Default, the Lender, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon the Pledgor or any other person
(all and each of which demands, advertisements and/or notices are hereby
expressly waived), may forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, assign, give
option or options to purchase, contract to sell or otherwise dispose of and
deliver the Collateral, or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or at the Lender’s
offices or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk, with the right to the Lender upon any
such sale or sales, public or private, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in the Pledgor,
which right or equity is hereby expressly waived or released.  The Lender shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care, safekeeping or otherwise of any
and all of the Collateral, including reasonable attorneys’ fees and legal
expenses, to the payment in whole or in part of the Obligations in such order as
the Lender may elect, and only after so paying over such net proceeds and after
the payment by the Lender of any other amount required by any provision of law,
need the Lender’s account for the surplus, if any, to the Pledgor.  The Pledgor
agrees that, to the extent permitted by law, the Lender need not give more than
10 days’ notice of the time and place of any public sale or of the time after
which a private sale or other intended disposition is to take place and that
such notice is reasonable notification of such matters.  No notification need be
given to the Pledgor if the Pledgor has signed after default a statement
renouncing or modifying any right to notification of sale or other intended
disposition.  In addition to the rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Obligations, the Lender shall have all the rights and
remedies of a secured party under the Uniform Commercial Code as adopted in the
State of Ohio.  All waivers by the Pledgor of rights (including rights to
notice) and all rights and remedies afforded the Pledgor herein, and all other
provisions of this Agreement, are expressly made subject to any applicable
mandatory provisions of law limiting, or imposing conditions (including
conditions as to reasonableness) upon, such waivers or the effectiveness thereof
or any such rights and remedies.  The Lender may comply with any applicable
state or federal law requirements in connection with any disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  The Lender may
disclaim any warranties that might arise in connection with the sale, lease or
other disposition of the Collateral and has no obligation to provide any
warranties at such time.
 
 
2

--------------------------------------------------------------------------------

 

 
Section 6.                      The Lender’s Appointment as Attorney-in-Fact.


(a)           The Pledgor hereby irrevocably constitutes and appoints the Lender
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of Pledgor and in the name of the Pledgor or in its own name,
from time to time in the Lender’s discretion, for the purpose of carrying out
the actions and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, hereby gives the Lender the power and
right, on behalf of the Pledgor, without notice to or assent by the Pledgor to
do the following:  (i) to ask, demand, collect, receive and give acquittances
and receipts for any and all moneys due and to become due under the Collateral;
(ii) in the name of the Pledgor or its own name or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payments of moneys due under the Collateral; (iii) to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Lender for the purpose of
collecting any and all such moneys due under the Collateral whenever payable;
(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral; (v) to direct any
party liable for any payment under the Collateral to make payment of any and all
moneys due and to become due thereunder directly to the Lender or as the Lender
shall direct; (vi) to receive payment of any receipt for any and all moneys,
claims and other amounts due and to become due at any time in respect of or
arising out of any Collateral; (vii) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right to respect of the Collateral; (viii) to defend any suit, action or
proceeding brought against the Pledgor with respect to any Collateral; and (ix)
to settle, compromise or adjust any suit, action or proceeding described above
and, in connection therewith, to give such discharges or releases as the Lender
may deem appropriate, at the Pledgor’s expense, at any time, or from time to
time, all acts and things which the Lender deems necessary to protect, preserve
or realize upon the Collateral and the Lender’s security interest therein, in
order to effect the intent of this Agreement, all as fully and effectively as
the Pledgor might do.


The Pledgor hereby ratifies all that said attorney shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.


(b)           The powers conferred on the Lender hereunder are solely to protect
its interests in the Collateral and shall not impose any duty upon it to
exercise any such powers.  The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers and neither it
nor any of its officers, directors, employees or agents shall be responsible to
the Pledgor for any act or failure to act, except for its own failure to act in
a commercially reasonable manner.
 
(c)           The Pledgor also authorizes the Lender, at any time and from time
to time, to execute, in connection with any sale of the Collateral, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.


Section 7.                      Representations and Warranties of the Pledgor.


The Pledgor represents and warrants that:


(a)           the Pledgor is the legal record and beneficial owner of the
Pledged Stock, subject to no pledge, lien, mortgage, hypothecation, security
interest, charge, option or other encumbrance whatsoever, except the lien and
security interest created by this Agreement;


(b)           the Pledged Stock constitutes 100% of the presently issued and
outstanding shares of stock of the Company;


(c)           the Pledgor has full power, authority and legal right to pledge,
and grant a security interest in, the Pledged Stock and the Collateral pursuant
to this Agreement;


(d)           this Agreement constitutes a legal, valid and binding obligation
of Pledgor, and is enforceable in accordance with its terms;


(e)           no consent of any other person or entity, including the Company,
and no consent, license, permit, approval or authorization or, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental authority, domestic or foreign, is required to be obtained by
Pledgor in connection with the execution, delivery or performance of this
Agreement or the pledge of the Pledged Stock hereunder, in each case which has
not been obtained or made, as the case may be, and is not in full force and
effect;


(f)           the execution, delivery and performance of this Agreement will not
violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, or of the articles of incorporation or the code
of regulations of the Company or of any securities issued by the Company, or of
any mortgage, indenture, lease, contract, or other agreement, instrument or
undertaking to which the Pledgor or the Company is a party or which purports to
be binding upon the Pledgor or the Company, or upon any of the Pledgor’s or the
Company’s assets, and will not result in the creation or imposition of any lien,
charge or encumbrance on or security interest in any of the assets of the
Pledgor or the Company, except as contemplated by this Agreement; and


(g)           no litigation, investigation or proceeding of or before any
arbitrator or governmental authority is pending or, to the knowledge of the
Pledgor, threatened by or against the Pledgor or the Company, or against any of
his or its properties or revenues, with respect to this Agreement.


Section 8.                      Covenants of the Pledgor.


The Pledgor covenants and agrees that:


(a)           the Pledgor shall defend the right, title and security interest of
the Lender in and to the Pledged Stock, the proceeds thereof and all other
Collateral against the claims and demands of all persons whomsoever;


(b)           the Pledgor shall have like title to and right to pledge any other
property at any time hereafter pledged to the Lender as Collateral hereunder and
will likewise defend the right of the Lender thereto and security interest
therein;
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           the Pledgor shall not sell, convey or otherwise dispose of any of
the Pledged Stock or Collateral or any interest therein or create, incur or
permit to exist any pledge, mortgage, lien, charge, encumbrance or any security
interest whatsoever in, or with respect to, any of the Pledged Stock,
Collateral, or the proceeds thereof, other than that created hereby; and


(d)           the Pledgor shall not consent to, approve of or permit the
issuance of any (i) additional shares of any class of capital stock by the
Company; (ii) any securities convertible voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or exchangeable for, any such shares; or (iii) warrants, options, rights
or other commitments entitling any person to purchase or otherwise acquire any
such shares.


Section 9.                      Limitation of Liability.


Beyond the exercise of reasonable care to assure the safe custody of the Pledged
Stock while held hereunder, the Lender shall have no duty or liability to
preserve rights pertaining thereto and shall be relieved of all responsibility
for the Pledged Stock upon surrendering it or tendering surrender of it to the
Pledgor in accordance with the terms hereof.


Section 10.                      Further Assurances.


The Pledgor agrees that at any time and from time to time upon the written
request of the Lender, the Pledgor will execute and deliver such further
documents and do such further acts and things as the Lender may reasonably
request in order to affect the purposes of this Agreement.


Section 11.                      Severability.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 12.                      No Waiver; Cumulative Remedies.


The Lender shall not by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder and no waiver shall be valid
unless in writing, signed by the Lender, and then only to the extent therein set
forth.  A waiver by the Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Lender
would otherwise have on any future occasion.  No failure to exercise, nor any
delay in exercising on the part of the Lender, any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law or agreement to Lender.


Section 13.                      Waivers, Amendments.


None of the terms or provisions of this Agreement may be waived, altered,
modified or amended except by an instrument in writing, duly executed by the
Lender and the Pledgor.  This Agreement and all obligations of the Pledgor
hereunder shall be binding upon the Pledgor’s successors and assigns, and shall,
together with the rights and remedies of the Lender hereunder, inure to the
benefit of the Lender and its successors and assigns; provided, however, that
the Pledgor may not assign this Agreement without the prior written consent of
the Lender.


Section 14.


Amendments, Modifications and Waivers with Respect to Obligations.  The Pledgor
hereby consents that, without the necessity of any reservation of rights against
it, and without notice to or further assent by the Pledgor, any demand for
payment of any of the Obligations made by the Lender may be rescinded by the
Lender and any of the Obligations continued, and the Obligations, or the
liability of any party upon or for any part thereof, or any collateral security
or guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered, or released by the Lender, and the Note, the
Loan Agreement, the other Loan Documents and any collateral in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, and the security at any time held by the Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released, all without
the necessity of any reservation of rights against the Pledgor and without
notice to or further assent by the Pledgor, which will remain bound hereunder,
notwithstanding any such renewal, extension, modification, acceleration,
compromise, amendment, supplement, termination, sale, exchange, waiver,
surrender or release.  The Lender shall have no obligation to protect, secure,
perfect or insure any other collateral security document or property subject
thereto at any time held as security for the Obligations.  The Pledgor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance of the Lender upon this
Agreement, and the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Agreement, and
all dealings between the Pledgor and the Lender shall likewise be conclusively
presumed to have been made or consummated in reliance upon this Agreement.  The
Pledgor waives diligence, presentment, protest, notice of intent to accelerate
and notice of acceleration, demand for payment and notice of default or
nonpayment to or upon the Pledgor with respect to the Obligations.


Section 15.                      Reinstatement.
 
This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Pledgor for liquidation
or reorganization, should the Pledgor become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of  the Pledgor’s assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 16.                      Indemnity.


The Pledgor hereby agrees to indemnify, pay and hold harmless Lender and the
officers, directors, employees and counsel of Lender (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitee shall be designated a party thereto and including any such proceeding
initiated by or on behalf of the Pledgor or the Company, which may be imposed
on, incurred by or asserted against such Indemnitee as a result of or in
connection with this Agreement or the enforcement by Lender of its rights and
remedies hereunder, except that the Pledgor shall have no obligation hereunder
to an Indemnitee with respect to any liability resulting from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, the Pledgor shall
contribute the maximum portion which the Pledgor is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all such indemnified
liabilities incurred by the Indemnitees.


Section 17.                      Governing Law; Venue.


This Agreement shall be governed by, and construed in accordance with, the
internal laws (and not the law of conflicts) of the State of Ohio.  The Pledgor
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of Ohio and of any Ohio state court sitting in
Columbus, Ohio, and for purposes of all legal proceedings arising out of or
relating to this Agreement (including, without limitation, any of the other Loan
Documents) or the transactions contemplated hereby.  The Pledgor irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.  Nothing herein shall limit the right of
the Lender to bring proceedings against Pledgor in the courts of any other
jurisdiction.


Section 18.                      Notices.


Notices from one party to another relating to this Agreement shall be deemed
effective if made in writing and delivered to the Pledgor’s address as set forth
on the signature page hereto, or to the Lender’s at 4700 Groveport Road, Obetz,
Ohio 43207, by any of the following means:  (a) hand-delivery; (b) registered or
certified mail, postage prepaid, with return receipt requested; (c) first class
or express mail, postage prepaid; or (d) Federal Express or like overnight
courier service.  Notice made in accordance with this section shall be deemed
delivered on receipt if delivered by hand or facsimile, on the third business
day after mailing if mailed by first class, registered or certified mail or on
the next business day after mailing or deposit with an overnight courier service
if delivered by express mail or overnight courier.


Section 19.                      Continuing Security Interest.


This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect until the indefeasible payment and
satisfaction in full of all Obligations, (ii) be binding upon the Pledgor and
the Pledgor’s successors and assigns, and (iii) inure, together with the rights
and remedies of the Lender hereunder, to the benefit of the Lender and its
successors, transferees and assigns.  The Lender shall deliver to the Pledgor,
upon termination of this Agreement, at the Pledgor’s expense, such of the
Pledged Stock as shall not have been sold or otherwise disposed of pursuant to
this Agreement.


Section 20.                      Registration Rights.


If any of the Pledged Stock is not registered under the Securities Act of 1933,
as amended, and the Company proposes to register any of its securities, the
Pledgor will give the Lender notice of that fact.  In addition, and at no cost
to the Lender, the Pledgor will use its best efforts to induce the Company to
register the Pledged Stock so that they may be disposed of by public sale or
other public disposition.  Upon the completion of registration, the Pledgor will
deliver certificates without any restrictive legend in exchange for the
unregistered Pledged Stock.  The Pledgor indemnifies and holds the Lender
harmless against any loss, claim, damage or liability arising out of the
registration process, and will reimburse Lender for any legal or other expenses
incurred by the Lender as a result.


Section 21.                      WAIVER OF JURY TRIAL.


THE PLEDGOR AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


Section 22.                      Waiver Of Subrogation; Other Waivers.


The Pledgor expressly waives any and all rights of subrogation, contribution,
reimbursement, indemnity, exoneration, implied contract, recourse to security or
any other claim (including any claim, as that term is defined in the Federal
Bankruptcy Code, and any amendments) which it may now have or later acquire
against the Borrower or any other party directly or contingently liable for the
obligations of Company under all Loan Documents, arising from the existence or
performance of the Pledgor’s obligations under this Agreement or any other Loan
Document to which it is a party, until all indebtedness and amounts secured
hereby are indefeasibly paid in full and any commitment to lend under the
Related Documents is terminated.  The Pledgor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any party against any other party.  The Pledgor
hereby waives all defenses including but not limited to all defenses based upon
suretyship and impairment of collateral.
 
 
5

--------------------------------------------------------------------------------

 

 
Section 23.                      Agreement Unconditional.


The obligations of the Pledgor hereunder shall be unconditional and absolute
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:


(a)
any extension, renewal, settlement, compromise, waiver or release in respect of
any of the indebtedness and amounts secured hereby, by operation of law or
otherwise, or any obligation of any other party with respect to any of the
indebtedness and amounts secured hereby, or any Event of Default;



(b)
any modification or amendment of or supplement to any Loan Document;



(c)
any release, nonperfection or invalidity of any direct or indirect security for
any obligation of the Company, the Pledgor or any other party under any Loan
Document, or any obligations of any other party with respect to any of the
indebtedness and amounts secured hereby, or any action or failure to act by the
Lender with respect to any property securing the indebtedness and amounts
secured hereby;



(d)
any change in the corporate or other existence, structure or ownership of the
Pledgor, the Company or any other party with respect to any of the indebtedness
and amounts secured hereby, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Pledgor, the Company or any other party
with respect to the indebtedness and amounts secured hereby, or its assets or
any resulting release or discharge of any obligation of the Pledgor, the Company
or any other party with respect to any of the indebtedness and amounts secured
hereby;



(e)
the existence of any claim, setoff or other rights which the Pledgor may have at
any time against the Company or any other party with respect to any of the
indebtedness and amounts secured hereby, the Lender or any other party, whether
in connection herewith or any unrelated transactions;



(f)
any invalidity or unenforceability relating to or against the Company or any
other party with respect to any of the indebtedness and amounts secured hereby,
for any reason related to the Loan Documents, or any provision of applicable law
or regulation purporting to prohibit the payment by the Company or any other
party with respect to any of the all indebtedness and amounts secured hereby; or



(g)
any other act or omission to act or delay of any kind by the Pledgor, the
Company, the Lender or any other party or any other circumstance whatsoever
which might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of the Pledgor’s obligations hereunder or its grant of the
lien and security interest in the Collateral hereunder.



[Balance of page intentionally left blank]
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be executed and
delivered as of the day and year first above written.


PLEDGOR:


Acacia Automotive, Inc.,
  a Texas corporation




By:______________________________


Its:______________________________


Address:                ___________________
___________________






STATE OF
___________________                                                                :
: ss.
COUNTY OF
_________________                                                                :


The foregoing instrument was acknowledged before me this ____ day of __________,
2009, by ____________________________.


______________________________Notary Public
 
Signature Page to Stock Pledge Agreement

 
7

--------------------------------------------------------------------------------

 
 


EXHIBIT A


Notice of Pledge




December 26, 2009




TO:         Acacia Chattanooga Vehicle Auction, Inc.
2120 Stein Drive
Chattanooga, TN 37421
Attn: Steven I. Sample, Chief Executive Officer


RE:           Pledge of Stock of Acacia Chattanooga Vehicle Auction, Inc. (the
“Company”)


Ladies and Gentlemen:


You are hereby notified that the undersigned has pledged all of the shares of
Stock owned by the undersigned on the books and records of the Company to Alexis
Ann Jacobs pursuant to the terms and conditions of that certain Stock Pledge
Agreement executed by the undersigned in favor of Alexis Ann Jacobs, dated as of
December 26, 2009.


Please deem any instructions by Alexis Ann Jacobs which you receive regarding
the exercise of any rights with respect to the shares as if such instructions
were made by the undersigned to you, until further instruction from Alexis Ann
Jacobs.


Acacia Automotive, Inc.,
  a Texas corporation




By:______________________________


Its:______________________________


Address:  2806 SE 29th Street
    Ocala, FL 34471
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F


NON-COMPETITION AGREEMENT


[see attached]
 
 
 
F-1

--------------------------------------------------------------------------------

 
 
Execution Version
 
NON-COMPETITION AGREEMENT
 
This Non-Competition Agreement (this "Agreement") is entered into December 26,
2009 (the "Effective Date"), by and between by and between Acacia Automotive,
Inc., a Texas corporation (the "Buyer"), and Chattanooga Auto Auction Limited
Liability Company, an Ohio limited liability company (the "Seller").  The Buyer
and the Seller are referred to collectively herein as the "Parties," and
individually as a "Party."


BACKGROUND INFORMATION


A.           Pursuant to an Asset Purchase Agreement dated August 31, 2009, the
Seller is selling, and the Buyer is purchasing as of the Effective Date, certain
assets relating to the operation of an automobile auction business (the
"Business") operated from a facility located at 2120 Stein Drive, Chattanooga,
Tennessee  37421 (the "Property").
 
B.           As a condition of the sale and purchase, the Seller has agreed to
enter into this Agreement to not compete with the Buyer in the Business for a
certain period of time following the closing of the sale of the Business (the
"Closing").
 
PROVISIONS


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:




1. Definitions.  As used in this Agreement, the terms defined below shall have
the respective meanings specified, and the following definitions shall be
equally applicable for the singular and plural forms of the terms defined.
 
"Exempt Activities" means the operation of the Columbus Fair Auto Auction at
4700 Groveport Rd., Obetz, OH 43207-5217.
 
"Person" means any person, firm, partnership, association, corporation,
partnership, limited partnership, limited liability company, trust or other
business entity
 
"Restricted Business" means any business that is engaged in the business of
automobile, truck, equipment, motor home, RV, power sports or other whole-car or
salvage motor vehicle auction and related activities as conducted by Seller as
of the Closing.
 
2. Non-Competition.  During the period beginning on the Closing and continuing
for three (3) years thereafter (the "Restrictive Period"), except with respect
to Exempt Activities, the Seller shall not, directly or indirectly, individually
or in concert with or through any other Person own, manage, operate, control, be
employed by, work on behalf of, invest in, assist (financially or otherwise),
provide advisory, consulting, or other services for, participate in or be
interested or connected in any manner with the ownership, management, operation,
promotion, or control of any person or entity who is engaged, directly or
indirectly, in the Restricted Business within 150 miles of the Property.
 
3. Severability; Reformation.  Each of the foregoing restrictive covenants is
distinct and severable, notwithstanding that some of such covenants may be set
forth in one section hereof for convenience.  In the event that any or all of
the foregoing restrictive covenants shall be determined by a court of competent
jurisdiction to be unenforceable by reason of their geographic or temporal
restrictions being too great, or by reason that the range of activities covered
are too great, or for any other reason, they should be interpreted to extend
over the maximum geographic area, period of time, range of activities, or other
restrictions as to which they may be enforceable.
 
4. Specific Enforcement; Remedies Cumulative. The Parties agree that a breach of
this Agreement may cause irreparable damage to the Buyer, the extent of which
may be difficult to ascertain, and that the award of damages may not be adequate
relief.  Therefore, the Seller agrees that, in the event of a breach or a
threatened breach of this Agreement or any restrictive covenants herein
contained, the Buyer may institute an action to compel the specific performance
of this Agreement Covenants against the purported offending party.  The Seller
hereby further consents to the granting of such remedy, agree not to assert
adequacy of money damages as a defense, and agree that such remedy shall be
cumulative, not exclusive, and in addition to any other available remedies.
 
5. Applicable Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio (regardless of the laws that might
be applicable under principles of conflicts of law) as to all matters,
including, but not limited to, matters of validity, construction, effect, and
performance.  The Parties hereby consent to the exclusive jurisdiction of the
courts of the State of Ohio in Franklin County, and the United States District
Court for the Southern District of Ohio, Eastern Division, and waive any
contention that any such court is an improper venue for enforcement of this
Agreement.
 
6. Entire Agreement.  This Agreement, together with the attached exhibits and
the Disclosure Schedule, constitute the entire understanding of the Parties with
respect to the subject matter hereof and supersedes all prior negotiations,
discussions, undertakings, and agreements between the Parties.  This Agreement
may be amended or modified only by a writing executed by the Parties.
 
7. Amendments.  This Agreement shall not be modified or amended except by a
writing signed by all parties.
 
8. Assignment.  This Agreement and any of its rights, interests, and obligations
hereunder may not be assigned or transferred in whole or in part by any
Party.  Any purported assignment without the express written consent of the
other Party is void.
 
9. Captions.  The subject headings of the various sections of this Agreement are
included for purposes of convenience only and shall not affect the construction
or interpretation of any of its provisions.
 
10. Counterparts.  This Agreement may be executed in one or more counterparts,
including by facsimile, all of which shall be considered one and the same
agreement, binding on all Parties, notwithstanding that all Parties are not
signatories to the same counterpart.
 
[signatures appear on the following page]
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement on
the date first above written.
 
 
BUYER:
 
Acacia Automotive, Inc.,
  a Texas corporation
 
By: __________________________________
 
Its: __________________________________
 
SELLER:
 
Chattanooga Auto Auction Limited Liability Company,
  an Ohio limited liability company
 
By: __________________________________
 
Its: __________________________________
 

 
Signature Page to
Non-Competition Agreement
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT G




MANAGEMENT AGREEMENT


[see attached]
 
 
 
 
G-1

--------------------------------------------------------------------------------

 
 
MANAGEMENT AGREEMENT
 
THIS MANAGEMENT AGREEMENT (the "Agreement") is made and entered into on this
31st day of August, 2009 (the "Effective Date"), by and between Chattanooga Auto
Auction Limited Liability Company, an Ohio limited liability company (the
"Seller"), and Acacia Automotive, Inc., a Texas corporation (the
"Manager").  The Manager and the Seller are referred to collectively herein as
the "Parties," and individually as a "Party."
 
BACKGROUND INFORMATION
 
A.           Manager and Seller have entered into an agreement (the "Purchase
Agreement") for the purchase and sale of certain assets of the Seller relating
to the operation of an automobile auction business (the "Business") operated
from a facility located at 2120 Stein Drive, Chattanooga, Tennessee  37421 (the
"Property").
 
B.           The Parties anticipate that the closing of the transactions
contemplated by the Purchase Agreement shall take place on or about December 26,
2009.
 
C.           It is mutually desired by the Parties that the operation of the
Business, including the assets to be purchased pursuant to the terms of the
Purchase Agreement, be continued under the management of Manager during the term
of this Agreement.
 
PROVISIONS
 
NOW, THEREFORE, in consideration of the mutual agreements and promises contained
herein, the Parties hereby agree as follows:
 
1.           Definitions.  Capitalized terms used but not otherwise defined
herein shall have the meanings attributed to such terms in the Purchase
Agreement.
 
2.           Appointment.  Seller hereby appoints Manager as manager of the
Business and Manager hereby accepts such appointment, subject to the provisions
hereinafter set forth.  The Manager agrees to perform its duties under this
Agreement to the best of its ability, with the utmost care and in the best
interests of the Seller.
 
3.           Term.  The term of this Agreement (the "Term") shall commence on
the Effective Date and shall continue until the earlier of the following:  (a)
the Closing or (b) the termination of the Purchase Agreement in accordance with
its terms.
 
4.           Manager's Duties.  Subject to the limitations set forth in Section
5, during the Term, the Manager shall assume control and be responsible for the
management of the Business.  In furtherance of the foregoing, the Manager
further agrees as follows:
 
a. Manager shall operate the Business in the ordinary course of business of the
Seller generally consistent with past custom and practice ("Ordinary Course of
Business") and shall apply its managerial expertise and decision-making skills
in seeking to benefit the Business;
 
b. Manager shall keep full and correct books of account showing all receipts and
expenditures received, incurred or made in connection with the operation of the
Business;
 
c. Manager shall operate the Business in accordance with all applicable laws,
ordinances, rules, regulations and directives of any governmental authority;
 
d. Manager shall indemnify and save Seller, harmless from any and all Adverse
Consequences (but not for operational losses not otherwise attributable to
Adverse Consequences resulting from the Manager's actions or omissions) incurred
or suffered by the Seller resulting from or related to the operation and
management of the Business during the Term, unless such loss or liability is the
result of any action on the part of Seller, or its representatives, agents,
officers, managers, members or employees.
 
e. Manager shall cause to be timely paid, from the cash flow of the Business,
all obligations of the Business incurred during the period of its operation of
the Business including, but not limited to, utilities, employee wages, taxes and
other payables.
 
f. Manager shall cause to be paid any and all taxes due to any taxing authority
arising out of the operation of the Business when due.
 
g. Manager shall cause to be paid any license renewal fees or similar charges
that accrue during the Term.
 
h. Manager shall not, during the Term, encumber, sell, or convey any fixtures,
furniture, inventory or equipment of the Seller, other than in the Ordinary
Course of Business, nor pledge the credit of Seller in any way.
 
i. Manager shall use its best efforts to keep the Business and properties
associated with the Business substantially intact including, but not limited to,
the present operations, physical facilities, working conditions, and
relationships with lessors, licensors, suppliers, customers, and employees.
 
5.           Limitations on Manager's Authority.  Notwithstanding anything
contained in this Agreement to the contrary, the Manager shall not be permitted
to take any of the following actions without the prior written consent of the
Seller:


a. Manager will not engage in any practice, take any action, or enter into any
transaction outside the Ordinary Course of Business;


b. Manager will not cause the Business to enter into any transactions involving
capital expenditures, including leases, in excess of Five Thousand Dollars
($5,000);


c. Manager shall not cause the disposition of any asset material to the
Business;


d. Manager shall not cause a change in the compensation payable to any employee
or independent contractor of the Business or Seller, the consent for which will
not be unreasonably withheld by the Seller; and
 
e. Manager shall not pre-pay any expense, in whole or in part, relating to any
period following the Closing.
 
 
1

--------------------------------------------------------------------------------

 
 
6.           Fees.  Manager, as compensation for its services under this
Agreement, shall be entitled to receive a fee (the "Fee") equal to fifty percent
(50%) of the Net Profit (as defined below) of the Business during the Term.  For
purposes of this Agreement, "Net Profit" means the gross revenue of the
Business, less all expenses of the Business, each for the Term calculated on an
accrual basis.  To be excluded from the expenses of the Business, solely for
purposes of calculating Manager’s Fee, are any payments made to the Seller or
others for the following:


(i)            Legal or professional fees or other charges directly related to
the winding up of the affairs of Seller’s previous partners; and


(ii)           Legal or professional fees or other charges directly related to
the sale of the Assets to the Manager pursuant to the Purchase Agreement.


Otherwise, Net Profit shall be calculated by the Seller in a manner consistent
with the past practices of the Seller.  In the event that the Manager disputes
the calculation of Net Profit or the amount of the Fee, the Manager shall
deliver written notice (a "Dispute Notice") to the Seller of its dispute and the
specific reasons therefor.  If the Parties are unable to resolve the dispute
within thirty (30) days following receipt of the Dispute Notice by Seller, then
such dispute shall be referred to Crowe Horwath, LLP (the "Dispute Accountants")
to conduct a review of the Net Profit calculation.  The determination of the Net
Profit by the Dispute Accountants shall be final and shall not be subject to
further review, challenge, or adjustment absent fraud.  The costs and expenses
of the services of the Dispute Accountant shall be paid equally by the Manager
and the Buyer.


7.           Payment of the Fee.  Subject to the terms of this Section, the Fee
shall be payable by the Seller to the Manager within sixty (60) days following
the conclusion of the Term.  Notwithstanding the foregoing, the Manager agrees
that the first Sixty Thousand Dollars ($60,000) of the Fee shall be paid to
Auction Venture Limited Liability Company (the "Landlord") on behalf of
Manager's subsidiary, Acacia Chattanooga Vehicle Auction, Inc. (the "Tenant"),
to be held as a security deposit under that certain Lease to be entered into
between Landlord and Tenant as of the Closing.


9.           Termination.  The Seller may terminate this Agreement by giving
written notice to the Manager in the event the Manager has breached any term or
condition of this Agreement in any material respect, the Seller has notified the
Manager of the breach, and the breach has continued without cure for a period of
five (5) days after the notice of breach.


9.           Miscellaneous.
 
a. Entire Agreement.  This Agreement constitutes the entire understanding of the
Parties with respect to the subject matter hereof and supersedes all prior
negotiations, discussions, undertakings, and agreements between the
Parties.  This Agreement may be amended or modified only by a writing executed
by the Parties.
 
b. Applicable Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio (regardless of the laws that might
be applicable under principles of conflicts of law) as to all matters,
including, but not limited to, matters of validity, construction, effect, and
performance.  The Parties hereby consent to the exclusive jurisdiction of the
courts of the State of Ohio in Franklin County, and the United States District
Court for the Southern District of Ohio, Eastern Division, and waive any
contention that any such court is an improper venue for enforcement of this
Agreement.
 
c. Waiver.  Any waiver of a right under this Agreement must be in writing.  Any
waiver of a particular default shall constitute a waiver of such default only
and not of any other default by the nonwaiving Party.  Any waiver of a specific
right or remedy under this Agreement shall constitute a waiver of such right or
remedy only and not of any other right or remedy of the waiving Party.
 
d. Captions.  The subject headings of the various sections of this Agreement are
included for purposes of convenience only and shall not affect the construction
or interpretation of any of its provisions.
 
e. Counterparts.  This Agreement may be executed in one or more counterparts,
including by facsimile, all of which shall be considered one and the same
agreement, binding on all Parties, notwithstanding that all Parties are not
signatories to the same counterpart.
 
f. Further Acts.  Consistent with the terms and conditions hereof, each Party
shall execute and deliver all instruments, certificates, and other documents and
shall perform all other acts which any other Party may reasonably request in
order to carry out this Agreement and the transactions contemplated hereby.
 
g. Third Party Beneficiaries.  Nothing herein expressed or implied is intended
or shall be construed to confer upon or give any Person other than the Parties,
and their permitted successors and assigns, any rights or remedies under or by
reason of this Agreement.
 
h. Severability.  The Parties agree that if any part, term, or provision of this
Agreement shall be found illegal and unenforceable by any court of law, the
remaining provisions shall be severable, valid, and enforceable in accordance
with their terms.
 
 
2

--------------------------------------------------------------------------------

 
 
i. Notices.  Notice from one Party to another relating to this Agreement shall
be deemed effective if made in writing and delivered to the recipient's address,
telex number, or telecopy number set forth below by any of the following
means:  (i) hand delivery, (ii) registered or certified mail, postage prepaid,
with return receipt requested, (iii) FedEx or like overnight courier service, or
(iv) facsimile or other wire transmission with request for assurance of receipt
in a manner typical with respect to communications of that type. Notice made in
accordance with this Section shall be deemed delivered on receipt if delivered
by hand or wire transmission, on the third business day after mailing if mailed
by registered or certified mail, or the next business day after deposit with an
overnight courier service if delivered for next day delivery.  The Parties agree
that electronic mail shall not constitute a permitted form of notice under this
Section.
 
If to the Manager, addressed to:
 

 
Acacia Automotive, Inc.
   
2806 SE 29th Street
   
Ocala, Florida 34471
   
Attention: Steven L. Sample, CEO
   
Fax: (352) 502-4783
 



With a copy to:



 
Robert A. Forrester, Esquire
   
1215 Executive Dr W # 102
   
Richardson, TX 75081
   
Fax: (972) 480-8406
       



If to the Seller, addressed to:



 
Chattanooga Auto Auction Limited Liability Company
   
c/o Columbus Fair Auto Auction
   
4700 Groveport Road
   
Obetz, Ohio 43207
   
Attention: Keith Whann
Fax: (614) 497-4534
 



With a copy to:



 
Schottenstein, Zox & Dunn Co., LPA
   
250 West Street
   
Columbus, Ohio 43215
   
Attention: Jay R. Dingledy
   
Fax: (614) 222-3429
 



Any Party may, from time to time, by written notice to the other Party,
designate a different address, which shall be substituted for the one specified
above for such Party.


 
[signatures appear on the following page]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
 
SELLER:
 
Chattanooga Auto Auction Limited Liability Company,
   an Ohio limited liability company




By:
     
Print Name:
     
Its:
 

 
 
MANAGER:
 
Acacia Automotive, Inc.,
   a Texas corporation

 
By:
     
Print Name:
     
Its:
 



Signature Page to
Management Agreement
 
 
4

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE


SECTION 2(a)(i)
Assets


[see attached]
 
 
 

--------------------------------------------------------------------------------

 
 
Item Tag Number
Description
Location
Other Info
1
Wood & glass display case 24x60x39
General Offices
General Lobby Area
2
12 side chairs
General Offices
Dealers Telephone Room
3
11 potted plants-lobby
General Offices
General Lobby Area
4
Clarke CFP-2000 floor buffer
General Offices
Utility Closet
5
4 padded benches - lobby
General Offices
General Lobby Area
6
Wood & Glass display case 24x24x72
General Offices
General Lobby Area
7
Portable refrigerator-brown
General Offices
Marketing Office
8
Acer tower pc w/keyboard & monitor
General Offices
Marketing Office
9
HP 5650 printer
General Offices
Marketing Office
10
HP Office Jet Pro K5400 printer
General Offices
Marketing Office
11
Apple 21" integrated pc & display
General Offices
Marketing Office
12
Integrated employee workstation
General Offices
Marketing Office
13
Integrated employee workstation w/(2) 3 drawer file modules
General Offices
Marketing Office
14
Integrated employee workstation
General Offices
Marketing Office
15
(4) secretary swivel arm chairs
General Offices
Marketing Office
16
Dell Optiplex 360 pc tower w/keyboard and monitor
General Offices
Marketing Office
17
Anderson Hickey 4 drawer file cabinet-sandstone
General Offices
Telemarketing Office 1#
18
Acer tower pc w/keyboard & monitor
General Offices
Telemarketing Office 1#
19
Networks pc tower case w/keyboard & monitor
General Offices
Telemarketing Office 1#
20
HP deskjet D4160 printer
General Offices
Telemarketing Office 1#
21
24x48 2 drawer metal desk
General Offices
Telemarketing Office 1#
22
24x48 2 drawer metal desk
General Offices
Telemarketing Office 1#
23
3 drawer metal file cabinet - grey
General Offices
Telemarketing Office 1#
24
2 secretarial swivel arm chairs
General Offices
Telemarketing Office 1#
25
Purple fabric guest chair
General Offices
Telemarketing Office 1#
26
Large modular desk w 3 drawer module
General Offices
Telemarketing Office #2
27
24x42 2 drawer metal desk
General Offices
Telemarketing Office #2
28
24x42 2 drawer metal desk
General Offices
Telemarketing Office #2
29
Dell Inspiron 600M laptop 2/charger
General Offices
Telemarketing Office #2
30
Acer tower pc w/keyboard & monitor
General Offices
Telemarketing Office #2
31
18x36x27 2 drawer lateral file
General Offices
Telemarketing Office #2
32
2 secretarial swivel arm chairs
General Offices
Telemarketing Office #2
33
Acer AL 1714 display
General Offices
Telemarketing Office #2
34
NEC Acusinc LCD monitor 52V
General Offices
Telemarketing Office #2
35
2 grey fabric guest chairs
General Offices
Human Resources Office
36
Black leatherette sec swivel chail
General Offices
Human Resources Office
37
HP Office Jet Pro K5400 printer
General Offices
Human Resources Office
38
18x36x27 2 drawer lateral file cabinet
General Offices
Human Resources Office
39
Laptop computer for HR TBD
General Offices
Human Resources Office
40
Modular desk assembly with return
General Offices
Human Resources Office
41
Hon 35x13x29 metal shelving unit
General Offices
Human Resources Office
42
Casio HR 100PE Calculator
General Offices
Human Resources Office
43
ASI Dumb terminal
General Offices
Front Information/Recept Area
44
Zebra TLP2844Z label printer
General Offices
Front Information/Recept Area
45
ASI Dumb terminal
General Offices
Front Information/Recept Area
46
Zebra TLP2844Z label printer
General Offices
Front Information/Recept Area
47
(2) secretarial swivel chairs w/arms
General Offices
Front Information/Recept Area
48
secretarial swivel
General Offices
Front Information/Recept Area
49
Zebra stripe label printer
General Offices
Front Information/Recept Area
50
8' fiberglass folding step ladder
General Offices
Front Information/Recept Area
51
(2) black telescoping tripods for easels
General Offices
Front Information/Recept Area
52
(3) wood & metal fabric guest chairs
General Offices
Dealer Registration
53
HP Scanjet ADF scanner
General Offices
Dealer Registration
54
Dell Optiplex 620 mini tower pc w/keyboard & mouse
General Offices
Dealer Registration
55
HP Deskjet D1455 printer
General Offices
Dealer Registration
56
Networks pc tower case w/keyboard & monitor
General Offices
Dealer Registration
57
Networks pc tower case w/keyboard & monitor
General Offices
Dealer Registration
58
Canon C122 Copier
General Offices
Dealer Registration
59
Canon metal storage cabinet for copier
General Offices
Dealer Registration
60
(2) secretarial swivel chairs
General Offices
Dealer Registration
61
17x42x52 4 drawer lateral file cabinet
General Offices
Dealer Registration
62
17x42x52 4 drawer lateral file cabinet
General Offices
Dealer Registration
63
Modular desk assembly with return w/3 drawer file module
General Offices
Fleet/Lease Office
64
HP Deskjet D4360 printer
General Offices
Fleet/Lease Office
65
17x42x52 4 drawer lateral file cabinet
General Offices
Fleet/Lease Office
66
3 drawer metal file cabinet - grey
General Offices
Fleet/Lease Office
67
Acer tower pc w/keyboard & monitor
General Offices
Fleet/Lease Office
68
secretarial swivel w/arms
General Offices
Fleet/Lease Office
69
HP Laser Jet 1300 printer
General Offices
Accounting Office
70
Modular work station w/return & 3 drawer file
General Offices
Accounting Office
71
Dell Optiplex 360 pc tower w/keyboard and monitor
General Offices
Accounting Office
72
Anlivo currency counting machine
General Offices
Accounting Office
73
17x42x52 4 drawer lateral file cabinet
General Offices
Accounting Office
74
2 purple fabric guest chairs
General Offices
Accounting Office
75
Secretarial swivel chair
General Offices
Accounting Office
76
Sharp EL-1197P calculator
General Offices
Accounting Office
77
18x30 (3) shelf work stand
General Offices
Accounting Office
78
24x36x29 (2) drawer wooden lateral file
General Offices
M. Galloway Office
79
12x36x60 (5) shelf wooden bookcase
General Offices
M. Galloway Office
80
(2) Wood & fabric side chairs
General Offices
M. Galloway Office
81
Grey leather executive high back chair
General Offices
M. Galloway Office
82
Wooden modular desk & workstation w/(1) 3 drawer file module and (1) two drawer
lateral file module
General Offices
M. Galloway Office
83
Networks pc tower case w/keyboard & monitor
General Offices
M. Galloway Office
84
HP Deskjet 940C printer
General Offices
M. Galloway Office
85
17x42x52 4 drawer lateral file cabinet
General Offices
Mailroom Area
86
Hon 19x30x53 (4) drawer lateral file cabinet
General Offices
Mailroom Area
87
Wilson Jones 130 Auto shredder
General Offices
Mailroom Area
88
Panasonic KX-30P commercial hole punch
General Offices
Mailroom Area
89
Boston 2612 paper cutter
General Offices
Mailroom Area
90
Panasonic UF-990 Copier
General Offices
Mailroom Area
91
Panasonic commercial electric stapler
General Offices
Mailroom Area
92
X-acto electric pencil sharpener
General Offices
Mailroom Area
93
Panasonic UF-895 copier
General Offices
Mailroom Area
94
Canon Image Runner 400S copier
General Offices
Mailroom Area
95
Canon Image Runner 400S copier
General Offices
Mailroom Area
96
IBM 4234.band printer
General Offices
Mailroom Area
97
Whirlpool refrigerator freezer
General Offices
Break Area
98
GE microwave oven
General Offices
Break Area
99
JNC660 portable jump starter
General Offices
Break Area
100
36x36 pedestal table w/3 side chairs
General Offices
Break Area
101
(8) sets partitions for work cubicles
General Offices
General Office Admin Area
102
(8) modular work stations w/file drawer modules
General Offices
General Office Admin Area
103
Matrix tower pc w/keyboard & monitor
General Offices
General Office Admin Area
104
Acer tower pc w/keyboard & monitor
General Offices
General Office Admin Area
105
ASI Dumb terminal
General Offices
General Office Admin Area
106
VPX tower pc w/keyboard 7 monitor
General Offices
General Office Admin Area
107
Networks pc tower case w/keyboard & monitor
General Offices
General Office Admin Area
108
Acer tower pc w/keyboard & monitor
General Offices
General Office Admin Area
109
ASI Dumb terminal
General Offices
General Office Admin Area
110
ASI Dumb terminal
General Offices
General Office Admin Area
111
(13) secretarial swivel chairs
General Offices
General Office Admin Area
112
(3) secretarial swivel w/arms
General Offices
General Office Admin Area
113
Misc calculators, staplers and office supplies
General Offices
General Office Admin Area
114
Xerox Phaser 3150 printer
General Offices
General Office Admin Area
115
Xerox Phaser 3150 printer
General Offices
General Office Admin Area
116
Xerox Phaser 3150 printer
General Offices
General Office Admin Area
117
HP Laser Jet 2100 printer
General Offices
General Office Admin Area
118
Zebra TLP 2844Z label printer
General Offices
General Office Admin Area
119
Okidata Microline 520 9 pin printer
General Offices
General Office Admin Area
120
Okidata Microline 320 turbo 9 pin printer
General Offices
General Office Admin Area
121
HP Laser Jet 2430n printer
General Offices
General Office Admin Area
122
Okidata Microline 320 turbo 9 pin printer
General Offices
General Office Admin Area
123
Xerox Phaser 3150 printer
General Offices
General Office Admin Area
124
HP Laser Jet 2100 printer
General Offices
General Office Admin Area
125
HP Laser jet 1200 printer
General Offices
General Office Admin Area
126
Okidata Microline 320 turbo 9 pin printer
General Offices
General Office Admin Area
127
Canon IP4300 printer
General Offices
General Office Admin Area
128
Okidata Microline 520 9 pin printer
General Offices
General Office Admin Area
129
ASI Dumb terminal
General Offices
General Office Admin Area
130
White tower case pc w/monitor & keyboard
General Offices
General Office Admin Area
131
17x42x52 4 drawer lateral file cabinet
General Offices
General Office Admin Area
132
30x48 pedestal printer table
General Offices
General Office Admin Area
133
30x48 pedestal printer table
General Offices
General Office Admin Area
134
14x2 (3) shelf plastic printer cart
General Offices
General Office Admin Area
135
24x48 folding banquet table
General Offices
General Office Admin Area
136
(2) drawer metal letter size file cabinet
General Offices
General Office Admin Area
137
Acer tower pc w/keyboard & monitor
General Offices
General Office Admin Area
138
ASI Dumb terminal
General Offices
General Office Admin Area
139
ASI Dumb terminal
General Offices
General Office Admin Area
140
ASI Dumb terminal
General Offices
General Office Admin Area
141
ASI Dumb terminal
General Offices
General Office Admin Area
142
ASI Dumb terminal
General Offices
General Office Admin Area
143
ASI Dumb terminal
General Offices
General Office Admin Area
144
ASI Dumb terminal
General Offices
General Office Admin Area
145
Tatung 15" display
General Offices
General Office Admin Area
146
Anderson Hickey 4 drawer file cabinet-sandstone
General Offices
General Office Admin Area
147
(2) drawer metal letter size file cabinet
General Offices
General Office Admin Area
148
(2) drawer metal letter size file cabinet
General Offices
General Office Admin Area
149
(2) drawer metal letter size file cabinet
General Offices
General Office Admin Area
150
Dell Power Edge 2900 Server with Great Plains Software
General Offices
Computer Server Room
151
Fortress UPS
General Offices
Computer Server Room
152
HP Net Server E60
General Offices
Computer Server Room
153
Mellinea Virus Scanner Server
General Offices
Computer Server Room
154
Wiki Server
General Offices
Computer Server Room
155
Networks pc tower case w/keyboard & monitor
General Offices
Computer Server Room
156
AWG Server
General Offices
Computer Server Room
157
Pelco DX8000 Digital Video Recorder
General Offices
Computer Server Room
158
Cisco Catylist 2950 series switch
General Offices
Computer Server Room
159
Signamax Cat 5E switch
General Offices
Computer Server Room
160
24x30x84 Steel server rack
General Offices
Computer Server Room
161
ASI Dumb terminal
General Offices
Rear Information Counter Area
162
ASI Dumb terminal
General Offices
Rear Information Counter Area
163
Brother GX-6750 Electric typewriter
General Offices
Rear Information Counter Area
164
Executone telephone system with central system and cpu and all peripheral units
General Offices
General - All Areas
165
Sharp EL-2630 IIG calculator
General Offices
Keith Office
166
Wooden modular desk & workstation w/(1) 3 drawer file module and (1) two drawer
lateral file module
General Offices
Keith Office
167
Networks pc tower case w/keyboard & monitor
General Offices
Keith Office
168
14x36x63 wood (6) shelf bookcase
General Offices
Keith Office
169
Black telescoping tripod for easels
General Offices
Keith Office
170
Framed Billiard Promotional Set W/Pics
General Offices
Keith Office
171
Purple leather high back exec chair
General Offices
Keith Office
172
Two (2) purple leather guest chairs
General Offices
Keith Office
173
Chicago electric industrial 14" cutoff saw
General Offices
Upstairs
174
Rigid shop vac
General Offices
Upstairs
175
Misc promo & give away items
General Offices
Upstairs
176
24x36 4 wheel metal cart
General Offices
Upstairs
177
Okidata microline 320 turbo printer-new in box
General Offices
Upstairs
178
Okidata microline 320 turbo printer-new in box
General Offices
Upstairs
179
Hand truck
General Offices
Stairwell Area
180
30x18x72 (2) door storage cabinet
General Offices
Stairwell Area
181
30x18x72 (2) door storage cabinet
General Offices
Stairwell Area
182
60 cup Bakers Chefs coffee urn
General Offices
Stairwell Area
183
60 cup Bakers Chefs coffee urn
General Offices
Stairwell Area
184
36x18x72 Anderson Hickey (2) door storage cabinet
General Offices
Stairwell Area
185
120" x 46" Oval conference table w/10 high back chairs
General Offices
Conference Room
186
Toshiba TV/VCR
General Offices
Conference Room
187
Black (5) shelf TV cart
General Offices
Conference Room
188
Harman/Kardon AVR 20ii Receiver/amp
General Offices
Conference Room
189
Panasonic VCR Plus VCR
General Offices
Conference Room
190
(2) console stereo speaker enclosures
General Offices
Conference Room
191
Glass front media cabinet
General Offices
Conference Room
192
Black telescoping tripod for easels
General Offices
Conference Room
193
Kambo Comb binding machine
General Offices
Conference Room
194
Zebra TLP 2844Z label printer
General Offices
Conference Room
195
Books, records, historical information and documents, operating records, etc.
All Departments
All Departments

 
Item Tag Number
Description
Location
Other Info
1001
(21) 36x36" tables
Cafeteria/Kitchen
 
1002
71 chairs
Cafeteria/Kitchen
 
1003
Champion dishwasher station
Cafeteria/Kitchen
 
1004
30x24x75 (4) shelf storage rack
Cafeteria/Kitchen
 
1005
2 sink stainless steel wash station
Cafeteria/Kitchen
 
1006
3 sink stainless steel wash station
Cafeteria/Kitchen
 
1007
30x60 stainless steel 2 shelf work table comp lower shelf
Cafeteria/Kitchen
 
1008
30x60 stainless steel 2 shelf work table comp lower shelf
Cafeteria/Kitchen
 
1009
Garland 6 burner gas range
Cafeteria/Kitchen
 
1010
Duke 6/13 two door oven
Cafeteria/Kitchen
 
1011
Duke 6/13 two door oven
Cafeteria/Kitchen
 
1012
Cleveland steam craft ultra 5
Cafeteria/Kitchen
 
1013
30x36 stainless steel table comp lower shelf
Cafeteria/Kitchen
 
1014
Beverage-Air 2 door refrigerator 48x27x36
Cafeteria/Kitchen
 
1015
24x72 stainless steel table comp lower shelf
Cafeteria/Kitchen
 
1016
Panasonic 1200 microwave oven
Cafeteria/Kitchen
 
1017
Star Mfg model 6124RCB grill
Cafeteria/Kitchen
 
1018
Star Mfg model 6167? griddle
Cafeteria/Kitchen
 
1019
Frymaster 2 basket deep fryer
Cafeteria/Kitchen
 
1020
Frymaster 2 basket deep fryer
Cafeteria/Kitchen
 
1021
Metro model C175-CM2000 component unit
Cafeteria/Kitchen
 
1022
Victory 3 door stainless freezer
Cafeteria/Kitchen
 
1023
Metro model C175-CM2000 component unit
Cafeteria/Kitchen
 
1024
48" wide ice-o-matic icemaker
Cafeteria/Kitchen
 
1025
True 3 sliding front entry refrigeration unit
Cafeteria/Kitchen
 
1026
General GS400 slicer
Cafeteria/Kitchen
 
1027
misc assortment pots,pams, knives, trays, utensils, etc
Cafeteria/Kitchen
 
1028
34 outdoor patio chairs
Cafeteria/Kitchen
 
1029
6 31x31 patio tables
Cafeteria/Kitchen
 
1030
Duke 12' length stainless serving section w/tray rails
Cafeteria/Kitchen
 
1031
Duke 12' buffet steam serving tables w/tray rails
Cafeteria/Kitchen
 
1032
Duke 6' cold steam serving table w/tray rails
Cafeteria/Kitchen
 
1033
31x21 two shelf serving cart
Cafeteria/Kitchen
 
1034
22x10x8 seven hole silverware holder-stainless
Cafeteria/Kitchen
 
1035
misc serving trays, utensils, dishware
Cafeteria/Kitchen
 
1036
Bloomfield coffeeking coffee maker
Cafeteria/Kitchen
 
1037
Royal 125nx cash register
Cafeteria/Kitchen
 
1038
     
1039
     

 
Item Tag Number
Description
Location
Other Info
2001
12" Folding step ladder
Recon
 
2002
Whirlpool washer
Recon
 
2003
Kenmore dryer
Recon
 
2004
(10) 2 shelf utility carts
Recon
 
2005
Misc chemicals, solvents &  supplies
Recon
 
2006
Misc buffer pads, towels, brushes
Recon
 
2007
K&K Jump start model 40
Recon
 
2008
Kenmore refrigerator/freezer (break room)
Recon
 
2009
42" diameter breakroom table w/3 chairs
Recon
 
2010
42" diameter breakroom table w/3 chairs
Recon
 
2011
Newco coffee maker
Recon
 
2012
Sharp carousel microwave
Recon
 
2013
Misc trash containers
Recon
 
2014
Office cubicle partitions
Recon
 
2015
(3) office guest chairs
Recon
 
2016
30x60 metal desk
Recon
 
2017
ASUS pc tower with keyboard & monitor
Recon
 
2018
30x60 metal desk
Recon
 
2019
24x60 metal desk
Recon
 
2020
Secretarial swivel chair
Recon
 
2021
24x45 metal desk
Recon
 
2022
Magic Chef refrigerator freezer
Recon
 
2023
Hank truck
Recon
 
2024
Big Red creeper
Recon
 
2025
8' folding step ladder
Recon
 
2026
(3) DED 48" fans
Recon
 
2027
(17) Full 55 gal drums misc. Car Brite chemicals
Recon
 
2028
Shop vac - 5.75 hp #1
Recon
 
2029
Shop vac - 5.75 hp #2
Recon
 
2030
28x36x26 plastic utility cart on wheels
Recon
 
2031
8' folding step ladder
Recon
 
2032
2 guest chairs
Recon
 
2033
Tower case PC in Recon managers office w/monitor, keyboard & mouse
Recon
 
2034
HP LaserJet 4L printer
Recon
 
2035
24 x 72 metal desk
Recon
 
2036
24 x 45 metal desk
Recon
 
2037
     

 
Item Tag Number
Description
Location
Other Info
3001
Bulk oil storage tank
Mech Shop-Main Bldg
 
3002
1000 gal water tank
Mech Shop-Main Bldg
 
3003
Assortment of new tires
Mech Shop-Main Bldg
 
3004
Coats 950 computer tire balancer
Mech Shop-Main Bldg
 
3005
Coats 5050AX rim clamp
Mech Shop-Main Bldg
 
3006
Taskforce 9" drill press
Mech Shop-Main Bldg
 
3007
Robinair SPX a/c station
Mech Shop-Main Bldg
 
3008
Ammco brake service station
Mech Shop-Main Bldg
 
3009
Triangle engineering 48" fan
Mech Shop-Main Bldg
 
3010
Ingersoll-Rand T30 aircompressor
Mech Shop-Main Bldg
 
3011
Sharp carousel microwave
Mech Shop-Main Bldg
 
3012
Wurth cabinet - mechanical & electrical supplies
Mech Shop-Main Bldg
 
3013
Portable gas welding set
Mech Shop-Main Bldg
 
3014
CIA model 2156 1000# capacity engine stand
Mech Shop-Main Bldg
 
3015
Small shop vac
Mech Shop-Main Bldg
 
3016
Anderson Hickey 4 drawer file cabinet
Mech Shop-Main Bldg
 
3017
HD hand truck
Mech Shop-Main Bldg
 
3018
HD hand truck
Mech Shop-Main Bldg
 
3019
Torin 20 ton hydraulic press
Mech Shop-Main Bldg
 
3020
Pair of 6 ton jack stands
Mech Shop-Main Bldg
 
3021
Magnum XL 10,000 # capacity lift
Mech Shop-Main Bldg
 
3022
Waterloo toolbox & tools
Mech Shop-Main Bldg
 
3023
Mac toolbox & tools
Mech Shop-Main Bldg
 
3024
Waterloo toolbox & tools
Mech Shop-Main Bldg
 
3025
Powerlift hydraulic cherrypicker
Mech Shop-Main Bldg
 
3026
National 134 portable a/c charging station
Mech Shop-Main Bldg
 
3027
Debone creeper
Mech Shop-Main Bldg
 
3028
Magnum XL 10,000 # capacity lift
Mech Shop-Main Bldg
 
3029
Triangle engineering 48" fan
Mech Shop-Main Bldg
 
3030
Sunex 5001A 6" bench grinder
Mech Shop-Main Bldg
 
3031
Coastal gear oil & dispenser
Mech Shop-Main Bldg
 
3032
Wurth light bulb assortment
Mech Shop-Main Bldg
 
3033
CAI 2075 3/4 capacity under hoist stand
Mech Shop-Main Bldg
 
3034
National 134 portable a/c charging station
Mech Shop-Main Bldg
 
3035
Assortment misc lubricants, cleaners, antifreeze,filters
Mech Shop-Main Bldg
 
3036
CAI 2075 3/4 capacity under hoist stand
Mech Shop-Main Bldg
 
3037
Blitz air portable air tank
Mech Shop-Main Bldg
 
3038
Schumacher 200 amp starter charger
Mech Shop-Main Bldg
 
3039
Dandy portable refrigerator-white
Mech Shop-Main Bldg
 
3040
Battery booster carts-6
Mech Shop-Main Bldg
 
3041
SDX model 172 2 ton capacity floor jack
Mech Shop-Old Building
 
3042
12 1/2 hp inoperative Craftsman riding mower
Mech Shop-Old Building
 
3043
Bend Pak above vehicle ground lift
Mech Shop-Old Building
 
3044
Black hand truck
Mech Shop-Old Building
 
3045
30x60 metal desk
Mech Shop-Old Building
 
3046
Ingersoll-Rand T30 aircompressor
Mech Shop-Old Building
 

 
Item Tag Number
Description
Location
Other Info
4001
Haier portable refrigerator - white
Security
 
4002
24 x 46 metal desk
Security
 
4003
Sec. swivel chair
Security
 
4004
     
4005
Golf Cart #1
Vehicles
 
4006
Golf Cart #2
Vehicles
 
4007
2002 Chevroilet S-10 pickup VIN# 1GCCS145028231696
Vehicles
 
4008
2006 Chevrolet van         VIN# 1GNDV23L86D158356
Vehicles
 
4009
1992 Dodge D-350 P U truck VIN# 1B7ME3652NS637622
Vehicles
 
4010
2008 Nissan Sentra         VIN# 3N1AB61E98L685757
Vehicles
 
4011
2007 Dodge Caliber SXT 4 Dr VIN# 1B3HB48B37D565079
Vehicles
 
4012
1992 GMC 2500 pick up    VIN# 1GTGC24K7NE512054
Vehicles
 
4013
2008 Lexus RX350            VIN# 2T2GK31U78C027916
Vehicles
 
4014
     

 
Item Tag Number
Description
Location
Other Info
5001
Intermec/Norand handheld device for ASI - 10 (aka "Bricks")
Check-In
 
5002
HP Laserjet 4 plus printer
Check-In
 
5003
Motorola radius SP 50 handy-talky w/chargers approx. 30 units
Check-In
(Incl. for entire auction operations)
5004
Okidata microline 330 turbo 9 pin printer
Check-In
 
5005
GE portable refrigerator-white
Check-In
 
5006
30 x 60 metal desk
Check-In
 
5007
16 x 16 x 44 wooden cabinet
Check-In
 
5008
3 drawer grey file cabinet
Check-In
 
5009
printer cart for Okidata
Check-In
 
5010
31 x 31 pedestal table
Check-In
 
5011
31 x 31 pedestal table
Check-In
 
5012
Zebra stripe label printer
Check-In
 
5013
Microwave - MW 811
Check-In
 
5014
ASI dumb terminal
Check-In
 
5015
ASI dumb terminal
Check-In
 
5016
2 outdoor plastic chairs
Check-In
 
5017
Ingersol-Rand T10 Air Compressor
Check-In Util Rm
5018
Portable air tank
Check-In Util Rm
5019
Hand truck
Check-In Util Rm
5020
Hose caddy with water hose
Check-In Util Rm
5021
Misc parts and supplies
Check-In Util Rm
 
Arena ↓↓ Arena ↓↓↓ Arena ↓↓
     
Arena ↓↓ Arena ↓↓↓ Arena ↓↓
   
5061
14 stools in auction lanes
Auction Arena
 
5062
Okidata microline 320 turbo 9 pin printer-lower block 1&2
Auction Arena
 
5063
Dumb terminal ASI lower block 1&2
Auction Arena
 
5064
Okidata microline 520 9 pin printer-lb 1&2
Auction Arena
 
5065
4 sets portable bleachers in auction lanes
Auction Arena
 
5066
Okidata microline 320 turbo 9 pin printer-lower block 3&4
Auction Arena
 
5067
Dumb terminal ASI lower block 3&4
Auction Arena
 
5068
Okidata microline 520 9 pin printer-lb 3&4
Auction Arena
 
5069
Dumb terminal ASI upper block 3
Auction Arena
 
5070
Dumb terminal ASI upper block 4
Auction Arena
 
5071
Simulcast block for 4&5 IBM thinkcenter tower w/monitor & keyboard
Auction Arena
 
5072
Plextor PC tower
Auction Arena
 
5073
IBM Thinkcenter tower #2
Auction Arena
 
5074
Generic pc tower case
Auction Arena
 
5075
JVC av 27050 27" CRT display
Auction Arena
 
5076
Lane 5 dumb terminal ASI upper block
Auction Arena
 
5077
Polarcool Rollseal Baby Bear cooling unit
Auction Arena
 
5078
Polarcool Rollseal cooling unit
Auction Arena
 
5079
Polarcool Rollseal cooling unit
Auction Arena
 
5080
Tenent 5700 ES scrubber
Auction Arena
 
5081
Okidate microline 320 turbo lane 5
Auction Arena
 
5082
Charbroil quickset gas barbecue
Auction Arena
 
5083
3 dozen red safety cones
Auction Arena
 
5084
2 picnic tables
Auction Arena
outside
5085
     

 
 
 
 

--------------------------------------------------------------------------------

 


DISCLOSURE SCHEDULE


SECTION 2(f)
Purchase Price Allocation


[see attached]
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2(f) of the Disclosure Schedule


Purchase Price Allocation


Assets
 
Allocation of Purchase Price
 
Assets
 
$
 
4,800
 
 
 
Trade Name
 
  $ 100  
 
License
 
  $ 100  
Total:
  $ 5,000  


 
 
 

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE


SECTION 3(d)
Security Interests


[see attached]
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3(d) of the Disclosure Schedule


JPMorgan Chase Bank, N.A. has a blanket security interest in all of the assets
of the Seller.
 
 
 
 
 

--------------------------------------------------------------------------------

 





